Exhibit 10.1
 
AMENDED AND RESTATED
CREDIT AGREEMENT
 
dated as of April 29, 2005
 
as Amended and Restated as of December 19, 2008
 
between
 
BRUNSWICK CORPORATION,
 
The SUBSIDIARY BORROWERS Party Hereto,
 
The GUARANTORS Party Hereto,
 
The LENDERS Party Hereto
 
and
 
JPMORGAN CHASE BANK, N.A.,
 
as Administrative Agent
 

--------------------------------------------------------------------------------

 
$400,000,000
 

--------------------------------------------------------------------------------

 
J.P. MORGAN SECURITIES INC. and RBS SECURITIES CORPORATION
 
as Joint Lead Arrangers,
 
J.P. MORGAN SECURITIES INC.,
RBS SECURITIES CORPORATION,
BANC OF AMERICA SECURITIES LLC,
SUNTRUST ROBINSON HUMPHREY, INC.
and
WELLS FARGO SECURITIES, LLC,
as Joint Bookrunners,
 
JPMORGAN CHASE BANK, N.A. and THE ROYAL BANK OF SCOTLAND PLC,
as Syndication Agents,


and


BANK OF AMERICA, N.A.,
SUNTRUST BANK
and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Documentation Agents
 
 
 

--------------------------------------------------------------------------------


 
 
TABLE OF CONTENTS
 
 

  Page      ARTICLE I  DEFINITIONS   1 

     
SECTION 1.01
Defined Terms
1
SECTION 1.02
Classification of Loans and Borrowings
41
SECTION 1.03
Terms Generally
41
SECTION 1.04
Accounting Terms; GAAP; Fiscal Year
42
      ARTICLE II THE CREDITS
42
     
SECTION 2.01
The Commitments
42
SECTION 2.02
Loans and Borrowings
43
SECTION 2.03
Requests for Revolving Borrowings
43
SECTION 2.04
Protective Advances
44
SECTION 2.05
Swingline Loans
45
SECTION 2.06
Letters of Credit
47
SECTION 2.07
Funding of Borrowings
53
SECTION 2.08
Interest Elections
54
SECTION 2.09
Termination and Reduction of the Commitments
56
SECTION 2.10
Repayment of Loans; Evidence of Debt
56
SECTION 2.11
Prepayment of Loans
57
SECTION 2.12
Fees
59
SECTION 2.13
Interest
60
SECTION 2.14
Alternate Rate of Interest
60
SECTION 2.15
Increased Costs
61
SECTION 2.16
Break Funding Payments
62
SECTION 2.17
Taxes
63
SECTION 2.18
Payments Generally; Allocation of Proceeds; Pro Rata Treatment; Sharing of
Set-offs
66
SECTION 2.19
Mitigation Obligations; Replacement of Lenders
69
SECTION 2.20
Returned Payments
69
SECTION 2.21
Designation of Subsidiary Borrowers
70
SECTION 2.22
Defaulting Lenders
71
      ARTICLE III REPRESENTATIONS AND WARRANTIES
72
     
SECTION 3.01
Organization; Powers
72
SECTION 3.02
Authorization; Enforceability
72
SECTION 3.03
Governmental Approvals; No Conflicts
72
SECTION 3.04
Financial Condition; No Material Adverse Change
72
SECTION 3.05
Properties
73
SECTION 3.06
Litigation and Environmental Matters
73
SECTION 3.07
Investment Company Act
74
SECTION 3.08
Taxes
74

 
 
- i -

--------------------------------------------------------------------------------


 
 
SECTION 3.09
ERISA
74
SECTION 3.10
Disclosure
74
SECTION 3.11
Use of Credit
75
SECTION 3.12
Compliance with Laws and Agreements
75
SECTION 3.13
No Default
75
SECTION 3.14
Solvency
75
SECTION 3.15
Security Interest in Collateral
75
SECTION 3.16
Consideration
76
SECTION 3.17
Capitalization and Subsidiaries
76
SECTION 3.18
Insurance
76
SECTION 3.19
Employment Matters
76
SECTION 3.20
Regulation H
77
SECTION 3.21
Delivery of Certain Documentation
77
SECTION 3.22
Existing Notes Indenture
77
      ARTICLE IV CONDITIONS
77
     
SECTION 4.01
Effective Date
77
SECTION 4.02
Each Credit Event
80
      ARTICLE V AFFIRMATIVE COVENANTS
80
     
SECTION 5.01
Financial Statements; Borrowing Base and Other Information
81
SECTION 5.02
Notices of Material Events
83
SECTION 5.03
Existence; Conduct of Business
84
SECTION 5.04
Taxes and Other Obligations
85
SECTION 5.05
Maintenance of Properties; Insurance
85
SECTION 5.06
Books and Records; Inspection Rights
85
SECTION 5.07
Compliance with Laws and Obligations
85
SECTION 5.08
Use of Proceeds and Letters of Credit
86
SECTION 5.09
Governmental Authorizations
86
SECTION 5.10
Appraisals
86
SECTION 5.11
Field Examinations
86
SECTION 5.12
Casualty and Condemnation
87
SECTION 5.13
Additional Collateral; Further Assurances
87
                SECTION 5.14
Deposit Accounts  88             ARTICLE VI  NEGATIVE COVENANTS
89
     
SECTION 6.01
Indebtedness; Preferred Stock
89
SECTION 6.01A
Indebtedness
89
SECTION 6.01B
Preferred Stock
91
SECTION 6.02
Liens
92
SECTION 6.03
Fundamental Changes
93
SECTION 6.04
Dispositions
94
SECTION 6.05
Transactions with Affiliates
95
SECTION 6.06
Investments, Loans, Advances, Guarantees and Acquisitions
96
SECTION 6.07
Sale and Leaseback Transactions
99

 
 
- ii -

--------------------------------------------------------------------------------


 
 
SECTION 6.08
Restricted Payments; Certain Payments of Indebtedness
99
SECTION 6.09
Restrictive Agreements
101
SECTION 6.10
Amendment of Material Documents; Customer Finance Program Obligations
101
SECTION 6.11
Financial Covenants
102
SECTION 6.12
Swap Agreements
102
SECTION 6.13
Changes in Fiscal Periods
102
SECTION 6.14
Lines of Business
102
      ARTICLE VII EVENTS OF DEFAULT
102
      ARTICLE VIII THE ADMINISTRATIVE AGENT
106
      ARTICLE IX GUARANTEE
109
     
SECTION 9.01
The Guarantee
109
SECTION 9.02
Obligations Unconditional
110
SECTION 9.03
Reinstatement
111
SECTION 9.04
Subrogation
111
SECTION 9.05
Remedies
111
SECTION 9.06
Instrument for the Payment of Money
111
SECTION 9.07
Continuing Guarantee
111
SECTION 9.08
Indemnity and Subrogation
112
SECTION 9.09
Contribution and Subrogation
112
SECTION 9.10
Subordination
112
     
ARTICLE X
MISCELLANEOUS
113
     
SECTION 10.01
Notices
113
SECTION 10.02
Waivers; Amendments
114
SECTION 10.03
Expenses; Indemnity; Damage Waiver
116
SECTION 10.04
Successors and Assigns
118
SECTION 10.05
Survival
121
SECTION 10.06
Counterparts; Integration; Effectiveness
122
SECTION 10.07
Severability
122
SECTION 10.08
Right of Setoff
122
SECTION 10.09
Governing Law; Jurisdiction; Judicial Proceedings; Etc.
122
SECTION 10.10
WAIVER OF JURY TRIAL
124
SECTION 10.11
Headings
124
SECTION 10.12
Confidentiality
124
SECTION 10.13
Reduction of Commitments under Existing Credit Agreement
125
SECTION 10.14
Several Obligations; Nonreliance; Violation of Law
125
SECTION 10.15
Conflicts
126
SECTION 10.16
USA PATRIOT Act
126
SECTION 10.17
Appointment of Company as Agent
126
SECTION 10.18
Release of Liens and Guarantees
127

 
 
- iii -

--------------------------------------------------------------------------------



 
SCHEDULE 1.01A
-
Commitments
SCHEDULE 2.06(l)
-
Existing Letters of Credit
SCHEDULE 3.04
-
Financial Statements and Undisclosed Liabilities
SCHEDULE 3.06(a)
-
Litigation
SCHEDULE 3.06(b)
-
Environmental Matters
SCHEDULE 3.17
-
Capitalization and Subsidiaries
SCHEDULE 5.01(g)
-
Borrowing Base Supplemental Documentation
SCHEDULE 5.02(f)
-
Environmental Matters
SCHEDULE 6.01A
-
Indebtedness
SCHEDULE 6.02
-
Liens
SCHEDULE 6.04    Dispositions 
SCHEDULE 6.06
-
Investments
SCHEDULE 6.06(o)    Joint Venture Investments 
SCHEDULE 6.09
-
Restrictive Agreements



EXHIBIT A
-
Form of Assignment and Assumption
EXHIBIT B
-
Form of Designation Letter
EXHIBIT C
-
Form of Opinion of Counsel to the Loan Parties
EXHIBIT D
-
Form of Process Agent Acceptance Letter
EXHIBIT E
-
Form of Termination Letter
EXHIBIT F
-
Form of Borrowing Base Certificate
EXHIBIT G
-
Form of Joinder Agreement
EXHIBIT H-1
-
Form of U.S. Tax Compliance Certificate
EXHIBIT H-2
-
Form of U.S. Tax Compliance Certificate
EXHIBIT H-3
-
Form of U.S. Tax Compliance Certificate
EXHIBIT H-4
-
Form of U.S. Tax Compliance Certificate

 
 
- iv -

--------------------------------------------------------------------------------

Table of Contents

 
This AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”), dated as of April
29, 2005, as amended and restated as of December 19, 2008, among BRUNSWICK
CORPORATION, certain SUBSIDIARIES of Brunswick Corporation that may be
SUBSIDIARY BORROWERS party hereto, certain SUBSIDIARIES of Brunswick Corporation
and BRUNSWICK CORPORATION that shall be GUARANTORS party hereto, the LENDERS
party hereto, JPMORGAN CHASE BANK, N.A., as Administrative Agent, J.P. MORGAN
SECURITIES INC. and RBS SECURITIES CORPORATION, as Joint Lead Arrangers, J.P.
MORGAN SECURITIES INC., RBS SECURITIES CORPORATION, BANC OF AMERICA SECURITIES
LLC, SUNTRUST ROBINSON HUMPHREY, INC. and WELLS FARGO SECURITIES, LLC, as Joint
Bookrunners, JPMORGAN CHASE BANK, N.A. and THE ROYAL BANK OF SCOTLAND PLC, as
Syndication Agents, and BANK OF AMERICA, N.A., SUNTRUST BANK and WELLS FARGO
BANK, NATIONAL ASSOCIATION, as Documentation Agents.
 
WHEREAS, Brunswick Corporation and certain subsidiaries of Brunswick Corporation
as subsidiary account parties and/or subsidiary borrowers entered into the
Credit Agreement, dated as of April 29, 2005 (as amended, restated, supplemented
or otherwise modified prior to the date hereof, the “Existing Credit
Agreement”), with the lenders party thereto and JPMorgan Chase Bank, N.A., as
administrative agent.
 
WHEREAS, the parties hereto have agreed to amend and restate the Existing Credit
Agreement as provided in this Agreement, which Agreement shall become effective
upon the satisfaction of certain conditions precedent set forth in Section 4.01
hereof; and
 
WHEREAS, it is the intent of the parties hereto that this Agreement not
constitute a novation of the obligations and liabilities existing under the
Existing Credit Agreement that remain outstanding or evidence repayment of any
of such obligations and liabilities and that this Agreement amend and restate in
its entirety the Existing Credit Agreement and re-evidence the obligations of
the Borrowers outstanding thereunder;
 
NOW, THEREFORE, in consideration of the above premises, the parties hereto
hereby agree that on the Effective Date (as defined below) the Existing Credit
Agreement shall be amended and restated in its entirety as follows:
 
The parties hereto hereby agree as follows:
 
ARTICLE I  

 
DEFINITIONS
 
SECTION 1.01    Defined Terms.  As used in this Agreement, the following terms
have the meanings specified below:
 
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
 
“Account” means, individually and collectively, any “Account” referred to in the
Security Agreement.
 
“Account Debtor” means any Person obligated on an Account.
 
 

--------------------------------------------------------------------------------

Table of Contents
 
 
“Adjusted Eurocurrency Rate” means, with respect to any Eurocurrency Borrowing
for any Interest Period, an interest rate per annum (rounded upwards, if
necessary, to the next 1/16 of 1%) equal to (a) the Eurocurrency Rate for such
Interest Period multiplied by (b) the Statutory Reserve Rate for such Interest
Period.
 
“Administrative Agent” means JPMCB, in its capacity as administrative agent for
the Lenders hereunder, and its successors in such capacity.
 
“Administrative Agent’s Account” means an account designated by the
Administrative Agent in a notice to the Company, the relevant Loan Party (if
other than the Company) and the Lenders.
 
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
 
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified; provided
that, notwithstanding the foregoing, the BAC Joint Venture shall be deemed an
Affiliate of the Company and its Subsidiaries.
 
“Agents” means, individually and collectively, the Administrative Agent, the
Syndication Agents and the Documentation Agents.
 
“Agreement” has the meaning set forth in the preamble hereto.
 
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate for such day plus 0.50% and (c) the Adjusted Eurocurrency Rate for a one
month Interest Period on such day, without any adjustment for rounding, (or if
such day is not a Business Day, the immediately preceding Business Day) plus 1%,
provided that, for the avoidance of doubt, the Adjusted Eurocurrency Rate for
any day shall be based on the rate appearing on Reuters BBA Libor Rates Page
3750 (or on any successor or substitute page of such page) at approximately
11:00 a.m. London time on such day.  Any change in the Alternate Base Rate due
to a change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted
Eurocurrency Rate shall be effective from and including the effective date of
such change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted
Eurocurrency Rate, respectively.
 
“Alternative Currency” shall mean Pounds Sterling, euro or any other freely
tradeable and convertible currency other than Dollars in which the Issuing
Lender is willing to issue a Letter of Credit.
 
“Applicable Commitment Fee Rate” means, for any day, with respect to the
commitment fees payable hereunder, the applicable rate per annum set forth
below, based upon the daily average Commitment Utilization Percentage during the
most recent fiscal quarter of the Company:
 
 
- 2 -

--------------------------------------------------------------------------------

Table of Contents
 
 
Commitment Utilization
Percentage
 
Applicable Commitment
Fee Rate
Category 1
> 50%
0.75%
Category 2
≤ 50%
1.00%

 
For purposes of the foregoing, the Applicable Commitment Fee Rate shall be
determined as of the end of each fiscal quarter of the Company.
 
“Applicable Percentage” means, with respect to any Lender, the percentage of the
Total Commitment represented by such Lender’s Commitments; provided that if the
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Total Commitment most recently in effect, giving
effect to any assignments.
 
“Applicable Rate” means, for any day, a rate per annum equal to (i) with respect
to any ABR Loan, 3.50% and (ii) with respect to any Eurocurrency Loan, 4.00%.
 
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.
 
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.
 
“Available Amount” means, on any date, the sum of (i) an amount equal to (A) 50%
of Cumulative Available EBITDA of the Company and its Subsidiaries (if such
amount is positive) and (B) 100% of Cumulative Available EBITDA of the Company
and its Subsidiaries (if such amount is negative), in each case for the period
from January 1, 2009 until the last day of the then most recent fiscal quarter
for which financial statements have been delivered pursuant to Section 5.01(a)
or (b) and (ii) the amount of any capital contributions made in cash to, or any
proceeds of an equity issuance (other than proceeds of Disqualified Stock)
received by, the Company from and including the Business Day immediately
following the Effective Date through and including such date.
 
“Available Collateral” means (a) the Bowling Assets, (b) the Headquarters and
(c) Foreign Receivables, assets of Foreign Holdcos and assets of Loan Parties
that are located outside the United States or Canada at foreign branches of such
Loan Parties.


“Available EBITDA” means, for any period, Consolidated EBITDA for such period
minus the sum for such period, for the Company and its Subsidiaries (determined
on a consolidated basis without duplication in accordance with GAAP), of the
following: (a) Capital Expenditures paid in cash during such period (other than
those financed with Indebtedness (other than Revolving Loans) or with the
proceeds of sale and leaseback transactions), (b) income tax paid in cash net of
refunds received during such period, (c) Consolidated Interest Expense for such
period and (d) the total amount of cash restructuring charges added back
pursuant to clause (b)(iv) of the definition of Consolidated EBITDA in
determining Consolidated EBITDA for such period.
 
 
- 3 -

--------------------------------------------------------------------------------

Table of Contents
 
 
“Available Finished Goods Inventory” means the lesser of (a) up to 60%, as
determined by the Administrative Agent in its Permitted Discretion, of the
following amount: the Loan Parties’ Eligible Finished Goods Inventory (valued at
the lower of cost (determined on a first-in-first-out basis) or market value),
minus any Inventory Reserves applicable thereto; and (b) the product of up to
85% multiplied by the Net Orderly Liquidation Value percentage identified in the
most recent Inventory appraisal provided to the Administrative Agent in
accordance with the terms hereof multiplied by the following amount: the Loan
Parties’ Eligible Finished Goods Inventory (valued at the lower of cost
(determined on a first-in-first-out basis) or market value), minus any Inventory
Reserves applicable thereto.


“Available Raw Materials Inventory” means the lesser of (a) up to 60%, as
determined by the Administrative Agent in its Permitted Discretion, of the
following amount: the Loan Parties’ Eligible Raw Materials Inventory (valued at
the lower of cost (determined on a first-in-first-out basis) or market value)
minus any Inventory Reserves applicable thereto; and (b) the product of up to
85% of the Net Orderly Liquidation Value percentage identified in the most
recent Inventory appraisal provided to the Administrative Agent in accordance
with the terms hereof multiplied by the following amount: the Loan Parties’
Eligible Raw Materials Inventory (valued at the lower of cost (determined on a
first-in-first-out basis) or market value), minus any Inventory Reserves
applicable thereto.


“Available Revolving Commitment” means, at any time, the Total Commitment then
in effect minus the Credit Exposure of all Lenders at such time; provided, that
in calculating the Credit Exposure of all Lenders for the purpose of determining
the Available Revolving Commitment pursuant to Section 2.12(a), the aggregate
principal amount of Swingline Loans then outstanding shall be deemed to be zero.
 
“Available WIP Inventory” means the lesser of (a) up to 60%, as determined by
the Administrative Agent in its Permitted Discretion, of the following amount:
the Loan Parties” Eligible WIP Inventory (valued at the lower of cost
(determined on a first-in-first out basis) or market value), minus any Inventory
Reserves applicable thereto; and (b) the product of up to 85% of the Net Orderly
Liquidation Value percentage identified in the most recent Inventory appraisal
provided to the Administrative Agent in accordance with the terms hereof
multiplied by the following amount: the Loan Parties’ Eligible WIP Inventory
(valued at the lower of cost (determined on a first-in-first-out basis) or
market value), minus any Inventory Reserves applicable thereto.
 
“Availability” means, at any time, an amount in Dollars equal to the sum of (a)
(i) the lesser of (A) the Total Commitment and (B) the Borrowing Base minus (ii)
the Credit Exposure of all Lenders, and (b) the aggregate amount of cash and
Cash Equivalents of the Loan Parties maintained as of the date as of which such
Borrowing Base was determined in accounts with the Administrative Agent or any
Lender or any Affiliate thereof that in each case are subject to Deposit Account
Control Agreements or Securities Account Control Agreements, other than any
Collateral Deposit Account or Lock Box subject to a Lock Box Agreement.
 
 
- 4 -

--------------------------------------------------------------------------------

Table of Contents
 
 
“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Commitment Termination Date and the date of
termination of the Commitments.
 
“BAC Joint Venture” means Brunswick Acceptance Company, LLC, a joint venture
company (a majority of the Equity Interests of which is owned on the Effective
Date by General Electric  Commercial Finance or one of its Subsidiaries and the
remainder thereof by the Company and/or any Subsidiary of the Company).  The BAC
Joint Venture existing on the Effective Date may be replaced by a joint venture
between the Company or one of its Subsidiaries and a financing party with the
consent of the Required Lenders.  In such event, then “BAC Joint Venture” shall
mean such replacement joint venture from and after its inception and the terms
“BAC Joint Venture Obligations” and “BAC LLC Agreement” shall have correlative
meanings in respect of the organizational documents and contractual obligations
of such replacement joint venture.
 
“BAC Joint Venture Obligations” means any and all agreements, undertakings,
arrangements and other Contractual Obligations of the Company and its
Subsidiaries to make loans or advances, or guarantee the obligations of, or
purchase or otherwise acquire any capital stock, obligations or other securities
of, make any capital contribution to, or otherwise invest in, the BAC Joint
Venture.
 
“BAC LLC Agreement” means that certain Limited Liability Company Agreement,
dated as of October 24, 2002, between Brunswick Financial Services Corporation
and CDF Ventures, LLC, as amended through the date hereof.
 
“Banking Services” means each and any of the following bank services provided
prior to or after the date hereof to any Loan Party by any Lender or any of its
Affiliates: (a) commercial credit cards, (b) stored value cards, (c) purchasing
cards and cardless e-payables services and (d) treasury, depositary or cash
management services (including, without limitation, controlled disbursement,
automated clearinghouse transactions, return items, overdrafts, and interstate
depository network services) or any similar transactions.
 
“Banking Services Obligations” of the Loan Parties means any and all obligations
of the Loan Parties, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Banking
Services.
 
“Bankruptcy Code” means the provisions of Title 11 of the United States Code, 11
U.S.C. §§ 101 et seq, as amended, or any similar federal or state law for the
relief of debtors.
 
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America (or any successor thereto).
 
“Borrower” means any of the Company and the Subsidiary Borrowers, as the context
may require, and “Borrowers” means all of the foregoing.
 
 
- 5 -

--------------------------------------------------------------------------------

Table of Contents
 
 
“Borrower Obligations” means all unpaid principal of and accrued and unpaid
interest on the Loans (or which would have accrued but for the commencement of
any bankruptcy, insolvency, receivership or similar proceeding, regardless of
whether allowed or allowable in such proceeding), all LC Exposure, all accrued
and unpaid fees and all expenses, reimbursements, indemnities and other
obligations of the Borrowers to any Secured Party or any indemnified party,
whether direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under, out of, or in connection
with, the Loan Documents, any Letter of Credit, any Specified Swap or Banking
Services Agreement or any other document made, delivered or given in connection
with any of the foregoing, in each case whether on account of principal,
interest, reimbursement obligations, fees, indemnities, costs, expenses or
otherwise (including, without limitation, all fees and disbursements of counsel
to the Secured Parties).
 
“Borrowing” means (a) all Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurocurrency Loans, as to which a
single Interest Period is in effect, (b) a Swingline Loan and (c) a Protective
Advance.
 
“Borrowing Base” means,


(i) prior to the Trigger Date, $250,000,000, and


(ii) on and after the Trigger Date, the sum of:


(a) up to 85% of the following amount: the Loan Parties’ Eligible Accounts at
such time, minus the Dilution Reserve, minus any other Reserve applicable to
Eligible Accounts, plus
(b) the sum of (x) Available Finished Goods Inventory, (y) Available Raw
Materials Inventory and (z) Available WIP Inventory, plus


(c) the Equipment Component, less


(d) without duplication of other Reserves included in the foregoing components
of the Borrowing Base, Reserves established by the Administrative Agent in its
Permitted Discretion.


The Administrative Agent may, in its Permitted Discretion and based on new
information or a change in circumstances, adjust Reserves or reduce one or more
of the other elements used in computing the Borrowing Base, with any such
changes to be effective 3 Business Days after delivery of notice thereof to the
Company and the Lenders.  The Borrowing Base at any time shall be determined by
reference to the most recent Borrowing Base Certificate delivered to the
Administrative Agent pursuant to Section 5.01(f) or 4.01(r), as applicable.


“Borrowing Base Certificate” means a certificate, signed and certified as
accurate and complete by a Financial Officer, in substantially the form of
Exhibit F or another form which is acceptable to the Administrative Agent in its
Permitted Discretion.
 
 
- 6 -

--------------------------------------------------------------------------------

Table of Contents
 
 
“Borrowing Base Supplemental Documentation” means the items described on
Schedule 5.01(g).
 
“Borrowing Request” means a request by any Borrower for a Borrowing of Revolving
Loans in accordance with Section 2.03.
 
“Bowling Assets” means all the retail bowling centers of the bowling retail
business of the Company and its Subsidiaries that are owned by Leiserv, Inc. and
its Subsidiaries.
 
“Bowling & Billiards Division” means the Company’s business operations in the
bowling and billiards industries.
 
“Business Day” means any day (a) on which commercial banks are not authorized or
required by law to close in New York City and/or (b) if such day relates to a
borrowing of, a payment or prepayment of principal of or interest on, a
continuation or conversion of or into, or the Interest Period for, a
Eurocurrency Borrowing (or any notice with respect thereto), that is also a day
on which dealings in deposits denominated in Dollars are carried out in the
London interbank market.
 
“Capital Expenditures” means, for any period, with respect to any Person, the
aggregate of all expenditures by such Person and its Subsidiaries for the
acquisition or leasing (pursuant to a Capital Lease) of fixed or capital assets
or additions to equipment (including replacements, capitalized repairs and
improvements during such period) that should be capitalized under GAAP on a
consolidated balance sheet of such Person and its Subsidiaries; provided,
however, that Capital Expenditures for the Company and the Subsidiaries shall
not include:
 
(a)           expenditures to the extent they are made with proceeds of the
issuance of Equity Interests of the Company,
 
(b)           expenditures with proceeds of insurance settlements, condemnation
awards and other settlements in respect of lost, destroyed, damaged or condemned
assets, equipment or other property; provided that such expenditure is not made
during a Cash Dominion Period,
 
(c)           interest capitalized during such period to the extent included in
Consolidated Interest Expense,
 
(d)           expenditures that are accounted for as capital expenditures of
such Person and that actually are paid for by a third party (excluding the
Company or any Subsidiary thereof) and for which neither the Company nor any
Subsidiary has provided or is required to provide or incur, directly or
indirectly, any consideration or obligation to such third party or any other
Person (whether before, during or after such period),
 
(e)           the book value of any asset owned by such Person prior to or
during such period to the extent that such book value is included as a capital
expenditure during such period as a result of such Person reusing or beginning
to reuse such asset during such period without a corresponding expenditure
actually having been made in such period,
 
 
- 7 -

--------------------------------------------------------------------------------

Table of Contents
 
 
(f)            the purchase price of equipment purchased during such period to
the extent the consideration therefor consists of any combination of (i) used or
surplus equipment traded in at the time of such purchase and (ii) the proceeds
of a concurrent sale of used or surplus equipment, in each case, in the ordinary
course of business; provided that such purchase is not made during a Cash
Dominion Period, and
 
(g)           the consideration paid in respect of a Permitted Acquisition.
 
“Capital Lease” means, as applied to any Person, any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, by that Person as lessee that, in conformity with GAAP, is,
or is required to be, classified and accounted for as a capital lease on a
balance sheet of such Person.
 
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any Capital Lease, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.
 
“Cash Dominion Period” means a period, at any time after the earlier of (i) the
Trigger Date and (ii) January 31, 2009, commencing when Availability becomes
less than the greater of (x) 25% of the Total Commitments and (y) $100,000,000
(or, prior to the Trigger Date, $50,000,000) for three consecutive Business
Days; provided that the Cash Dominion Period shall be discontinued if
Availability ceases to be less than the applicable level for sixty consecutive
days; provided further, however, that a Cash Dominion Period may be discontinued
no more than twice in any period of twelve consecutive months.
 
“Cash Equivalents” means:
 
(a)   direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within 24 months
from the date of acquisition thereof;
 
(b)   investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;
 
(c)   investments in certificates of deposit, banker’s acceptances, time
deposits and eurodollar time deposits maturing within 13 months from the date of
acquisition thereof issued or guaranteed by or placed with, and money market
deposit accounts issued or offered by, any domestic office of any commercial
bank which has consolidated assets as determined in accordance with GAAP of not
less than $10,000,000,000;
 
(d)   fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above; and
 
 
- 8 -

--------------------------------------------------------------------------------

Table of Contents
 
 
(e)   money market funds that (i) comply with the criteria set forth in SEC Rule
2a-7 under the Investment Company Act of 1940, (ii) except with respect to the
BlackRock Liquidity Funds TempCash Institutional Fund (TMCXX), are rated AA- or
higher by S&P and Aa3 or higher by Moody’s and (iii) have portfolio assets of at
least $1,000,000,000.
 
“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Exchange Act and the rules of the SEC thereunder as in effect on
the date hereof), of Equity Interests representing more than 30% of the
aggregate ordinary voting power represented by the issued and outstanding Equity
Interests of the Company; (b) with respect to a tender offer (for which a filing
has been made with the SEC which purports to comply with the requirements of the
Exchange Act and the rules of the SEC thereunder as in effect on the date
hereof) made for Equity Interests of the Company, which tender offer has not
been negotiated and approved by the board of directors of the Company, the
earlier of (i) any Business Day during such tender offer when the Person or
group making such tender offer owns, directly or indirectly, beneficially or of
record, and/or has accepted for payment Equity Interests representing 25% or
more of the aggregate voting power represented by the issued and outstanding
Equity Interests of the Company and (ii) three Business Days before such tender
offer is to terminate unless the tender offer is withdrawn first if the Person
or group making such tender offer could own, by the terms of the tender offer
plus any Equity Interests owned by such Person or group, Equity Interests
representing 50% or more of the aggregate voting power representing by the
issued and outstanding Equity Interests of the Company when such tender offer
terminates; (c) occupation of a majority of the seats (other than vacant seats)
on the board of directors of the Company by Persons who were neither
(i) nominated by the board of directors of the Company nor (ii) appointed by
directors so nominated; (d) the acquisition of direct or indirect Control of the
Company by any Person or group; (e) the Company shall cease to own, free and
clear of all Liens or other encumbrances (other than Liens created pursuant to
any Loan Document), 100% of the outstanding voting Equity Interests of the
Borrowers (other than the Company) on a fully diluted basis (other than any
directors’ qualifying shares of any Borrower); or (f) a Specified Change of
Control.
 
“Change in Law” means (a) the adoption of any law, rule,  regulation, treaty,
protocol, practice or concession after the date of this Agreement, (b) any
change in any law, rule, regulation, practice or concession or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or any Issuing Lender
(or, for purposes of Section 2.15(b), by any lending office of such Lender or
such Issuing Lender or by such Lender’s or such Issuing Lender’s holding
company, if any) with any request, guideline or directive (whether or not having
the force of law) of any Governmental Authority made or issued after the date of
this Agreement.
 
“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Swingline
Loans or Protective Advances.
 
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
 
 
- 9 -

--------------------------------------------------------------------------------

Table of Contents
 
 
“Collateral” means, at any time, any and all property of any Loan Party, now
existing or hereafter acquired, that at such time is subject to a security
interest or Lien in favor of the Administrative Agent (on behalf of the Secured
Parties) pursuant to the Collateral Documents in order to secure the Secured
Obligations.
 
“Collateral Access Agreement” means any landlord waiver or other agreement, in
form and substance reasonably satisfactory to the Administrative Agent, between
the Administrative Agent and any third party (including any bailee, consignee,
customs broker, or other similar Person) in possession of any Collateral or any
landlord of any Loan Party for any real property where any Collateral is
located, as such landlord waiver or other agreement may be amended, restated, or
otherwise modified from time to time.
 
“Collateral Deposit Account” means any “Collateral Deposit Account” referred to
in the Security Agreement.
 
“Collateral Document” means, individually and collectively, each Security
Agreement and each other document granting a Lien upon the Collateral as
security for payment of the Secured Obligations.
 
“Collection Account” means, individually and collectively, each “Collection
Account” referred to in the Security Agreement.
 
“Commitment” means, with respect to each Lender, the commitment, if any, of such
Lender to make Revolving Loans and to acquire participations in Letters of
Credit, Protective Advances and Swingline Loans hereunder, expressed as an
amount representing the maximum possible aggregate amount of such Lender’s
Credit Exposure hereunder, as such commitment may be (a) reduced from time to
time pursuant to Section 2.09(b) and (b) reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to Section 10.04.  The
amount of each Lender’s Commitment as of the Effective Date is set forth on
Schedule 1.01A. The aggregate amount of the Commitments is $400,000,000 as of
the Effective Date.
 
“Commitment Termination Date” means (a) May 5, 2012 (or, if such date is not a
Business Day, on the immediately preceding Business Day), (b) with respect to
any Lender for whom an alternative Commitment Termination Date appears beside
its name on Schedule 1.01A, such specified date (or, if such date is not a
Business Day, on the immediately preceding Business Day), or (c) in the case of
either clause (a) or (b), any earlier date on which the Commitments are reduced
to zero or otherwise terminated pursuant to the terms hereof.
 
“Commitment Utilization Percentage” means, on any date, the percentage
equivalent to a fraction (a) the numerator of which is the Credit Exposure of
all Lenders and (b) the denominator of which is the Total Commitment (or, on any
day after termination of the Commitments, the Total Commitment in effect
immediately preceding such termination).
 
“Company” means Brunswick Corporation, a Delaware corporation.
 
 
- 10 -

--------------------------------------------------------------------------------

Table of Contents
 
 
“Consolidated EBITDA” means, for any Test Period, the sum, for the Company and
its Subsidiaries (determined on a consolidated basis without duplication in
accordance with GAAP), of the following: (a) Consolidated Net Income for such
period plus (b) without duplication and to the extent deducted in determining
such Consolidated Net Income for such period, the sum of (i) interest expense
for such period, (ii) income tax expense for such period, (iii) all amounts
attributable to depreciation and amortization for such period, (iv) the amount
of any cash restructuring charges to the extent deducted in determining
Consolidated Net Income in an aggregate amount not exceeding (x) $70,000,000
through September 30, 2008 and (y) an additional $35,000,000 during the period
commencing October 1, 2008 and ending December 31, 2009, (v) all non-cash
charges to the extent deducted in determining Consolidated Net Income and (vi)
any extraordinary losses or charges, and minus (c) without duplication and to
the extent included in determining such Consolidated Net Income, the sum of (i)
interest income derived from the investment of cash and Cash Equivalents, (ii)
any extraordinary income or gains, (iii) income tax credits (to the extent not
netted from income tax expense) and (iv) any non-cash gains for such period
minus (d) any cash payments made during such period in respect of items added
back in a prior period in determining Consolidated EBITDA pursuant to clause
(b)(v) above subsequent to the fiscal quarter in which the relevant non-cash
charges were reflected as a charge in the statement of Consolidated Net Income.
For the purposes of calculating Consolidated EBITDA for any period of four
consecutive fiscal quarters (each, a “Reference Period”) pursuant to any
determination of the Leverage Ratio or the Fixed Charge Coverage Ratio, (i) if
during such Reference Period the Company or any Subsidiary shall have made a
Material Acquisition, Consolidated EBITDA for such Reference Period shall be
calculated after giving pro forma effect thereto as if such Material Acquisition
occurred on the first day of such Reference Period and (ii) if during such
Reference Period the Company or any Subsidiary shall have made a Material
Disposition, the Consolidated EBITDA for such Reference Period shall be reduced
by an amount equal to the Consolidated EBITDA (if positive) attributable to the
property that is the subject of such Material Disposition for such Reference
Period (as determined by the Company in its reasonable good faith business
judgment) or increased by an amount equal to the Consolidated EBITDA (if
negative) attributable thereto for such Reference Period. As used in this
definition, “Material Acquisition” means any acquisition of property or series
of related acquisitions of property that (I) constitutes assets comprising all
or substantially all of an operating unit of a business or constitutes all or
substantially all of the Equity Interests of a Person and (II) involves the
payment of consideration by the Company and its Subsidiaries in excess of
$10,000,000; and “Material Disposition” means any Disposition of property or
series of related Dispositions of property that yields gross proceeds to the
Company or any of its Subsidiaries in excess of $10,000,000, provided that a
Disposition of property or series of related Dispositions of property that
yields gross proceeds to the Company or any of its Subsidiaries of less than
$10,000,000 shall constitute a Material Disposition in the event that such
Disposition or series of Dispositions is of property of a business that has been
treated as a discontinued operation for accounting purposes; provided, further,
that a discontinued operation (other than a discontinued operation that has been
sold) that constitutes a Material Disposition will not be given the pro forma
effect described above for purposes of calculating Consolidated EBITDA pursuant
to any determination of the Fixed Charge Coverage Ratio.
 
“Consolidated Interest Expense” means, for any Test Period, for the Company and
its Subsidiaries (determined on a consolidated basis without duplication in
accordance with GAAP), total interest expense (including the interest component
of any payments in respect of Capital Lease Obligations) in respect of all
outstanding Indebtedness accrued or capitalized during such period, in each
case, to the extent paid in cash during such period (including all commissions,
discounts and other fees and charges owed with respect to letters of credit and
bankers’ acceptance financing and net costs under Swap Agreements entered into
to hedge interest rates to the extent such net costs are allocable to such
period in accordance with GAAP, but excluding (i) the upfront costs associated
with refinancing the Existing 2011 Notes to the extent such payments constitute
interest expense in accordance with GAAP, (ii) any gain or loss realized with
respect to the termination in August 2008 of Swap Agreements that hedged
interest rates on the potential issuance of Indebtedness and (iii) fees and
expenses associated with the Commitments and Loans under this Agreement).
 
 
- 11 -

--------------------------------------------------------------------------------

Table of Contents
 
 
“Consolidated Net Income” means, for any period, the net income or loss of the
Company and its Subsidiaries (determined on a consolidated basis in accordance
with GAAP) for such period; provided that there shall be excluded (a) the income
(or deficit) of any Person accrued prior to the date it becomes a Subsidiary of
the Company or is merged into or consolidated with the Company or any of its
Subsidiaries, (b) the income (or deficit) of any Person (other than a Subsidiary
of the Company) in which the Company or any of its Subsidiaries has an ownership
interest, except to the extent that any such income is actually received by the
Company or such Subsidiary in the form of dividends or similar distributions,
and (c) the undistributed earnings of any Subsidiary of the Company to the
extent that the declaration or payment of dividends or similar distributions by
such Subsidiary is not at the time permitted by the terms of any Contractual
Obligation (other than under any Loan Document) or any organizational or
governing documents, any law, treaty, rule or regulation or any determination of
an arbitrator or a court or other Governmental Authority, in each case
applicable to such Subsidiary.
 
“Consolidated Total Indebtedness” means, as of any date, without duplication,
the aggregate principal amount of all Indebtedness for Borrowed Money of the
Company and its Subsidiaries at such date (determined on a consolidated basis
without duplication in accordance with GAAP) minus (to the extent otherwise
included in the calculation of Consolidated Total Indebtedness) Indebtedness in
respect of the Existing 2011 Notes to the extent the Existing 2011 Notes shall
have been defeased or discharged in accordance with the Existing Notes Indenture
or otherwise cash collateralized on terms and conditions satisfactory to the
Administrative Agent.
 
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
 
“Contributing Party” has the meaning set forth in Section 9.09.
 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether by
contract or otherwise. “Controlling” and “Controlled” have meanings correlative
thereto.  Solely for purposes of the definition of “Affiliate”, “Control” shall
also mean the possession, directly or indirectly, of the power to vote 10% or
more of the securities having ordinary voting power for the election of
directors (or persons performing similar functions) of a Person.
 
“Credit Exposure” means, with respect to any Lender at any time, the sum of the
outstanding principal amount of such Lender’s Revolving Loans, LC Exposure and
Swingline Exposure at such time plus an amount equal to its Applicable
Percentage of the aggregate principal amount of Protective Advances outstanding
at such time.
 
“Cumulative Available EBITDA” means, for any period, Available EBITDA for such
period, taken as a single accounting period.  Cumulative Available EBITDA may be
a positive or negative amount.
 
 
- 12 -

--------------------------------------------------------------------------------

Table of Contents
 
 
“Customer Finance Program Obligations” means inventory repurchase and recourse
obligations, including any obligation of the Company or any Subsidiary to
repurchase products of the Company and its Subsidiaries or to purchase or
repurchase receivables created in connection with the sale of products or
related services of the Company and its Subsidiaries under any customer finance
program, in each case incurred in the ordinary course of business and as
described in the Company’s annual audited financial statements.
 
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
 
“Defaulting Lender” means any Lender, as determined by the Administrative Agent,
that has (a) failed to fund any portion of its Loans or participations in
Letters of Credit, Swingline Loans or Protective Advances within three Business
Days of the date required to be funded by it hereunder, (b) notified any
Borrower, the Administrative Agent, the Issuing Bank, the Swingline Lender or
any Lender in writing that it does not intend to comply with any of its funding
obligations under this Agreement or has made a public statement to the effect
that it does not intend to comply with its funding obligations under this
Agreement or under other agreements in which it commits to extend credit, (c)
failed, within three Business Days after a request by the Administrative Agent,
to confirm that it will comply with the terms of this Agreement relating to its
obligations to fund prospective Loans and participations in then outstanding
Letters of Credit, Swingline Loans and Protective Advances, (d) otherwise failed
to pay over to the Administrative Agent or any other Lender any other amount
required to be paid by it hereunder within three Business Days of the date when
due, unless the subject of a good faith dispute, or (e) (i) become or is
insolvent or has a parent company that has become or is insolvent or (ii) become
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee or custodian appointed for it, or has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment or has a parent company that has become the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee or custodian appointed for it, or has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment.
 
“Departing Lender” has the meaning set forth in Section 2.19(b).
 
“Deposit Account Control Agreement” means, individually and collectively, each
“Deposit Account Control Agreement” referred to in the Security Agreement.
 
“Designation Letter” means the Designation Letter entered into by the Company
and a wholly-owned Domestic Subsidiary of the Company pursuant to
Section 2.21(b)(i) pursuant to which such Subsidiary shall (subject to the terms
and conditions of Section 2.21) be designated as a Subsidiary Borrower,
substantially in the form of Exhibit B or any other form approved by the
Administrative Agent.
 
“Dilution Factors” means, without duplication, with respect to any period, the
aggregate amount of all deductions, credit memos, returns, adjustments,
allowances, bad debt write-offs and other non-cash credits which are recorded to
reduce accounts receivable in a manner consistent with current and historical
accounting practices of the Loan Parties.
 
 
- 13 -

--------------------------------------------------------------------------------

Table of Contents
 
 
“Dilution Ratio” means, at any date, the amount (expressed as a percentage)
equal to (a) the aggregate amount of the applicable Dilution Factors for the 12
most recently ended fiscal months divided by (b) total gross sales of the Loan
Parties for the 12 most recently ended fiscal months.
 
“Dilution Reserve” means, at any date, the applicable Dilution Ratio multiplied
by the Eligible Accounts on such date; provided that at all times that the
Dilution Ratio is less than 5.0%, the Dilution Reserve shall be zero.  The
Dilution Reserve shall be the only Reserve with respect to the Dilution Factors.
 
“Disposition” means any sale, lease, license, transfer, assignment or other
disposition of all or any portion of the business, assets, rights, revenues or
property, real, personal or mixed, tangible or intangible, of the Company or any
of its Subsidiaries (including any Equity Interests owned by the Company or any
of its Subsidiaries).
 
“Disqualified Stock” means, with respect to any Person, any Equity Interests of
such Person which, by its terms, or by the terms of any security into which it
is convertible or for which it is putable or exchangeable, or upon the happening
of any event, matures or is mandatorily redeemable (other than solely for Equity
Interests that are not Disqualified Stock), other than as a result of a change
of control or asset sale, pursuant to a sinking fund obligation or otherwise, or
is redeemable at the option of the holder thereof (other than as a result of a
change of control or asset sale to the extent the terms of such Equity Interests
provide that such Equity Interests shall not be required to be repurchased or
redeemed until the Commitment Termination Date has occurred or such repurchase
or redemption is otherwise permitted by this Agreement (including as a result of
a waiver hereunder)), in whole or in part, in each case prior to the date that
is 91 days after the Commitment Termination Date hereunder; provided that if
such Equity Interests are issued to any plan for the benefit of employees of the
Company or its Subsidiaries or by any such plan to such employees, such Equity
Interests shall not constitute Disqualified Stock solely because it may be
required to be repurchased by the Company or its Subsidiaries in order to
satisfy applicable statutory or regulatory obligations.
 
“Documentation Agents” means, individually and collectively, Bank of America,
N.A., Suntrust Bank and Wells Fargo Bank, National Association, in their
capacity as Documentation Agents.
 
“Dollar Equivalent” means, on any Business Day with respect to any amount
denominated in an Alternative Currency, the amount of Dollars that would be
required to purchase such amount of such Alternative Currency based upon the
spot selling rate at which JPMCB London offers to sell such Alternative Currency
for Dollars in the London foreign exchange market at approximately 11:00 a.m.
London time on such Business Day for delivery two Business Days later.
 
“Dollars” or “$” refers to lawful money of the United States of America.
 
“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any jurisdiction within the United States of America.
 
 
- 14 -

--------------------------------------------------------------------------------

Table of Contents
 
 
“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 10.02).
 
“Eligible Accounts” means, at any time, the Accounts of any Loan Party, other
than any Account:


(a)           which is not subject to a first priority perfected security
interest in favor of the Administrative Agent (for the benefit of the Secured
Parties);


(b)           which is subject to any Lien other than (i) a Lien in favor of the
Administrative Agent (for the benefit of the Secured Parties) and (ii) a
Permitted Encumbrance which does not have priority over the Lien in favor of the
Administrative Agent (for the benefit of the Secured Parties);


(c)           (i) with respect to which the scheduled due date is more than 90
days after the original invoice date (other than (A) Accounts having extended
payment terms which are reasonably acceptable to the Administrative Agent in an
amount not to exceed $5,000,000 in the aggregate at any time outstanding, and
(B) Accounts in respect of which the Account Debtor has provided a letter of
credit reasonably acceptable to the Administrative Agent), (ii) which is unpaid
more than 90 days after the date of the original invoice therefor (other than
the Accounts described in the parenthetical in clause (i) above) or more than 60
days after the original due date (other than Accounts related to the Fitness
Division (other than any such Account owed by the government of the United
States, or any department, agency, public corporation, or instrumentality
thereof) in an amount not to exceed $5,000,000 in the aggregate at any time
outstanding which may remain unpaid for up to 120 days after the date of the
original invoice therefor or up to 90 days after the original due date), or
(iii) which has been written off the books of the applicable Loan Party or
otherwise designated as uncollectible (in determining the aggregate amount from
the same Account Debtor that is unpaid hereunder there shall be excluded the
amount of any net credit balances relating to Accounts due from an Account
Debtor which are unpaid more than 90 (or, to the extent provided above, 120)
days from the date of invoice or more than 60 (or, to the extent provided above,
90) days from the due date);


(d)           which is owing by an Account Debtor for which more than 50% of the
Accounts owing from such Account Debtor and its Affiliates are ineligible
hereunder by reason of paragraph (c) above;


(e)           other than a Specified Account, which is owing by an Account
Debtor to the extent the aggregate amount of Accounts owing from such Account
Debtor and its Affiliates to all Loan Parties exceeds 10% of the aggregate
amount of Eligible Accounts of all Loan Parties; provided that Specified
Accounts will not qualify as Eligible Accounts pursuant to this paragraph (e) to
the extent they exceed the greater of 20% of the aggregate amount of Eligible
Accounts of all Loan Parties and $25,000,000;
 
 
- 15 -

--------------------------------------------------------------------------------

Table of Contents

 
(f)           with respect to which any covenant, representation, or warranty
contained in this Agreement or in any applicable Security Agreement has been
breached or is not true, in each case in any material respect;


(g)           which (i) does not arise from the sale of goods or performance of
services in the ordinary course of business, (ii) is not evidenced by an invoice
or other documentation reasonably satisfactory to the Administrative Agent which
has been sent to the Account Debtor, (iii) represents a progress billing, (iv)
is contingent upon any Loan Party’s completion of any further performance, (v)
represents a sale on a bill-and-hold, guaranteed sale, sale-and-return, sale on
approval, consignment, cash-on-delivery or any other repurchase or return basis
or (vi) relates to payments of interest or service or finance charges (it being
understood that any asset subject to a progress billing or sold on a
bill-and-hold or cash-on-delivery basis shall continue to be treated as Eligible
Inventory, provided that it otherwise qualifies as such, notwithstanding that it
may no longer be inventory for GAAP purposes);
 
(h)           for which the goods giving rise to such Account have not been
shipped to the Account Debtor (it being understood that any such asset shall
continue to be treated as Eligible Inventory, provided that it otherwise
qualifies as such, notwithstanding that it may no longer be inventory for GAAP
purposes) or for which the services giving rise to such Account have not been
performed by the applicable Loan Party or which is otherwise recorded as
deferred revenue or if such Account was invoiced more than once;


(i)           with respect to which any check or other instrument of payment has
been, to the knowledge of a Financial Officer, returned uncollected for any
reason;


(j)           which is owed by an Account Debtor which has (i) applied for or
has been the subject of a petition or application for, suffered, or consented to
the appointment of any receiver, custodian, trustee, administrator, liquidator
or similar official for such Account Debtor of its assets, (ii) has had
possession of all or a material part of its property taken by any receiver,
custodian, trustee or liquidator, (iii) filed, or had filed against it, under
any Insolvency Laws, any assignment, application, request or petition for
liquidation, reorganization, compromise, arrangement, adjustment of debts, stay
of proceedings, adjudication as bankrupt, winding-up, or voluntary or
involuntary case or proceeding (other than post-petition Accounts entitled to
administrative expense or equivalent priority under applicable Insolvency Laws),
(iv) admitted in writing its inability, or is generally unable, to pay its debts
as they become due, (v) become insolvent, or (vi) ceased operation of its
business; provided that the Administrative Agent shall include Accounts from
such Account Debtors to the extent that such Accounts are fully backed by
letters of credit acceptable to the Administrative Agent in its Permitted
Discretion;


(k)           which is owed by any Account Debtor which, to the knowledge of a
Financial Officer, has sold all or substantially all of its assets;
 
 
- 16 -

--------------------------------------------------------------------------------

Table of Contents

 
(l)           which is owed by an Account Debtor which (i) does not maintain its
chief executive office in the United States or Canada or (ii) is not organized
under any applicable law of the United States, any state of the United States or
the District of Columbia, Canada, or any province of Canada unless, in any such
case, such Account is backed by a letter of credit acceptable to the
Administrative Agent in its Permitted Discretion;


(m)           which is owed in any currency other than Dollars;


(n)           which is owed by (i) the government (or any department, agency,
public corporation, or instrumentality thereof) of any country other than the
United States unless such Account is backed by a letter of credit acceptable to
the Administrative Agent in its Permitted Discretion, or (ii) the government of
the United States, or any department, agency, public corporation, or
instrumentality thereof, unless the Federal Assignment of Claims Act of 1940, as
amended (31 U.S.C. § 3727 et seq. and 41 U.S.C. § 15 et seq.), has been complied
with; provided that the Administrative Agent may in its Permitted Discretion
waive such compliance with respect to such Accounts in an aggregate amount of up
to $5,000,000 at any time outstanding;


(o)           which is owed by any Affiliate, employee, officer or director of
any Loan Party;


(p)           which is owed by an Account Debtor or any Affiliate of such
Account Debtor to which any Loan Party is indebted, but only to the extent of
such indebtedness or is subject to any security, deposit, progress payment,
unapplied cash, retainage or other similar advance made by or for the benefit of
an Account Debtor, in each case to the extent thereof;


(q)           which is subject to any counterclaim, deduction, defense, setoff
or dispute but only to the extent of any such counterclaim, deduction, defense,
setoff or dispute;


(r)           which is evidenced by any promissory note, judgment, chattel
paper, or instrument;


(t)           with respect to which the applicable Loan Party has made any
agreement with the Account Debtor for any reduction thereof, other than
discounts and adjustments given in the ordinary course of business, or any
Account which was partially paid and the applicable Loan Party created a new
receivable for the unpaid portion of such Account;


(u)           which does not comply in all material respects with the
requirements of all applicable laws and regulations, whether federal,
provincial, territorial, state or local, including without limitation the
Federal Consumer Credit Protection Act, the Federal Truth in Lending Act and
Regulation Z of the Board;
 
 
- 17 -

--------------------------------------------------------------------------------

Table of Contents

 
(v)           which is for goods that have been sold under a purchase order or
pursuant to the terms of a contract or other agreement or understanding (written
or oral) that indicates or purports that any Person other than a Loan Party or
any of its Subsidiaries has an ownership interest in such goods, or which
indicates any party other than any of the Loan Parties as payee or remittance
party;


(w)           which was created on cash on delivery terms;


(x)           which is governed by the laws of any jurisdiction other than the
United States, any state thereof or the District of Columbia, Canada or any
province of Canada; provided that the Administrative Agent shall include such
Accounts to the extent that they are fully backed by letters of credit
acceptable to the Administrative Agent in its Permitted Discretion;


(y)           which was acquired or originated by any Person acquired after the
date hereof (until such time as diligence in respect of such Person and such
Accounts satisfactory to the Administrative Agent in its Permitted Discretion
has been completed); provided that the Administrative Agent may in its Permitted
Discretion include such Accounts in an aggregate amount of up to $5,000,000
prior to completion of such diligence;


(z)           which is an Account to be sold pursuant to a definitive agreement
or which is subject to a permitted receivables financing, unless otherwise
agreed by the Administrative Agent in its Permitted Discretion;


(aa)           which is owed by an Account Debtor in respect of which, to the
knowledge of a Financial Officer, the Company or any of its Subsidiaries has
received notice of proceedings or actions which are threatened or pending
against such Account Debtor in respect of such Account which would reasonably be
expected to result in any material adverse change in such Account Debtor’s
financial condition; or


(bb)           which is an Account repurchased by the applicable Loan Party
pursuant to the recourse provisions of any permitted receivables financing,
unless otherwise agreed by the Administrative Agent in its Permitted Discretion.


In determining the amount of an Eligible Account, the face amount of an Account
may, in the Administrative Agent’s Permitted Discretion, be reduced by, without
duplication, to the extent not reflected in such face amount, (i) the amount of
all sales, advances or prepayments, accrued and actual discounts (including
early pay discounts), claims, rebates, credits or credits pending, promotional
program allowances, price adjustments, finance charges or other allowances
(including any amount that any Loan Party may be obligated to rebate to an
Account Debtor pursuant to the terms of any agreement or understanding (written
or oral)) and (ii) the aggregate amount of all cash received in respect of such
Account but not yet applied by such Loan Party to reduce the amount of such
Account.  Standards of eligibility may be made more restrictive (and such
increased restrictiveness subsequently reversed in whole or part) from time to
time solely by the Administrative Agent in the exercise of its Permitted
Discretion and based on new information or a change in circumstances, with any
such changes to be effective 5 Business Days after delivery of notice thereof to
the Company and the Lenders.
 
 
- 18 -

--------------------------------------------------------------------------------

Table of Contents
 
 
“Eligible Equipment” means the equipment owned by a Loan Party and meeting each
of the following requirements:
 
(a)           such Loan Party has good title to such equipment;
 
(b)           such Loan Party has the right to subject such equipment to a Lien
in favor of the Administrative Agent; such equipment is subject to a first
priority perfected Lien in favor of the Administrative Agent and is free and
clear of all other Liens of any nature whatsoever (except for Permitted
Encumbrances which do not have priority over the Lien in favor of the
Administrative Agent);
 
(c)           the full purchase price for such equipment has been paid by such
Loan Party;
 
(d)           such equipment is located on premises (i) owned by such Loan Party
unless such premises are subject to a mortgage or other Lien in favor of any
Person other than the Administrative Agent, or (ii) leased by such Loan Party
where (x) the lessor has delivered to the Administrative Agent a Collateral
Access Agreement or (y) a Reserve for rent, charges, and other amounts due or to
become due with respect to such facility has been established by the
Administrative Agent in its Permitted Discretion;
 
(e)           such equipment is in good working order and condition (ordinary
wear and tear excepted) and is used or held for use by such Loan Party in the
ordinary course of business of the Loan Party;
 
(f)           such equipment is not subject to any agreement which restricts the
ability of such Loan Party to use, sell, transport or dispose of such equipment
or which restricts the Administrative Agent's ability to take possession of,
sell or otherwise dispose of such equipment;
 
(g)           such equipment does not constitute “fixtures” under the applicable
laws of the jurisdiction in which such equipment is located; and
 
(h)           such equipment has been appraised to the satisfaction of the
Administrative Agent in its Permitted Discretion.
 
“Eligible Finished Goods Inventory” means Eligible Inventory consisting of
finished goods available for sale (as determined in a manner acceptable to the
Administrative Agent in its Permitted Discretion and consistent with past
practices).


“Eligible In-Transit Inventory” means, at any time, without duplication of other
Eligible Inventory, Inventory:


(a)           for which title remains with a Loan Party;
 
 
- 19 -

--------------------------------------------------------------------------------

Table of Contents
 
 
(b)           which is fully insured in such amounts, with insurance companies
and subject to such deductibles as are satisfactory to the Administrative Agent
in its Permitted Discretion;
 
(c)           which is in-transit in the United States (other than Inventory
in-transit from Reynosa, Mexico that otherwise constitutes Eligible Inventory
pursuant to the parenthetical in clause (g) of the definition of Eligible
Inventory) between Loan Parties; and
 
(d)           which otherwise would constitute Eligible Inventory.
 


“Eligible Inventory” means, at any time, the Inventory of the Loan Parties,
other than any Inventory:


(a)           which is not subject to a first priority perfected Lien in favor
of the Administrative Agent (for the benefit of the Secured Parties);


(b)           which is subject to any Lien other than (i) a Lien in favor of the
Administrative Agent (for the benefit of the Secured Parties) and (ii) a
Permitted Encumbrance which does not have priority over the Lien in favor of the
Administrative Agent (for the benefit of Secured Parties);


(c)           which, in the Administrative Agent’s Permitted Discretion, is
determined to be slow moving, obsolete, unmerchantable, defective, used
(including certified pre-owned), unfit for sale, not salable at prices
approximating at least the cost of such Inventory in the ordinary course of
business or unacceptable due to age, type, category and/or quantity;


(d)           with respect to which any covenant, representation, or warranty
contained in this Agreement or the Security Agreement has been breached or is
not true, in each case in any material respect, and which does not conform in
all material respects to all standards imposed by any Governmental Authority;


(e)           in which any Person other than the applicable Loan Party shall (i)
have any direct or indirect ownership, interest or title to such Inventory or
(ii) be indicated on any purchase order or invoice with respect to such
Inventory as having or purporting to have an interest therein;


(f)           which constitutes spare or replacement parts (other than those
held for sale in the ordinary course of business), subassemblies (other than
those which could be sold, or could be included in other Inventory for sale, in
the ordinary course of business), packaging and shipping material, manufacturing
supplies, samples, prototypes, displays or display items, goods that are
returned or marked for return, repossessed goods, defective or damaged goods,
goods held on consignment (other than those on consignment with customers and
subject to a Collateral Access Agreement which is acceptable to the
Administrative Agent in its Permitted Discretion), or goods which are not of a
type held for sale in the ordinary course of business;
 
 
- 20 -

--------------------------------------------------------------------------------

Table of Contents

 
(g)           which is not located in the United States (other than Inventory
located in Reynosa, Mexico with an aggregate gross value not in excess of
$10,000,000 at any time outstanding; provided that such Inventory is relocated
to within the United States no more than 120 days after the Effective Date) or
is in transit with a common carrier from vendors and suppliers other than
Eligible In-Transit Inventory;


(h)           which is located in any location leased by such Borrower unless
(i) the lessor has delivered to the Administrative Agent a Collateral Access
Agreement, (ii) a Rent Reserve has been established by the Administrative Agent
or (iii) such Inventory is Eligible In-Transit Inventory;


(i)           which is located in any third party warehouse or other storage
facility or is in the possession of a bailee (other than a third party
processor) and is not evidenced by a document (other than bills of lading to the
extent permitted pursuant to clause (g) above), unless (i) such warehouseman or
bailee has delivered to the Administrative Agent a Collateral Access Agreement
and such other documentation as the Administrative Agent may require, (ii) a
Rent Reserve has been established by the Administrative Agent in its Permitted
Discretion or (iii) such Inventory is Eligible In-Transit Inventory;


(j)           which is being processed offsite at a third party location or
outside processor, or is in-transit to or from said third party location or
outside processor (other than Inventory permitted to be included pursuant to
paragraph (g) above);


(k)           which is a discontinued product or component thereof unless the
Administrative Agent has determined in its Permitted Discretion that such
Inventory is Eligible Inventory;


(m)           which is perishable;


(n)           which contains or bears any intellectual property rights licensed
to any Loan Party unless the Administrative Agent is satisfied in its Permitted
Discretion that upon an Event of Default it may sell or otherwise dispose of
such Inventory without (i) the consent of each applicable licensor, (ii)
infringing the rights of such licensor, (iii) violating any contract with such
licensor, or (iv) incurring any liability with respect to payment of royalties
other than royalties incurred pursuant to sale of such Inventory under the
current licensing agreement;


(o)           which is not reflected in a current perpetual inventory report of
any Loan Party, or a similar report used to track Inventory on hand; or


(q)           which is designated to be returned to a vendor or which is damaged
or off-quality or subject to warranty claims or not to customer specifications
or which is remanufactured.
 
 
- 21 -

--------------------------------------------------------------------------------

Table of Contents

 
Standards of eligibility may be made more restrictive (and such increased
restrictiveness subsequently reversed in whole or part) from time to time solely
by the Administrative Agent in the exercise of its Permitted Discretion and
based on new information or a change in circumstances, with any such changes to
be effective 5 Business Days after delivery of notice thereof to the Company and
the Lenders.
 
“Eligible Raw Materials Inventory” means Eligible Inventory consisting of raw
materials (as determined in a manner acceptable to the Administrative Agent in
its Permitted Discretion and consistent with past practices).


“Eligible WIP Inventory” means Eligible Inventory consisting of work-in-process
related to the manufacturing of boats (as determined in a manner acceptable to
the Administrative Agent in its Permitted Discretion and consistent with past
practices).
 
“Environmental Laws” means all laws (including common law), rules, regulations,
codes, ordinances, orders, decrees, judgments, injunctions, notices or binding
agreements issued, promulgated or entered into by any Governmental Authority,
relating in any way to the environment, preservation or reclamation of natural
resources, or to the management, release or threatened release of any Hazardous
Material.
 
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment, disposal,
or arrangement for disposal of any Hazardous Materials, (c) exposure to any
Hazardous Materials, (d) the release or threatened release of any Hazardous
Materials into the indoor or outdoor environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.
 
“Equipment Component” means, at the time of any determination thereof, an amount
equal to the lesser of (i) up to 60% of the Net Orderly Liquidation Value of the
Loan Parties’ Eligible Equipment, minus the Equipment Indenture Reserve and any
other Reserves related to the Eligible Equipment; and (ii) the Equipment Value
Cap; provided that the Equipment Component shall equal $0 prior to the
completion of appraisals, satisfactory to the Administrative Agent in its
Permitted Discretion, of the Loan Parties’ Eligible Equipment.
 
“Equipment Indenture Reserve” means, at any time, the amount by which (a) 60% of
the Net Orderly Liquidation Value of the Eligible Equipment owned by the Company
and Loan Parties that are “Restricted Subsidiaries” under the Existing Notes
Indenture exceeds (b) the amount of the basket provided for in Section 5.05(b)
of the Existing Notes Indenture, less the amount of other secured Indebtedness
utilizing such basket.
 
“Equipment Value Cap” means the Initial Value amortized ratably on a quarterly
basis over a five-year period commencing upon the last day of the first full
fiscal quarter completed after the determination thereof.
 
 
- 22 -

--------------------------------------------------------------------------------

Table of Contents
 
 
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
 
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with any Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code, or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.
 
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period referred to in Section 4043(c) of ERISA
is waived); (b) the existence with respect to any “employee pension benefit
plan” (as defined in Section 3(2) of ERISA) of a non-exempt “prohibited
transaction,” as defined in Section 406 of ERISA and Section 4975(f)(3) of the
Code; (c) any failure by any Plan to satisfy the “minimum funding standard”
applicable to such Plan (as such term is defined in Section 412 or 430 of the
Code or Section 302 of ERISA), whether or not waived; (d) the filing pursuant to
Section 412 of the Code or Section 303 of ERISA of an application for a waiver
of the minimum funding standard with respect to any Plan, the failure to make by
its due date a required installment under Section 412(m) or Section 430(j)of the
Code with respect to any Plan or the failure of any Loan Party or ERISA
Affiliate to make any required contribution to any Multiemployer Plan; (e) the
incurrence by any Loan Party or any ERISA Affiliate of any liability under Title
IV of ERISA with respect to the termination of any Plan (other than PBGC
premiums due but not delinquent under Section 4007 of ERISA) including, without
limitation, the imposition of any Lien in favor of the PBGC or any Plan; (f) the
receipt by any Loan Party or any ERISA Affiliate from the PBGC or a Plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan under Section 4042 of
ERISA; (g) a determination that any Plan is in “at risk” status (within the
meaning of Section 430 of the Code or Title IV of ERISA); (h) the incurrence by
any Loan Party or any of its ERISA Affiliates of any liability with respect to
the withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (i)
the receipt by any Loan Party or any ERISA Affiliate of any notice, or the
receipt by any Multiemployer Plan from any Loan Party or any ERISA Affiliate of
any notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent or in
reorganization, within the meaning of Title IV of ERISA or in endangered or
critical status within the meaning of Section 432 of the Code or Section 305 or
Title IV of ERISA.
 
“euro” means the single currency of Participating Member States of the European
Union.
 
“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted Eurocurrency Rate.
 
 
- 23 -

--------------------------------------------------------------------------------

Table of Contents
 
 
“Eurocurrency Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, the rate appearing on Reuters BBA Libor Rates Page 3750 (or on
any successor or substitute page of such service, or any successor to or
substitute for such service, providing rate quotations comparable to those
currently provided on such page of such service, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to Dollar deposits in the London interbank market) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for Dollar deposits with a
maturity comparable to such Interest Period.  In the event that such rate is not
available at such time for any reason, then the “Eurocurrency Rate” with respect
to such Eurocurrency Borrowing for such Interest Period shall be the rate at
which Dollar deposits of $5,000,000 and for a maturity comparable to such
Interest Period are offered by the principal London office of the Administrative
Agent in immediately available funds in the London interbank market at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period.
 
“Event of Default” has the meaning set forth in Article VII.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.
 
“Excluded Property” means, “Excluded Property” referred to in the Security
Agreement.
 
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any Issuing Lender or any other recipient of any payment to be made by or on
account of any obligation of any Loan Party hereunder or under any other Loan
Document:
 
(a)    income or franchise taxes imposed on (or measured by) such recipient’s
net income by the United States of America (or any political subdivision or
state thereof) (each a “U.S. Taxing Authority”), or by the jurisdiction under
the laws of which such recipient is organized or in which its principal office
is located or, in the case of any Lender or any Issuing Lender, in which its
applicable lending office is located;
 
(b)    any branch profits taxes imposed by any U.S. Taxing Authority or any
similar tax imposed by any other jurisdiction described in clause (a) above;
 
(c)    in the case of any Non-U.S. Lender, any U.S. federal withholding tax that
is imposed on payments to such Lender to the extent such tax (i) is in effect
and would apply as of the date such Lender (other than an assignee pursuant to a
request by the Company under Section 2.19(b)) becomes a party to this Agreement
or (ii) relates to such payments that would be made to any new applicable
lending office designated by such Lender and is in effect and would apply as of
the time of such designation, except in the case of (i) and (ii), (x) to the
extent that such Non-U.S. Lender’s assignor (if any) was entitled, at the time
of assignment (or designation of lending office) to receive additional amounts
from the Loan Parties pursuant to Section 2.17, (y) to the extent such
withholding tax is imposed as a result of a Change in Law, or (z) to the extent
that such withholding tax shall have resulted from the making of any payment by
any Loan Party to a location other than the office designated by the
Administrative Agent or the relevant Lender for the receipt of payments of the
applicable type from such Loan Party;
 
 
- 24 -

--------------------------------------------------------------------------------

Table of Contents
 
 
(d)    any United States federal withholding tax that is attributable to such
Non-U.S. Lender’s failure to comply with Section 2.17(f).
 
“Existing Credit Agreement” has the meaning set forth in the preamble hereto.
 
“Existing Letters of Credit” has the meaning set forth in Section 2.06(l).
 
“Existing Notes” means the Company’s outstanding notes issued under the Existing
Notes Indenture.
 
“Existing Notes Indenture” means the Indenture, dated as of March 15, 1987,
between the Company and Continental Illinois National Bank and Trust Company of
Chicago, as trustee.
 
“Existing 2011 Notes” means the Company’s 5.0% Notes due June 1, 2011 issued
under the Existing Notes Indenture.
 
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.
 
“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Company.
 
“Fitness Division” means the Company’s business operations in the physical
fitness equipment industry.
 
“Fixed Charge Coverage Ratio” means, the ratio, determined as of the end of any
Test Period, of (a) Consolidated EBITDA minus Capital Expenditures paid in cash
during such Test Period (other than those financed with Indebtedness (other than
Revolving Loans) or with the proceeds of sale and leaseback transactions) during
such Test Period minus income tax paid in cash net of refunds received during
such Test Period, to (b) Fixed Charges, all calculated for the Company and its
Subsidiaries for such Test Period on a consolidated basis in accordance with
GAAP.
 
“Fixed Charges” means, with reference to any Test Period, without duplication,
Consolidated Interest Expense, plus scheduled principal repayments of long-term
Indebtedness for Borrowed Money of the Company and its Subsidiaries made during
such period (including Capital Lease Obligation payments, but excluding
repayments made to the Company or any Subsidiary), plus Restricted Payments paid
in cash, plus dividends or other payments made in cash on account of preferred
Equity Interests, plus cash contributions to any qualified defined benefit
pension Plan in excess of the amount of such contributions that was expensed,
all calculated for the Company and its Subsidiaries for such Test Period on a
consolidated basis in accordance with GAAP.
 
 
- 25 -

--------------------------------------------------------------------------------

Table of Contents
 
 
“Foreign Holdco” means each of Brunswick International Ltd., Marine Power
International Limited, Marine Power New Zealand Limited, Life Fitness
International Sales Inc., Marine Power International Pty. Ltd., Brunswick Marine
in EMEA, Inc. and each other Domestic Subsidiary the business of which consists
substantially entirely in holding Equity Interests in Foreign Subsidiaries
and/or conducting operations through foreign branches.
 
“Foreign Pledge Agreement” means a pledge or charge agreement with respect to
each portion of the Collateral that constitutes Equity Interests of a Foreign
Subsidiary, in form and substance reasonably satisfactory to the Administrative
Agent.
 
“Foreign Receivables” means (a) each account receivable owned by any Foreign
Subsidiary or any Foreign Holdco and (b) each account receivable owned by a Loan
Party that is owed by a Person that is not organized under any applicable law of
the United States, any state of the United States or the District of Columbia,
Canada, or any province of Canada.
 
“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.
 
“GAAP” means generally accepted accounting principles in the United States of
America.
 
“Governmental Authority” means the government of the United States of America,
or of any other nation, or any political subdivision thereof, whether state,
provisional, territorial or local, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government.
 
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
other obligation; provided, that the term Guarantee shall not include (i)
endorsements for collection or deposit in the ordinary course of business, (ii)
Customer Finance Program Obligations or (iii) the BAC Joint Venture Obligations.
 
“Guaranteed Obligations” has the meaning set forth in Section 9.01.
 
 
- 26 -

--------------------------------------------------------------------------------

Table of Contents
 
 
“Guarantor” means, at any time, collectively and individually, the Company and
each Domestic Subsidiary that has executed this Agreement or has executed a
Joinder Agreement and has not been released from the Loan Guaranty.
 
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates or fractions, asbestos or asbestos containing
materials, polychlorinated biphenyls, urea-formaldehyde insulation, molds, radon
gas, infectious or medical wastes and all other substances or wastes of any
nature regulated pursuant to, or that could give rise to liability under, any
Environmental Law.
 
“Headquarters” means the real property located at 1 N. Field Court, Lake Forest,
Illinois 60045.
 
“Immaterial Subsidiary” means, at any date, any Domestic Subsidiary of the
Company (other than a Subsidiary Borrower) that, together with its consolidated
Subsidiaries, provides less than 5% of the consolidated revenues of, or holds
less than 5% of the consolidated assets of, the Company and its Domestic
Subsidiaries on a consolidated basis determined in accordance with GAAP;
provided that, the aggregate revenues or assets of all Immaterial Subsidiaries,
determined in accordance with GAAP, may not exceed 10% of consolidated revenues
or consolidated assets, respectively, of the Company and its consolidated
Domestic Subsidiaries, collectively, at any time (and the Company will designate
in writing to the Administrative Agent from time to time the Subsidiaries which
will cease to be treated as “Immaterial Subsidiaries” in order to comply with
the foregoing limitation).  Each computation of consolidated assets and revenues
made in determining whether a Subsidiary is an Immaterial Subsidiary shall
exclude all assets consisting of Equity Interests in Foreign Subsidiaries.
 
“Indebtedness” means, without duplication, with respect to any Person (including
the Company and its Subsidiaries), (a) all obligations of such Person for
borrowed money or evidenced by bonds, debentures, notes or similar instruments
or with respect to deposits or advances of any kind, (b) all obligations of such
Person in respect of the deferred purchase price of property or services (other
than accounts payable arising in the ordinary course of business which, to the
knowledge of a Financial Officer, are not more than 45 days past due or are
being disputed in good faith) and other accrued expenses and deferred
compensation incurred in the ordinary course of business, (c) all Capital Lease
Obligations of such Person, (d) all obligations, contingent or otherwise, of
such Person in respect of bankers’ acceptances, (e) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (f) all Indebtedness of others secured by (or
for which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property (including accounts and
contract rights) owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed (and in each case valued at the
lesser of the amount of such Indebtedness and the fair market value of the
assets subject to such Lien), (g) all Guarantees by such Person of Indebtedness
of others, (h) all obligations, contingent or otherwise, of such Person as an
account party in respect of letters of credit, letters of guaranty that support
or secure Indebtedness, surety bonds or similar arrangements, (i) for purposes
of Section 7(f) only, all obligations of such Person in respect of Swap
Agreements and (j) any other Off-Balance Sheet Liability.  The Indebtedness of
any Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.  The term
Indebtedness shall not include Customer Finance Program Obligations.
 
 
- 27 -

--------------------------------------------------------------------------------

Table of Contents
 
 
“Indebtedness for Borrowed Money” means, on any date, the amount of debt of the
Company and its Subsidiaries set forth on, or that would be required to be set
forth on, the consolidated balance sheet of the Company as of such date in
accordance with GAAP.
 
“Indemnified Taxes” means Taxes (including Other Taxes) other than Excluded
Taxes.
 
“Indemnitee” has the meaning set forth in Section 10.03(b).
 
“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of the Company that is not guaranteed by any other Person or subject to any
other credit enhancement.
 
“Information” has the meaning set forth in Section 10.12.
 
“Initial Value” means the value of the Loan Parties’ Eligible Equipment as
determined by the appraisals of the Loan Parties’ Eligible Equipment described
in the definition of Equipment Component; provided that the Initial Value shall
not exceed $40,000,000.
 
“Insolvency Laws” means the Bankruptcy Code and any other applicable state,
provincial, territorial or federal bankruptcy laws, each as now and hereafter in
effect, any successors to such statutes and any other applicable insolvency or
other similar law of any jurisdiction, including any law of any jurisdiction
permitting a debtor to obtain a stay or a compromise of the claims of its
creditors against it and including any rules and regulations pursuant thereto.
 
“Intellectual Property” has the meaning set forth in Section 3.05(b).
 
“Interest Election Request” means a request by any Borrower to convert or
continue a Borrowing of Revolving Loans in accordance with Section 2.08.
 
“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), each Quarterly Date, (b) with respect to any Eurocurrency Loan,
the last day of each Interest Period therefor and, in the case of any Interest
Period for a Eurocurrency Loan of more than three months’ duration, each day
prior to the last day of such Interest Period that occurs at three-month
intervals after the first day of such Interest Period, (c) with respect to any
Swingline Loan, the day that such Loan is required to be repaid and (d) with
respect to any Loan, the Commitment Termination Date.
 
“Interest Period” means for any Eurocurrency Loan or Borrowing, the period
commencing on the date of such Loan or Borrowing and ending (i) fourteen days
thereafter or (ii) on the numerically corresponding day in the calendar month
that is one, two, three or six (or, with the consent of each Lender, nine or
twelve) months thereafter, as specified in the applicable Borrowing Request or
Interest Election Request; provided that (i) if any Interest Period would end on
a day other than a Business Day, such Interest Period shall be extended to the
next succeeding Business Day unless, in the case of a Eurocurrency Borrowing
only, such next succeeding Business Day would fall in the next calendar month,
in which case such Interest Period shall end on the next preceding Business Day,
and (ii) any Interest Period pertaining to a Eurocurrency Borrowing that
commences on the last Business Day of a calendar month (or on a day for which
there is no numerically corresponding day in the last calendar month of such
Interest Period) shall end on the last Business Day of the last calendar month
of such Interest Period.  For purposes hereof, the date of a Loan initially
shall be the date on which such Loan is made and thereafter shall be the
effective date of the most recent conversion or continuation of such Loan, and
the date of a Borrowing consisting of Loans that have been converted or
continued shall be the effective date of the most recent conversion or
continuation of such Loans.
 
 
- 28 -

--------------------------------------------------------------------------------

Table of Contents
 
 
“Inventory” means, individually and collectively, “Inventory”, as referred to in
the Security Agreement.
 
“Inventory Buyback Reserve” means a reserve calculated by the Company and
satisfactory to the Administrative Agent in its Permitted Discretion for
repurchases of inventory to be made by Loan Parties.
 
“Inventory Reserves” shall mean reserves against Inventory equal to the sum of
the following:
 
(a)           a reserve for shrink, or discrepancies that arise pertaining to
inventory quantities on hand between a Borrower’s perpetual accounting system,
and physical counts of the inventory which will be based on the applicable Loan
Party’s historical practice and experience and in an amount acceptable to the
Administrative Agent in its Permitted Discretion;
 
(b)           a reserve determined by the Company in accordance with GAAP and
satisfactory to the Administrative Agent in its Permitted Discretion for
Inventory that is discontinued, obsolete, slow-moving, unmerchantable, defective
or unfit for sale;
 
(c)           a lower of the cost or market reserve for any differences between
a Borrower’s  actual cost to produce versus its selling price to third parties;
and
 
(d)           any other reserve as deemed appropriate by the Administrative
Agent in its Permitted Discretion, from time to time.
 
“Investment” has the meaning set forth in Section 6.06.
 
“Issuing Lender” means JPMCB, The Bank of New York, Wells Fargo Bank, National
Association and each other Lender designated by the Company as an “Issuing
Lender” hereunder that has agreed to such designation (and is reasonably
acceptable to the Administrative Agent), each in its capacity as an issuer of
one or more Letters of Credit hereunder, and its successors in such capacity as
provided in Section 2.06(j), in each case so long as such Person shall remain an
Issuing Lender hereunder.  Any Issuing Lender may, in its discretion, arrange
for one or more Letters of Credit to be issued by Affiliates of such Issuing
Lender, in which case the term “Issuing Lender” shall include any such Affiliate
with respect to Letters of Credit issued by such Affiliate.
 
 
- 29 -

--------------------------------------------------------------------------------

Table of Contents
 
 
“Joinder Agreement” has the meaning set forth in Section 5.13.
 
“JPMCB” means JPMorgan Chase Bank, N.A., a national banking association, in its
individual capacity, and its successors.
 
“LC Collateral Account” has the meaning set forth in Section 2.06(k).
 
“LC Commitment” means $150,000,000.
 
“LC Disbursement” means a payment made by any Issuing Lender pursuant to a
Letter of Credit.
 
“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of any
Borrower at such time; provided that, with respect to any component of any such
amount in an Alternative Currency, such amount shall be the Dollar Equivalent
thereof.  The LC Exposure of any Lender at any time shall be its Applicable
Percentage of the total LC Exposure at such time.
 
“Lenders” means (a) on the Effective Date, the Persons listed on Schedule 1.01A
hereto and (b) thereafter, any other Person that shall have become a party
hereto pursuant to an Assignment and Assumption, other than any such Person that
ceases to be a party hereto pursuant to an Assignment and Assumption. Unless the
context otherwise requires, the term “Lenders” includes the Swingline Lender.
 
“Letter of Credit” means any letter of credit issued or continued pursuant to
this Agreement.
 
“Leverage Ratio” means, as of the last day of any Test Period of the Company,
the ratio of (a) Consolidated Total Indebtedness as of such date to (b)
Consolidated EBITDA for such period.
 
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.
 
“Loan Documents” means, collectively, this Agreement, any promissory notes
issued pursuant to this Agreement, any Letters of Credit, any Designation
Letters and the Collateral Documents.  Any reference in this Agreement or any
other Loan Document to a Loan Document shall include all appendices, exhibits or
schedules thereto, and all amendments, restatements, supplements or other
modifications thereto, and shall refer to this Agreement or such Loan Document
as the same may be in effect at any and all times such reference becomes
operative.
 
 
- 30 -

--------------------------------------------------------------------------------

Table of Contents
 
 
“Loan Guaranty” means Article IX of this Agreement.
 
“Loan Parties” means, individually and collectively, the Company, the other
Borrowers, the Company’s Domestic Subsidiaries that are Guarantors and any other
Person who becomes a party to this Agreement pursuant to a Joinder Agreement and
their respective successors and assigns.
 
“Loans” means the loans and advances made by the Lenders to the Borrowers
pursuant to this Agreement, including Swingline Loans and Protective Advances.
 
“Lock Box” means any “Lock Box” referred to in the Security Agreement.
 
“Lock Box Agreement” means any “Lock Box Agreement” referred to in the Security
Agreement.
 
“Margin Stock” means “margin stock” within the meaning of Regulations T, U and X
of the Board.
 
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, condition, financial or otherwise, prospects or results of operations of
the Company and its Subsidiaries taken as a whole, (b) the ability of any Loan
Party to perform any of its obligations under this Agreement or any of the other
Loan Documents to which it is a party, (c) the Collateral, the Administrative
Agent’s Lien (for the benefit of the Secured Parties) on the Collateral or the
priority of such Liens, or (d) the rights of or benefits available to the
Administrative Agent, the Lenders or any Issuing Lender under this Agreement or
any of the other Loan Documents.
 
“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the Company and its Subsidiaries in an aggregate principal amount
exceeding $35,000,000.  For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of any Person in respect of any Swap
Agreement at any time shall be the maximum aggregate amount (giving effect to
any netting agreements) that such Person would be required to pay if such Swap
Agreement were terminated at such time.
 
“Mercury Facility” means a working capital facility designed to replace the
existing receivables sale facility under the BAC Joint Venture and secured only
by Mercury-Marine division receivables that are owed by Account Debtors that are
organized under any applicable law of the United States, any state of the United
States or the District of Columbia and related assets but no other assets.
 
“Minimum Availability Period” means (including by reference to the Levels
described below), any period (a) commencing when Availability is less than:
 

 
Level 1:
the greater of $60,000,000 and 15% of the Total Commitments;
       
Level 2:
the greater of $80,000,000 and 20% of the Total Commitments; and
       
Level 3:
the greater of $100,000,000 and 25% of the Total Commitments.

 
 
- 31 -

--------------------------------------------------------------------------------

Table of Contents

 
for three consecutive Business Days (or immediately, in the case of Level 1) and
(b) ending after Availability is greater than the amounts set forth above (with
respect to the applicable Level) for 30 consecutive days.  For the avoidance of
doubt, at any time that Availability is equal to or greater than the amounts set
forth in Level 2 or Level 3 above, Availability shall also be deemed to be
greater than the applicable Level(s) below such Level of Availability and each
Minimum Availability Period Level shall include each lesser Level.
 
“Moody’s” means Moody’s Investors Service, Inc.
 
“Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA which is contributed to by either the Company or an
ERISA Affiliate.
 
“Net Orderly Liquidation Value” means, with respect to Inventory or equipment of
any Person, the orderly liquidation value thereof as determined in a manner
acceptable to the Administrative Agent in its Permitted Discretion by an
appraiser acceptable to the Administrative Agent in its Permitted Discretion,
net of all costs of liquidation thereof.
 
“Net Proceeds” means, with respect to any event, (a) the cash proceeds and Cash
Equivalents received in respect of such event including (i) any cash received in
respect of any non-cash proceeds (including any cash payments received by way of
deferred payment of principal pursuant to a note or installment receivable or
purchase price adjustment receivable or otherwise, but excluding any interest
payments), but only as and when received, (ii) in the case of a casualty,
insurance proceeds and (iii) in the case of a condemnation or similar event,
condemnation awards and similar payments, net of (b) the sum of (i) all
reasonable fees and out-of-pocket expenses paid to third parties (other than
Affiliates) in connection with such event, (ii) in the case of a sale, transfer
or other disposition of an asset (including pursuant to a sale and leaseback
transaction or a casualty or a condemnation or similar proceeding), the amount
of all payments required to be made as a result of such event to repay
Indebtedness (other than Loans) secured by such asset (so long as such Lien is
permitted hereunder) and (iii) the amount of all taxes paid (or reasonably
estimated to be payable) and the amount of any reserves established to fund
contingent liabilities reasonably estimated to be payable, in each case during
the year that such event occurred or the next succeeding year and that are
directly attributable to such event (as determined reasonably and in good faith
by a Financial Officer).
 
“Non-Consenting Lender” has the meaning set forth in Section 10.02(d).
 
“Non-Material Subsidiary” means, at any date, any Subsidiary of the Company
(other than a Subsidiary Borrower) that, together with its consolidated
Subsidiaries, provides less than 5% of the consolidated revenues of, or holds
less than 5% of the consolidated assets of, the Company and its Subsidiaries on
a consolidated basis determined in accordance with GAAP; provided that, the
aggregate revenues or assets of all Non-Material Subsidiaries, determined in
accordance with GAAP, may not exceed 10% of consolidated revenues or
consolidated assets, respectively, of the Company and its consolidated
Subsidiaries, collectively, at any time (and the Company will designate in
writing to the Administrative Agent from time to time the Subsidiaries which
will cease to be treated as “Non-Material Subsidiaries” in order to comply with
the foregoing limitation).
 
 
- 32 -

--------------------------------------------------------------------------------

Table of Contents
 
 
“Non-U.S. Lender” means any Lender or Issuing Lender that is not a “United
States Person” as defined in Section 7701 of the Code.
 
“Not Otherwise Applied” means, with respect to any amount of the Available
Amount that is proposed to be applied to a particular use or transaction, that
such amount has not previously been (and is not simultaneously being) applied to
anything other than that such particular use or transaction.
 
“Off-Balance Sheet Liability” of a Person means any indebtedness, liability or
obligation under any so-called “synthetic lease” transaction entered into by
such Person.
 
“Other Taxes” means any and all present or future stamp, court or documentary
Taxes or any other excise, property, intangible, recording, filing or similar
Taxes, charges or similar levies arising from any payment made under any Loan
Document or from the execution, delivery, performance or enforcement or
registration of, or from the receipt or perfection of a security interest under,
or otherwise with respect to, any Loan Document.
 
“Participant” has the meaning set forth in Section 10.04(c).
 
“Participant Register” has the meaning set forth in Section 10.04(c).
 
“Patriot Act” has the meaning set forth in Section 10.16.
 
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
 
“Permitted Acquisition” means any acquisition by the Company or any Domestic
Subsidiary, whether by purchase, merger or otherwise, of all or substantially
all of the assets of, all of the Equity Interests of, or a business line or unit
or a division of, any Person; provided that:
 
(a)           such acquisition shall be consensual;
 
(b)           such acquisition shall be consummated in accordance with all
Requirements of Law, except where the failure to so comply would not reasonably
be expected to have a Material Adverse Effect;
 
(c)           in the case of the acquisition of Equity Interests, all of the
Equity Interests (except for any such securities in the nature of directors’
qualifying shares) acquired or otherwise issued by such Person (or, in the case
of an acquisition of a group of companies, the parent company of such group) or
any newly formed Subsidiary of any Borrower in connection with such acquisition
shall be directly and beneficially owned 100% by the Company or any Domestic
Subsidiary; and
 
(d)           in the case of any acquisition in excess of $25,000,000 (whether
paid in cash, securities, the assumption of debt or otherwise), the Company
shall furnish to the Administrative Agent at least five Business Days prior to
such proposed acquisition a certificate from a Financial Officer evidencing
compliance with Section 6.06(k), together with such detailed information
relating thereto as the Administrative Agent may reasonably request to
demonstrate such compliance; and
 
 
- 33 -

--------------------------------------------------------------------------------

Table of Contents
 
 
provided further, that it is understood that to the extent the assets acquired
are to be included in the Borrowing Base, due diligence in respect of such
acquired assets satisfactory to the Administrative Agent, in its Permitted
Discretion, shall have been completed prior to such inclusion.
 
“Permitted Discretion” means a determination made in good faith and in the
exercise of reasonable (from the perspective of a secured asset-based lender)
business judgment.
 
“Permitted Encumbrances” means:
 
(a)    Liens imposed by law for Taxes, assessments or governmental charges or
levies on property that are not yet due and payable or are being contested in
compliance with Section 5.04;
 
(b)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
servicemen’s and other like Liens imposed by law, arising in the ordinary course
of business and securing obligations that are not overdue by more than 60 days
or are being contested in compliance with Section 5.04;
 
(c)    pledges and deposits (including letters of credit, surety bonds and other
escrowed or trust holdings) made in the ordinary course of business in
compliance with workers’ compensation laws, unemployment, general liability and
other insurance, old age pensions and other social security or retirement
benefits, or similar laws or regulations;
 
(d)    Liens incurred over cash deposits and other investments to secure the
performance of bids, trade contracts, leases, statutory obligations, surety and
appeal bonds, performance bonds and other obligations of a like nature, in each
case in the ordinary course of business;
 
(e)    judgment liens in respect of judgments that do not constitute an Event of
Default under clause (j) of Article VII;
 
(f)    easements, zoning restrictions, rights-of-way and similar encumbrances or
charges on real property imposed by law or arising in the ordinary course of
business that do not materially detract from the value of the affected property
or interfere with the ordinary conduct of business of the Company or any
Subsidiary; and
 
(g)    bankers’ liens and rights of setoff arising by operation of law and
contractual rights of setoff or any contractual Liens or netting rights, in each
case, in favor of the relevant depository institutions in connection with any
cash management services provided to the Company or any of its Subsidiaries in
the ordinary course of business;
 
 
- 34 -

--------------------------------------------------------------------------------

Table of Contents
 
 
provided that the term “Permitted Encumbrance” shall not include any Lien
securing Indebtedness.
 
“Permitted Foreign Acquisition” means any acquisition that would be a Permitted
Acquisition if each reference to “Domestic Subsidiary” in the definition of
Permitted Acquisition were replaced with a reference to “Foreign Subsidiary”.
 
“Permitted Foreign Sale and Leaseback Transactions” means sale and leaseback
transactions with respect to the property or assets of Foreign Subsidiaries and
Foreign Holdcos outside the United States of America.
 
“Permitted Foreign Securitization” means any of one or more receivables
financing facilities, as amended, supplemented, modified, extended, renewed,
restated, refunded, replaced or refinanced from time to time, the obligations of
which are non-recourse (except for Permitted Foreign Securitization Standard
Undertakings) to the Company or any Subsidiary (other than any Permitted Foreign
Securitization Subsidiary), pursuant to which the Company or any Subsidiary
sells accounts, payment intangibles and related assets or interests therein in
each case in respect of Foreign Receivables to either (a) a Person that is not a
Subsidiary or (b) a Permitted Foreign Securitization Subsidiary that in turn
sells its accounts, payment intangibles and related assets to a Person that is
not a Subsidiary.
 
“Permitted Foreign Securitization Repurchase Obligation” means any obligation of
the Company or any Subsidiary that is a seller of assets in a Permitted Foreign
Securitization to repurchase the assets it sold thereunder as a result of a
breach of a representation, warranty or covenant or otherwise, including as a
result of a receivable or portion thereof becoming subject to any asserted
defense, dispute, offset or counterclaim of any kind as a result of any action
taken by, any failure to take action by or any other event relating to the
seller.
 
“Permitted Foreign Securitization Standard Undertakings” means representations,
warranties, covenants and indemnities entered into by the Company or any
Subsidiary that it has determined in good faith to be customary in financings
similar to a Permitted Foreign Securitization, including, without limitation,
those relating to the servicing of the assets of a Permitted Foreign
Securitization Subsidiary, it being understood that any Permitted Foreign
Securitization Repurchase Obligation shall be deemed to be a Permitted Foreign
Securitization Standard Undertaking.
 
“Permitted Foreign Securitization Subsidiary” means any Subsidiary formed solely
for the purpose of engaging, and that engages only, in one or more Permitted
Foreign Securitizations.
 
“Permitted Non-Cash Sales” has the meaning set forth in Section 6.04.
 
“Permitted Other Sale and Leaseback Transactions” means sale and leaseback
transactions with respect to the Available Collateral.
 
“Permitted Refinancing Sale and Leaseback Transactions” means sale and leaseback
transactions with respect to the Available Collateral, provided that all the
proceeds of such transactions are applied immediately to redeem (or make subject
to cash collateral or escrow arrangements satisfactory to the Administrative
Agent pending the redemption of) the Existing 2011 Notes and pay any premiums
and any fees and expenses incurred in connection with such redemption.
 
 
- 35 -

--------------------------------------------------------------------------------

Table of Contents
 
 
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
“Plan” means any employee pension benefit plan (as defined in Section 3(3) of
ERISA), including any employee welfare benefit plan (as defined in Section 3(1)
of ERISA), any employee pension benefit plan (as defined in Section 3(2) of
ERISA), and any plan which is both an employee welfare benefit plan and an
employee pension benefit plan, and in respect of which any Loan Party or any
ERISA Affiliate is (or, if such plan were terminated, would under Section 4069
of ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA,
except for any Multiemployer Plan.
 
“Pounds Sterling” means the lawful money of the United Kingdom.
 
“Prepayment Event” means:
 
(a) any sale, transfer or other disposition (including pursuant to a sale and
leaseback transaction) of any property or asset of any Loan Party, other than
dispositions described in 6.04(a), (b), (c), (d), (e) (with respect to Permitted
Refinancing Sale and Leaseback Transactions only), (f), (h), (j), (k), (l) or
(m);
 
(b) any casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation or similar proceeding of, any property or
asset of any Loan Party with a fair value immediately prior to such event equal
to or greater than $10,000,000; or
 
(c) the incurrence by any Loan Party of any Indebtedness, other than
Indebtedness permitted under Section 6.01A.
 
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMCB as its prime rate in effect at its principal office in New York
City; each change in the Prime Rate shall be effective from and including the
date such change is publicly announced as being effective.
 
“Pro Forma Basis” means, with respect to any test hereunder in connection with
any event, that such test shall be calculated after giving effect on a pro forma
basis for the period of such calculation to (i) such event as if it happened on
the first day of such period or (ii) the incurrence of any Indebtedness by the
Company or any Subsidiary and any incurrence, repayment, issuance or redemption
of other Indebtedness of the Company or any Subsidiary occurring at any time
subsequent to the last day of the Test Period and on or prior to the date of
determination, as if such incurrence, repayment, issuance or redemption, as the
case may be, occurred on the first day of the Test Period (it being understood
that, in connection with any such pro forma calculation prior to the delivery of
financial statements for the first fiscal quarter ended after the Effective
Date, such calculation shall be made in a manner satisfactory to the
Administrative Agent in its Permitted Discretion).
 
 
- 36 -

--------------------------------------------------------------------------------

Table of Contents
 
 
“Projections” has the meaning set forth in Section 5.01(e).
 
“Protective Advance” has the meaning set forth in Section 2.04.
 
“Quarterly Dates” means the last Business Day of March, June, September and
December in each year, the first of which shall be the first such day after the
date hereof.
 
“Register” has the meaning set forth in Section 10.04(b).
 
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.
 
“Relevant Jurisdiction” has the meaning set forth in Section 2.21(b)(ii).
 
“Rent Reserve” means with respect to any store, docking facility, bowling
facility, warehouse distribution center, regional distribution center or depot
where any Inventory subject to Liens arising by operation of law is located and
with respect to which no Collateral Access Agreement is in effect, a reserve
equal to three months’ rent at such store, warehouse, cross-docking facility,
distribution center, regional distribution center or depot.
 
“Report” means reports prepared by the Administrative Agent or another Person
showing the results of appraisals, field examinations or audits pertaining to
the assets of any Loan Party from information furnished by or on behalf of any
Loan Party, after the Administrative Agent has exercised its rights of
inspection pursuant to this Agreement, which Reports shall be distributed to the
Lenders by the Administrative Agent.
 
“Required Lenders” means, at any time, Lenders having Commitments representing
more than 50% of the Total Commitment at such time; provided that, for purposes
of declaring the Loans to be due and payable pursuant to Article VII, and for
all purposes after the Loans become due and payable pursuant to Article VII or
the Commitments expire or terminate, “Required Lenders” means, Lenders having
Credit Exposures representing more than 50% of the total Credit Exposures at
such time.
 
“Requirement of Law” means, as to any Person, the Certificate of Incorporation
and By Laws or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation or determination of an arbitrator or a court
or other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.
 
“Reserves” means Rent Reserves, Inventory Buyback Reserves and any other
reserves which the Administrative Agent deems necessary, in its Permitted
Discretion, to maintain (including, without limitation, reserves for accrued and
unpaid interest on the Secured Obligations, reserves for consignee's,
warehousemen’s and bailee’s charges) with respect to the Collateral or any Loan
Party.
 
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Company or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Company, whether now or hereafter outstanding,
or any option, warrant or other right to acquire any such Equity Interests in
the Company; provided, however, that any payments or issuances pursuant to
Section 6.05(g) or (h) or the 2005 Elective Deferred Incentive Compensation Plan
shall not constitute Restricted Payments.
 
 
- 37 -

--------------------------------------------------------------------------------

Table of Contents
 
 
“Revolving”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans constituting such Borrowing, are made pursuant to
Section 2.01.
 
“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc.
 
“SEC” means the United States Securities and Exchange Commission, together with
any successor agency responsible for the administration and enforcement of the
Securities Act of 1933, as amended from time to time, and the Exchange Act.
 
“Secured Obligations” means the Borrower Obligations and the Guaranteed
Obligations.
 
“Secured Party” means any of the Agents, the Lenders (and, in the case of any
Specified Swap or Banking Services Agreement, Affiliates of Lenders) and the
Issuing Lenders, as well as any other holder of a Secured Obligation.
 
“Securities Account Control Agreement” means, individually and collectively,
each "Securities Account Control Agreement" referred to in the Security
Agreement.
 
“Security Agreement” means that certain Pledge and Security Agreement, dated as
of the date hereof, between the Loan Parties party thereto and the
Administrative Agent, for the benefit of the Secured Parties, and any other
pledge or security agreement entered into, after the date of this Agreement by
any other Loan Party (as required by this Agreement or any other Loan Document
for the purpose of creating a Lien on the property of any Loan Party), or any
other Person, as the same may be amended, restated or otherwise modified from
time to time.
 
“Settlement” has the meaning set forth in Section 2.05(d).
 
“Settlement Date” has the meaning set forth in Section 2.05(d).
 
“Specified Accounts” means Accounts owing by Account Debtors identified to and
approved by the Administrative Agent in its Permitted Discretion and which are
not unpaid more than 35 days after the date of the original invoice therefor.
 
“Specified Change of Control” means a “Change of Control” (or other defined term
having a similar purpose) as defined in the Existing Notes or in any document
governing any refinancing thereof.
 
“Specified Swap or Banking Services Agreement” means a Swap Agreement or
agreement with respect to Banking Services with respect to which at or prior to
the time that such Swap Agreement is executed or such Banking Services are
engaged, each of the Company and the Lender party thereto or its Affiliate
(other than JPMCB or any of its Affiliates) shall have delivered a written
notice to the Administrative Agent that such transaction has been or will be
entered into and that the resulting Swap Obligation or Banking Services
Obligation constitutes a Borrower Obligation entitled to the benefits of the
Collateral Documents (it being understood that the Company may provide the
Administrative Agent with a general, rather than transaction specific, notice to
that effect); provided, however, that with respect to Banking Services or Swap
Agreements in existence as of the Effective Date, such written notice may be
delivered by the Company and the Lender party thereto or its Affiliate within 30
days of the Effective Date.
 
 
- 38 -

--------------------------------------------------------------------------------

Table of Contents
 
 
“Statutory Reserve Rate” means, for the Interest Period for any Eurocurrency
Borrowing, a fraction (expressed as a decimal), the numerator of which is the
number one and the denominator of which is the number one minus the arithmetic
mean, taken over each day in such Interest Period, of the aggregate of the
maximum reserve percentages (including any marginal, special, emergency or
supplemental reserves) expressed as a decimal established by the Board to which
the Administrative Agent is subject for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board).  Such reserve
percentages shall include those imposed pursuant to such Regulation D. 
Eurocurrency Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation.  The Statutory Reserve
Rate shall be adjusted automatically on and as of the effective date of any
change in any reserve percentage.
 
“Subordinated Indebtedness” of any Person means any Indebtedness of such Person
the payment of which is subordinated to payment of the Secured Obligations to
the written satisfaction of the Administrative Agent.
 
“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held.  Unless otherwise specified, “Subsidiary” means
a Subsidiary of the Company.
 
“Subsidiary Borrower” means (a) each wholly-owned Domestic Subsidiary of the
Company that is listed under the caption “Subsidiary Borrowers” on the signature
pages hereof and (b) each other wholly-owned Domestic Subsidiary of the Company
that shall become a Subsidiary Borrower pursuant to Section 2.21, in each case
so long as such Subsidiary shall remain a Subsidiary Borrower hereunder. 
 
“Supermajority Lenders” means, at any time, Lenders having Credit Exposure and
unused Commitments representing at least 66 2/3% of the sum of the total Credit
Exposure and unused Commitments at such time.
 
“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Company or the
Subsidiaries shall be a Swap Agreement.
 
 
- 39 -

--------------------------------------------------------------------------------

Table of Contents
 
 
“Swap Obligations” of a Person means any and all obligations of such Person,
whether absolute or contingent and howsoever and whensoever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor), under (a) any and all Swap Agreements, and
(b) any and all cancellations, buy backs, reversals, terminations or assignments
of any Swap Agreement transaction.
 
“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time.  The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.
 
“Swingline Lender” means JPMCB, in its capacity as the lender of Swingline Loans
hereunder, and its successors and assigns in such capacity.
 
“Swingline Loan” means a Loan made pursuant to Section 2.05.
 
“Syndication Agents” means, individually and collectively, JPMCB and The Royal
Bank of Scotland PLC, in their capacity as Syndication Agents.
 
“2007 10-K” has the meaning set forth in Section 3.04(b).
 
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions or withholdings, assessments, fees or other charges imposed by any
Governmental Authority including any interest, additions to tax or penalties
applicable thereto.
 
“Termination Letter” has the meaning set forth in Section 2.21(c).
 
“Test Period” means the most recent period of four consecutive fiscal quarters
of the Company ended on or prior to such time (taken as one accounting period)
in respect of which financial statements for each quarter or fiscal year in such
period have been (or were required to be) delivered pursuant to Section 5.01(a)
or 5.01(b), as applicable.
 
“3Q-2008 10-Q” has the meaning set forth in Section 3.04(b).
 
“Total Assets” means, at any date, the amount that would, in conformity with
GAAP, be set forth opposite the caption “total assets” (or any like caption) on
a consolidated balance sheet of the Company and the Subsidiaries.
 
“Total Commitment” means, at any time, the aggregate amount of the Commitments
as in effect at such time.
 
“Transactions” means the execution, delivery and performance by the Company,
each Subsidiary Borrower and each other Loan Party of this Agreement and the
other Loan Documents, the creation of the Liens in the Collateral in favor of
the Administrative Agent, the borrowing of Loans and other credit extensions,
the use of the proceeds thereof and the issuance of Letters of Credit hereunder.
 
 
- 40 -

--------------------------------------------------------------------------------

Table of Contents
 
 
“Trigger Date” means the date that the Administrative Agent shall have received
and be satisfied in its Permitted Discretion with the Inventory appraisals,
field exams and third party confirmatory collateral diligence reports in respect
of Inventory specified by the Administrative Agent prior to the Effective Date
and performed by the appraisers specified by the Administrative Agent prior to
the Effective Date, which date is December 19, 2007.
 
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted Eurocurrency Rate or the Alternate Base
Rate.
 
“Unliquidated Obligations” means, at any time, any Secured Obligations (or
portion thereof) that are contingent in nature or unliquidated at such time,
including any Secured Obligation that is: (i) an obligation to reimburse a bank
for drawings not yet made under a letter of credit issued by it; (ii) any other
obligation (including any Guarantee) that is contingent in nature at such time;
or (iii) an obligation to provide collateral to secure any of the foregoing
types of obligations.
 
“U.S. Tax Compliance Certificate” has the meaning set forth in Section 2.17(f).
 
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
 
SECTION 1.02    Classification of Loans and Borrowings.  For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”), by Type (e.g., a “Eurocurrency Loan”) or by Class and Type (e.g., a
“Eurocurrency Revolving Loan”).  Borrowings also may be classified and referred
to by Class (e.g., a “Revolving Borrowing” or “Borrowing of Revolving Loans”),
by Type (e.g., a “Eurocurrency Borrowing”) or by Class and Type (e.g., a
“Eurocurrency Revolving Borrowing” or a “Eurocurrency Borrowing of Revolving
Loans”).
 
SECTION 1.03    Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.  References to the “date hereof” and similar locations shall
mean the date of the amendment and restatement hereof.
 
 
- 41 -

--------------------------------------------------------------------------------

Table of Contents
 
 
SECTION 1.04    Accounting Terms; GAAP; Fiscal Year.  Except as otherwise
expressly provided herein, all terms of an accounting or financial nature shall
be construed in accordance with GAAP, as in effect from time to time;  provided
that, if the Company notifies the Administrative Agent that the Company requests
an amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or any change in the application of GAAP
on the operation of such provision (or if the Administrative Agent notifies the
Company that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.  In the event that
historical accounting practices, systems or reserves relating to the components
of the Borrowing Base are modified in a manner that is adverse to the Lenders in
any material respect, the Borrowers will give the Administrative Agent prompt
written notice thereof.  To enable the ready and consistent determination of
compliance with the covenants set forth in Article VI, the Company will not
change its fiscal year from a fiscal year consisting of four fiscal quarters
ending on December 31, each fiscal quarter of which is comprised of three fiscal
months consisting of a first fiscal month of four calendar weeks, a second
fiscal month of four calendar weeks and a third fiscal month of five calendar
weeks.
 
ARTICLE II 
 
THE CREDITS
 
SECTION 2.01    The Commitments.
 
(a)    Subject to the terms and conditions set forth herein, each Lender agrees
to make Revolving Loans in Dollars to the Company and the Subsidiary Borrowers
from time to time during the Availability Period if after giving effect thereto:
 
(i)    such Lender’s Credit Exposure would not exceed such Lender’s Commitment;
and
 
(ii)    the total Credit Exposures would not exceed the lesser of (x) the Total
Commitment and (y) the Borrowing Base.
 
(b)    Within the foregoing limits and subject to the terms and conditions set
forth herein, each Borrower may borrow, prepay and reborrow its Revolving Loans.
 
 
- 42 -

--------------------------------------------------------------------------------

Table of Contents
 
 
SECTION 2.02    Loans and Borrowings.
 
(a)    Obligations of Lenders.  Each Revolving Loan to the Company or any
Subsidiary Borrower shall be made as part of a Borrowing comprised of Loans of
the same Type made by the Lenders ratably in accordance with their respective
Commitments.  Each Protective Advance and Swingline Loan shall be made in
accordance with Sections 2.04 and 2.05, respectively.  The failure of any Lender
to make any Loan required to be made by it shall not relieve any other Lender of
its obligations hereunder; provided  that the Commitments of the Lenders are
several and no Lender shall be responsible for any other Lender’s failure to
make Loans as required.
 
(b)    Type of Loans.  Subject to Section 2.14 each Revolving Borrowing by the
Company or any Subsidiary Borrower shall be comprised entirely of ABR Loans or
of Eurocurrency Loans denominated in Dollars as the relevant Borrower may
request in accordance herewith.  Each Swingline Loan shall be an ABR Loan.  Each
ABR Loan (whether a Revolving Loan or a Swingline Loan) shall be denominated in
Dollars.
 
Each Lender at its option may make any Eurocurrency Loan by causing any U.S. or
non-U.S. branch or any Affiliate of such Lender to make such Loan; provided that
any exercise of such option shall not affect the obligation of the relevant
Borrower to repay such Loan in accordance with the terms of this Agreement.
 
(c)    Minimum Amounts; Limitation on Number of Borrowings.  Each Revolving
Eurocurrency Borrowing shall be in an aggregate amount of $5,000,000 or a larger
multiple of $1,000,000.  Each Revolving ABR Borrowing shall be in an aggregate
amount equal to $2,500,000 or a larger multiple of $500,000; provided that an
ABR Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the Total Commitment or that is required to finance the reimbursement
of an LC Disbursement as contemplated by Section 2.06(f).  Each Swingline Loan
shall be in an aggregate amount that is an integral multiple of $250,000 and not
less than $250,000.  Borrowings of more than one Class and Type may be
outstanding at the same time; provided  that there shall not at any time be more
than a total of ten Revolving Eurocurrency Borrowings outstanding.
 
(d)    Limitations on Interest Periods.  Notwithstanding any other provision of
this Agreement, neither the Company nor any other Borrower shall be entitled to
request (or to elect to convert to or continue as a Revolving Eurocurrency
Borrowing) any Borrowing if the Interest Period requested therefor would end
after the Commitment Termination Date.
 
SECTION 2.03    Requests for Revolving Borrowings.
 
(a)    Borrowing Requests.  To request a Revolving Borrowing, the Company (on
behalf of itself or the relevant Borrower) or the relevant Borrower shall notify
the Administrative Agent of such request by telephone:
 
(i)     in the case of a Revolving Eurocurrency Borrowing by the Company or any
Subsidiary Borrower, not later than 11:00 a.m., New York City time, three
Business Days before the date of the proposed Borrowing; or
 
 
- 43 -

--------------------------------------------------------------------------------

Table of Contents
 
 
(ii)    in the case of an ABR Borrowing by the Company or any Subsidiary
Borrower, not later than 11:00 a.m., New York City time, on the date of the
proposed Borrowing.
 
Each such telephonic Borrowing Request shall be irrevocable and shall be
confirmed promptly by hand delivery or facsimile  to the Administrative Agent of
a written Borrowing Request in a form approved by the Administrative Agent and
signed by the Company (on behalf of itself or the relevant Borrower) or the
relevant Borrower.
 
(b)    Content of Borrowing Requests.  Each telephonic and written Borrowing
Request shall specify the following information in compliance with Sections 2.01
and 2.02:
 
(i)     the name of the relevant Borrower;
 
(ii)    the aggregate amount of the requested Borrowing;
 
(iii)   the date of such Borrowing (which shall be a Business Day);
 
(iv)   whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;
 
(v)    in the case of a Revolving Eurocurrency Borrowing, the initial Interest
Period therefor, which shall be a period contemplated by the definition of the
term “Interest Period” and permitted under Section 2.02(d); and
 
(vi)   the location and number of the relevant Borrower’s account to which funds
are to be disbursed, which shall comply with the requirements of Section 2.07.
 
(c)    Notice by Administrative Agent; Determination of Lender Ratable Shares.
Promptly following receipt of a Borrowing Request for a Borrowing by the Company
or a Subsidiary Borrower in accordance with this Section, the Administrative
Agent shall advise each Lender of the details thereof and of the amount of such
Lender’s Loan to be made as part of the requested Borrowing.
 
(d)    Failure to Elect.  With respect to any Borrowing Request in respect of a
Revolving Borrowing by the Company or any Subsidiary Borrower:
 
(A) if no election as to the Type of such Revolving Borrowing is specified, then
the requested Borrowing shall be an ABR Borrowing; and
 
(B)    if no Interest Period is specified with respect to any requested
Revolving Eurocurrency Borrowing,  the applicable Borrower shall be deemed to
have requested an ABR Borrowing.
 
SECTION 2.04    Protective Advances.  (a)    Subject to the limitations set
forth below, the Administrative Agent is authorized by the Borrowers and the
Lenders, from time to time in the Administrative Agent’s sole discretion (but
shall have absolutely no obligation), to make Loans to the Company, on behalf of
all Lenders, which the Administrative Agent, in its Permitted Discretion, deems
necessary or desirable (i) to preserve or protect the Collateral, or any portion
thereof, (ii) to enhance the likelihood of, or maximize the amount of, repayment
of the Loans and other Borrower Obligations, or (iii) to pay any other amount
chargeable to or required to be paid by any of the Borrowers pursuant to the
terms of this Agreement, including payments of reimbursable expenses (including
costs, fees, and expenses as described in Section 10.03) and other sums payable
under the Loan Documents (any of such Loans are herein referred to as
“Protective Advances”); provided that, the aggregate amount of Protective
Advances outstanding at any time shall not (x) at any time exceed $20,000,000 or
(y) when added to the total Credit Exposure, exceed the Total
Commitment.  Protective Advances may be made even if the conditions precedent
set forth in Section 4.02 have not been satisfied.  The Protective Advances
shall be secured by the Liens in favor of the Administrative Agent (for the
benefit of the Secured Parties) in and to the Collateral and shall constitute
Borrower Obligations hereunder.  All Protective Advances shall be ABR
Borrowings.  The Administrative Agent’s authorization to make Protective
Advances may be revoked at any time by the Required Lenders.  Any such
revocation must be in writing and shall become effective prospectively upon the
Administrative Agent’s receipt thereof.  At any time that the conditions
precedent set forth in Section 4.02 have been satisfied, the Administrative
Agent may request the Revolving Lenders to make a Revolving Loan to repay a
Protective Advance.  At any other time the Administrative Agent may require the
Lenders to fund their risk participations described in Section 2.04(b).
 
 
- 44 -

--------------------------------------------------------------------------------

Table of Contents
 
 
(b)    Upon the making of a Protective Advance by the Administrative
Agent (whether before or after the occurrence of a Default), each Lender shall
be deemed, without further action by any party hereto, to have unconditionally
and irrevocably purchased from the Administrative Agent without recourse or
warranty, an undivided interest and participation in such Protective Advance in
proportion to its Applicable Percentage.  From and after the date, if any, on
which any Lender is required to fund its participation in any Protective Advance
purchased hereunder, the Administrative Agent shall promptly distribute to such
Lender, such Lender’s Applicable Percentage of all payments of principal and
interest and all proceeds of Collateral received by the Administrative Agent in
respect of such Protective Advance.
 
SECTION 2.05    Swingline Loans.
 
(a)           Subject to the terms and conditions set forth herein, the
Swingline Lender agrees to make Swingline Loans in Dollars to any Borrower from
time to time during the Availability Period if, after giving effect thereto:
 
(i) the aggregate principal amount of all outstanding Swingline Loans would not
exceed $25,000,000; and
 
(ii) the sum of the total Credit Exposures would not exceed the lesser of (x)
the Total Commitment and (y) the Borrowing Base;
 
provided that the Swingline Lender shall not be required to make a Swingline
Loan to refinance an outstanding Swingline Loan.  Within the foregoing limits
and subject to the terms and conditions set forth herein, the Borrowers may
borrow, prepay and reborrow Swingline Loans.
 
 
- 45 -

--------------------------------------------------------------------------------

Table of Contents
 
 
(b)    To request a Swingline Loan, the Company (on behalf of itself or, if
applicable, the relevant Borrower) or the relevant Borrower shall notify the
Administrative Agent of such request by telephone (confirmed by facsimile), not
later than 1:00 p.m., New York City time, on the day of a proposed Swingline
Loan.  Each such notice shall be irrevocable and shall specify:
 
(i)     the name of the relevant Borrower;
 
(ii)    the date of the requested Swingline Loan (which shall be a Business
Day);
 
(iii)   the amount of such Swingline Loan; and
 
(iv)   the location and number of such Borrower’s account to which funds are to
be disbursed. The Administrative Agent will promptly advise the Swingline Lender
of any such notice received from the Company or the relevant Borrower.  The
Swingline Lender shall make each Swingline Loan available to the relevant
Borrower in accordance with such request (or, in the case of a Swingline Loan
made to finance the reimbursement of an LC Disbursement as provided in
Section 2.06(f), by remittance to the relevant Issuing Lender) by 3:00 p.m.,
New York City time, on the requested date of such Swingline Loan.
 
(c)    The Swingline Lender may by written notice given to the Administrative
Agent not later than 12:00 noon, New York City time, on any Business Day require
the Lenders to acquire participations on such Business Day in all or a portion
of the Swingline Loans outstanding.  Such notice shall specify the aggregate
amount of Swingline Loans in which Lenders will participate.  Promptly upon
receipt of such notice, the Administrative Agent will give notice thereof to
each Lender, specifying in such notice such Lender’s Applicable Percentage of
such Swingline Loan or Loans.  Each Lender hereby absolutely and unconditionally
agrees, upon receipt of notice as provided above, to pay to the Administrative
Agent, for the account of the Swingline Lender, such Lender’s Applicable
Percentage of such Swingline Loan or Loans.  Each Lender acknowledges and agrees
that its obligation to acquire participations in Swingline Loans pursuant to
this paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or reduction or termination of the Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever. 
Each Lender shall comply with its obligation under this paragraph by wire
transfer of immediately available funds, in the same manner as provided in
Section 2.07 with respect to Loans made by such Lender (and Section 2.07 shall
apply, mutatis mutandis, to the payment obligations of the Lenders), and the
Administrative Agent shall promptly pay to the Swingline Lender the amounts so
received by it from the Lenders.  The Administrative Agent shall notify the
Company of any participations in any Swingline Loan acquired pursuant to this
paragraph, and thereafter payments in respect of such Swingline Loan shall be
made to the Administrative Agent and not to the Swingline Lender.  Any amounts
received by the Swingline Lender from the relevant Borrower (or other party on
behalf of such Borrower) in respect of a Swingline Loan after receipt by the
Swingline Lender of the proceeds of a sale of participations therein shall be
promptly remitted to the Administrative Agent; any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Lenders that shall have made their payments pursuant to this paragraph and
to the Swingline Lender, as their interests may appear; provided that any such
payment so remitted shall be repaid to the Swingline Lender or to the
Administrative Agent, as applicable, if and to the extent such payment is
required to be refunded to the relevant Borrower for any reason.  The purchase
of participations in a Swingline Loan pursuant to this paragraph shall not
relieve the relevant Borrower of any default in the payment thereof.
 
 
- 46 -

--------------------------------------------------------------------------------

Table of Contents
 
 
(d)    The Administrative Agent, on behalf of the Swingline Lender, shall
request settlement (a “Settlement”) with the Lenders on at least a weekly basis
or on any earlier date that the Administrative Agent elects, by notifying the
Lenders of such requested Settlement by facsimile, telephone, or e-mail no later
than 12:00 noon New York City time on the date of such requested Settlement (the
“Settlement Date”).  Each Lender (other than the Swingline Lender, in the case
of the Swingline Loans) shall transfer the amount of such Lender’s Applicable
Percentage of the outstanding principal amount of the applicable Loan with
respect to which Settlement is requested to the Administrative Agent, to such
account of the Administrative Agent as the Administrative Agent may designate,
not later than 2:00 p.m., New York City time, on such Settlement
Date.  Settlements may occur during the existence of a Default and whether or
not the applicable conditions precedent set forth in Section 4.02 have then been
satisfied.  Such amounts transferred to the Administrative Agent shall be
applied against the amounts of the Swingline Lender’s Swingline Loans and,
together with Swingline Lender’s Applicable Percentage of such Swingline Loan,
shall constitute Revolving Loans of such Lenders, respectively.  If any such
amount is not transferred to the Administrative Agent by any Lender on such
Settlement Date, the Swingline Lender shall be entitled to recover such amount
on demand from such Lender together with interest thereon as specified in
Section 2.07.
 
SECTION 2.06    Letters of Credit.
 
(a)    General.  Subject to the terms and conditions set forth herein, in
addition to the Loans provided for herein, from time to time during the
Availability Period, a Borrower may request any Issuing Lender to issue Letters
of Credit denominated in Dollars or an Alternative Currency for the account of
such Borrower.  Each Letter of Credit shall be in such form as shall be
acceptable to the Administrative Agent and the relevant Issuing Lender in its
reasonable determination.  Letters of Credit issued hereunder, including the
Dollar Equivalent of Letters of Credit denominated in any Alternative Currency,
shall constitute utilization of the Commitments.
 
(b)    Notice of Issuance, Amendment, Renewal or Extension.  To request the
issuance of a Letter of Credit (or the amendment, renewal or extension of an
outstanding Letter of Credit), a Borrower shall deliver by hand or facsimile (or
transmit by electronic communication, if arrangements for doing so have been
approved by the relevant Issuing Lender of such Letter of Credit) to such
Issuing Lender and the Administrative Agent (reasonably in advance of the
requested date of issuance, amendment, renewal or extension) a notice requesting
the issuance of a Letter of Credit, or identifying the Letter of Credit to be
amended, renewed or extended, and specifying the date of issuance, amendment,
renewal or extension (which shall be a Business Day), the date on which such
Letter of Credit is to expire (which shall comply with paragraph (d) of this
Section), the amount and currency of such Letter of Credit, the name of the
account party (which shall be a Borrower or a Subsidiary and a Borrower as
co-applicants), the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit.  If requested by such Issuing Lender, such Borrower also shall submit
a letter of credit application on such Issuing Lender’s standard form in
connection with any request for a Letter of Credit.  In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by a Borrower to, or entered into by a Borrower with, any Issuing
Lender relating to any Letter of Credit, the terms and conditions of this
Agreement shall control.
 
 
- 47 -

--------------------------------------------------------------------------------

Table of Contents
 
 
(c)    Limitations on Amounts.  A Letter of Credit shall be issued, amended,
renewed or extended only if (and upon issuance, amendment, renewal or extension
of each Letter of Credit the relevant Borrower shall be deemed to represent and
warrant that), after giving effect to such issuance, amendment, renewal or
extension (i) the aggregate LC Exposure shall not exceed the LC Commitment, (ii)
if denominated in any Alternative Currency, the aggregate LC Exposure in any
Alternative Currency shall not exceed the Dollar Equivalent of $15,000,000, and
(iii) the sum of the total Credit Exposures would not exceed the lesser of (x)
the Borrowing Base and (y) the Total Commitment.
 
(d)    Expiration Date.  No Letter of Credit shall have a stated expiry date
that is later than the close of business on the earlier of (i) the date twelve
months after the date of the issuance of such Letter of Credit (or, in the case
of any renewal or extension thereof, twelve months after the then-current
expiration date of such Letter of Credit, so long as such renewal or extension
occurs within three months of such then-current expiration date) and (ii) the
date that is five Business Days prior to the Commitment Termination Date.
 
(e)    Participations.  By the issuance of a Letter of Credit (or an amendment
to a Letter of Credit increasing the amount thereof) by the Issuing Lender, and
without any further action on the part of the Issuing Lender of such Letter of
Credit or the Lenders, the Issuing Lender hereby grants to each Lender, and each
Lender hereby acquires from such Issuing Lender a participation in such Letter
of Credit equal to such Lender’s Applicable Percentage of the aggregate amount
available to be drawn under such Letter of Credit.  Each Lender acknowledges and
agrees that its obligation to acquire participations pursuant to this paragraph
in respect of Letters of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including any amendment, renewal or
extension of any Letter of Credit or the occurrence and continuance of a Default
or reduction or termination of the Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever.
 
In consideration and in furtherance of the foregoing, each relevant Lender
hereby absolutely and unconditionally agrees, upon receipt of a notice as
provided for in the final paragraph of Section 2.06(f), to pay to the
Administrative Agent, for the account of the relevant Issuing Lender of each
Letter of Credit such Lender’s Applicable Percentage of the amount of each LC
Disbursement, or the Dollar Equivalent of the amount of each LC Disbursement
made in an Alternative Currency, made by such Issuing Lender promptly upon the
request of such Issuing Lender at any time from the time of such LC Disbursement
until such LC Disbursement is reimbursed by the relevant Borrower or at any time
after any reimbursement payment is required to be refunded to such Borrower for
any reason.  Such payment shall be made without any offset, abatement,
withholding or reduction whatsoever.  Each such payment shall be made in the
same manner as provided in Section 2.07 with respect to Loans made by such
Lender (and Section 2.07 shall apply, mutatis mutandis, to the payment
obligations of the Lenders), and the Administrative Agent shall promptly pay to
the relevant Issuing Lender the amounts so received by it from the Lenders. 
Promptly following receipt by the Administrative Agent of any payment from the
relevant Borrower pursuant to the next following paragraph, the Administrative
Agent shall distribute such payment to such Issuing Lender or, to the extent
that the Lenders have made payments pursuant to this paragraph to reimburse such
Issuing Lender, then to such Lenders and such Issuing Lender as their interests
may appear.  Any payment made by a Lender pursuant to this paragraph to
reimburse an Issuing Lender for any LC Disbursement shall not constitute a Loan
and shall not relieve the relevant Borrower of its obligation to reimburse such
LC Disbursement.
 
 
- 48 -

--------------------------------------------------------------------------------

Table of Contents
 
 
(f)    Reimbursement.  If an Issuing Lender shall make any LC Disbursement in
respect of a Letter of Credit, the relevant Borrower shall reimburse such
Issuing Lender in respect of such LC Disbursement by paying to the
Administrative Agent an amount equal to such LC Disbursement not later than
12:00 noon, New York City time, on (i) the Business Day that the relevant
Borrower receives notice that such LC Disbursement has been made, if such notice
is received prior to 10:00 a.m., New York City time, or (ii) the Business Day
immediately following the day that the relevant Borrower receives such notice,
if such notice is not received prior to such time; provided that the relevant
Borrower may, subject to the conditions to borrowing set forth herein, request
in accordance with Section 2.03 or Section 2.05 that such payment be financed
with all or any portion of a Revolving ABR Borrowing or a Swingline Loan, as
applicable, in an amount permitted under Section 2.02(c) (in the event that such
LC Disbursement was made in an Alternative Currency, such Borrowing Request
shall be for the Dollar Equivalent of the amount of such LC Disbursement) and,
to the extent so financed, the relevant Borrower’s obligation to make such
payment shall be discharged and replaced by the resulting Revolving
ABR Borrowing or Swingline Loan (or the applicable portion thereof).  Each such
payment shall be made to the Issuing Lender in the currency in which such Letter
of Credit is denominated (except that, in the case of any Letter of Credit
denominated in an Alternative Currency, in the event that such payment is not
made to the Issuing Lender within three Business Days of the date of receipt by
the relevant Borrower of such notice, upon notice by the Issuing Lender to the
Borrower, such payment shall be made in Dollars, in an amount equal to the
Dollar Equivalent of the amount of such payment) and in immediately available
funds.  Any conversion by the Issuing Lender of any payment to be made by a
Borrower in respect of any Letter of Credit denominated in an Alternative
Currency into Dollars in accordance with this Section 2.06(f) shall be
conclusive and binding upon such Borrower and the Lenders in the absence of
manifest error; provided that upon the request of any Lender, the Issuing Lender
shall provide to such Lender a certificate including reasonably detailed
information as to the calculation of such conversion.  If the Borrower’s
reimbursement of, or obligation to reimburse, any amounts in any Alternative
Currency would subject the Administrative Agent, the applicable Issuing Lender
or any Lender to any duty, charge or stamp duty, ad valorem charge or similar
tax that would not be payable if such reimbursement were made or required to be
made in Dollars, the Borrower shall pay the amount of any such duty, charge or
tax requested by the Administrative Agent, the relevant Issuing Lender or
Lender.
 
 
- 49 -

--------------------------------------------------------------------------------

Table of Contents
 
 
If any Borrower fails to make payment when due in respect of any LC Disbursement
relating to a Letter of Credit issued for its account, the Administrative Agent
shall notify each Lender of the applicable LC Disbursement, the payment then due
from such Borrower and such Lender’s Applicable Percentage thereof.
 
(g)    Obligations Absolute.  Each Borrower’s obligations to reimburse
LC Disbursements as provided in Section 2.06(f) shall be absolute, unconditional
and irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit, or any term
or provision therein, (ii) any draft or other document presented under a Letter
of Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect, (iii) payment by
any Issuing Lender under a Letter of Credit against presentation of a draft or
other document that does not comply strictly with the terms of such Letter of
Credit, (iv) at any time or from time to time, without notice to any Borrower or
any other Person, the time for any performance of or compliance with any of such
reimbursement obligations of any other Borrower shall be waived, extended or
renewed, (v) any of such reimbursement obligations of any other Borrower shall
be amended or otherwise modified in any respect, or the Guarantee of any of such
reimbursement obligations or any security therefor shall be released,
substituted or exchanged in whole or in part or otherwise dealt with, (vi) any
lien or security interest granted to, or in favor of, the Administrative Agent
or any of the Lenders as security for any of such reimbursement obligations
shall fail to be perfected, (vii) the occurrence of any Default, (viii) the
existence of any proceedings of the type described in Section 7(g) or (h) with
respect to any other Loan Party, (ix) any lack of validity or enforceability of
any of such reimbursement obligations against any other Loan Party, or (x) any
other event or circumstance whatsoever, whether or not similar to any of the
foregoing, that might, but for the provisions of this Section, constitute a
legal or equitable discharge of, or provide a right of setoff against, the
obligations of any Borrower hereunder.
 
Neither the Administrative Agent, the Lenders nor the Issuing Lenders, nor any
of their Related Parties, shall have any liability or responsibility by reason
of or in connection with the issuance or transfer of any Letter of Credit by the
Issuing Lender thereof or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the Issuing Lender of such Letter of Credit;
provided that the foregoing shall not be construed to excuse such Issuing Lender
from liability to any Borrower or to any Lender which has funded its
participation hereunder in such Letter of Credit to the extent of any direct
damages (as opposed to consequential damages, claims in respect of which are
hereby waived by the Loan Parties and the Lenders to the extent permitted by
applicable law) suffered by any Borrower or any such Lender, as the case may be,
that are caused by such Issuing Lender’s failure to exercise the standard of
care agreed hereunder to be applicable when determining whether drafts and other
documents presented under a Letter of Credit comply with the terms thereof.  The
parties hereto expressly agree that such standard of care shall be as follows,
and that such Issuing Lender shall be deemed to have exercised such standard of
care in the absence of gross negligence or willful misconduct on its part (as
determined by a court of competent jurisdiction by final and nonappealable
judgment):
 
 
- 50 -

--------------------------------------------------------------------------------

Table of Contents
 
 
(i)    an Issuing Lender of a Letter of Credit may accept documents that appear
on their face to be in substantial compliance with the terms of such Letter of
Credit without responsibility for further investigation, regardless of any
notice or information to the contrary, and may make payment upon presentation of
documents that appear on their face to be in substantial compliance with the
terms of such Letter of Credit; and
 
(ii)   an Issuing Lender of a Letter of Credit shall have the right, in its sole
discretion, to decline to accept such documents and to make such payment if such
documents are not in strict compliance with the terms of such Letter of Credit.
 
(h)    Disbursement Procedures.  Upon presentation of documents with respect to
a demand for payment under a Letter of Credit, each Issuing Lender in respect of
such Letter of Credit shall (i) promptly notify the Administrative Agent, the
Company and (if different) the relevant Borrower by telephone (confirmed by
facsimile) of such demand for payment, (ii) promptly following its receipt of
such documents, examine all documents purporting to represent a demand for
payment under a Letter of Credit and (iii) promptly after such examination
notify the Administrative Agent, the Company and (if different) the relevant
Borrower by telephone (confirmed by facsimile) whether the Issuing Lender has
made or will make an LC Disbursement under such Letter of Credit; provided that
any failure to give or delay in giving any such notice shall not relieve such
Borrower of its obligation to reimburse such Issuing Lender and the Lenders with
respect to any such LC Disbursement.
 
(i)    Interim Interest.  If any Issuing Lender shall make any LC Disbursement,
then, unless the relevant Borrower shall reimburse such LC Disbursement in full
on the date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to, but excluding, the date that such Borrower reimburses such LC Disbursement,
(i) in the case of LC Disbursements made in Dollars, at the rate per annum then
applicable to Revolving ABR Loans and (ii) in the case of LC Disbursements made
in an Alternative Currency, at the overnight London interbank offered rate for
the relevant Alternative Currency determined by the Administrative Agent in good
faith plus the rate per annum then applicable to Eurocurrency Borrowings;
provided that, if such Borrower fails to reimburse such LC Disbursement when due
pursuant to Section 2.06(f), then Section 2.13(c) shall apply.  In the case of
LC Disbursements made in an Alternative Currency, the amount of interest due
with respect thereto shall be payable in the applicable Alternative Currency;
provided that, if the Borrower’s payment obligation with respect to a LC
Disbursement made in an Alternative Currency has been converted pursuant to
Section 2.06(f) into an obligation to pay the Dollar Equivalent of such amount,
then interest payable thereon shall be payable in Dollars in the amount equal to
the Dollar Equivalent thereof.  Interest accrued pursuant to this paragraph
shall be for the account of such Issuing Lender, except that interest accrued on
and after the date of payment by any Lender pursuant to Section 2.06(e) to
reimburse such Issuing Lender shall be for the account of such Lender to the
extent of such payment.
 
(j)    Additional Issuing Lenders; Termination of Issuing Lenders.  An Issuing
Lender may be added, or an existing Issuing Lender may be terminated, under this
Agreement at any time by written agreement between the Company, the
Administrative Agent and the relevant Issuing Lender.  The Administrative Agent
shall notify the Lenders of any such addition or termination.  At the time any
such termination shall become effective, the Borrowers shall pay all unpaid fees
accrued for the account of the Issuing Lender being terminated pursuant to
Section 2.12(b)(i).  From and after the effective date of any such addition, the
new Issuing Lender shall have all the rights and obligations of an Issuing
Lender under this Agreement with respect to Letters of Credit to be issued
thereafter.  References herein to the term “Issuing Lender” shall be deemed to
refer to each new Issuing Lender or to any previous Issuing Lender, or to such
new Issuing Lender and all previous Issuing Lenders, as the context shall
require.  After the termination of an Issuing Lender hereunder, the terminated
Issuing Lender shall remain a party hereto and shall continue to have all the
rights and obligations of an Issuing Lender under this Agreement with respect to
any outstanding Letters of Credit issued by it prior to such termination, but
shall not be required to issue any new Letters of Credit or to renew or extend
any such outstanding Letters of Credit.
 
 
- 51 -

--------------------------------------------------------------------------------

Table of Contents
 
 
(k)    Cash Collateralization.  If either (i) an Event of Default shall have
occurred and be continuing and the Company receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with LC Exposure representing more than 50% of the
total LC Exposure) demanding the deposit of cash collateral pursuant to this
paragraph or (ii) any of the other provisions of this Agreement require cash
collateralization, the Company shall immediately deposit into an account
established and maintained on the books and records of the Administrative Agent,
which account may be a “securities account” (within the meaning of Section 8-501
of the Uniform Commercial Code as in effect in the State of New York), in the
name of the Administrative Agent and for the benefit of the Secured Parties (the
“LC Collateral Account”), an amount in immediately available funds in Dollars
equal to 105% of the LC Exposure as of such date plus any accrued and unpaid
interest thereon; provided that the obligation to deposit such amount shall
become effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default described in clause (h) or (i) of Article VII; provided,
further, that the portions of such amount attributable to undrawn Letters of
Credit issued in an Alternative Currency shall be deposited in the relevant
Alternative Currency.  Such deposits shall be held by the Administrative Agent
as collateral for the LC Exposure under this Agreement and for the payment and
performance of the Secured Obligations, and for this purpose the Administrative
Agent shall have exclusive dominion and control, including the exclusive right
of withdrawal, over the LC Collateral Account, the LC Collateral Account shall
be subject to a Deposit Account Control Agreement, as applicable, and each
Borrower hereby grants a security interest to the Administrative Agent for the
benefit of the Secured Parties in the LC Collateral Account and in any financial
assets (as defined in the Uniform Commercial Code) or other property held
therein.  Other than any interest earned on the investment of such deposits,
which investments shall be made at the option and sole discretion of the
Administrative Agent (in accordance with its usual and customary practices for
investments of this type) and at the Borrower’s risk and reasonable expense,
such deposits shall not bear interest.  Interest or profits, if any, on such
investments shall accumulate in the LC Collateral Account.  Moneys and financial
assets in the LC Collateral Account shall be applied by the Administrative Agent
to reimburse the applicable Issuing Lender for LC Disbursements for which it has
not been reimbursed and, to the extent not so applied, shall be held for the
satisfaction of the reimbursement obligations of the Borrowers for the LC
Exposure at such time or, if the maturity of the Loans has been accelerated (but
subject to the consent of Lenders with LC Exposure representing more than 50% of
the total LC Exposure), be applied to satisfy other Secured Obligations.  The
Administrative Agent shall cause all such cash collateral (to the extent not
applied as aforesaid) to be returned to the Company within three Business Days
after (A) in the case of clause (i) above, the applicable Event of Default shall
have been cured or waived (so long as no other Event of Default has occurred and
is continuing at such time) or (B) in the case of clause (ii) above, such cash
collateral shall no longer be required pursuant to the applicable provision
hereof.
 
 
- 52 -

--------------------------------------------------------------------------------

Table of Contents
 
 
(l)    Existing Letters of Credit.  Each of the letters of credit listed on
Schedule 2.06(l) shall automatically, and without any action on the part of any
Person, be deemed a Letter of Credit issued and continued hereunder as of the
Effective Date.
 
(m)    Dollar Equivalent Determination.  The Administrative Agent shall
determine the Dollar Equivalent of the LC Exposure with respect to Letters of
Credit denominated in an Alternative Currency as of the end of each fiscal
quarter of the relevant Borrower.  If after giving effect to any such
determination of the Dollar Equivalent of such LC Exposure, the LC Exposure
exceeds 105% of the LC Commitment, the Borrower shall, within five Business Days
of receipt of notice thereof from the Administrative Agent setting forth such
calculation in reasonable detail, deposit cash collateral in the LC Collateral
Account pursuant to Section 2.06 in an amount equal to such excess.
 
(n)    Reporting.  Unless otherwise requested by the Administrative Agent, each
Issuing Lender shall (i) provide to the Administrative Agent copies of any
notice received from any Borrower pursuant to Section 2.06(b) no later than the
Business Day after receipt thereof and (ii) report in writing to the
Administrative Agent (A) on the first Business Day of each week, the activity
for each day during the immediately preceding week in respect of Letters of
Credit issued by it, including all issuances, extensions, amendments and
renewals, all expirations and cancellations and all disbursements and
reimbursements, (B) on or prior to each Business Day on which such Issuing
Lender expects to issue, amend, renew or extend any Letter of Credit, the date
of such issuance, amendment, renewal or extension, whether such Letter of Credit
is a trade, financial or performance Letter of Credit, and the aggregate face
amount of the Letters of Credit to be issued, amended, renewed or extended by it
and outstanding after giving effect to such issuance, amendment, renewal or
extension (and whether the amount thereof changed), and no Issuing Lender shall
be permitted to issue, amend, renew or extend such Letter of Credit without
first obtaining written confirmation from the Administrative Agent that such
issuance, amendment, renewal or extension is then permitted by the terms of this
Agreement, (C) on each Business Day on which such Issuing Lender makes any LC
Disbursement, the date of such LC Disbursement and the amount and currency of
such LC Disbursement and (D) on any other Business Day, such other information
as the Administrative Agent shall reasonably request, including but not limited
to prompt verification of such information as may be requested by the
Administrative Agent.
 
SECTION 2.07    Funding of Borrowings.
 
(a)    Funding by Lenders.  Each Lender shall make each Loan to be made by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds by 1:00 p.m., New York City time, to the account of the Administrative
Agent most recently designated by it for such purpose by notice to the Lenders;
provided  that Swingline Loans shall be made available as provided in
Section 2.05.  The Administrative Agent will make such Loans available to the
relevant Borrower by promptly crediting the amounts so received, in like funds,
to an account of such Borrower designated by such Borrower in the applicable
Borrowing Request; provided that (i) Revolving ABR Borrowings made to finance
the reimbursement of an LC Disbursement as provided in Section 2.06(f) shall be
remitted by the Administrative Agent to the relevant Issuing Lender and (ii) a
Protective Advance shall be retained by the Administrative Agent.
 
 
- 53 -

--------------------------------------------------------------------------------

Table of Contents
 
 
(b)    Presumption by the Administrative Agent.  Unless the Administrative Agent
shall have received notice from a Lender prior to the proposed date of any
Borrowing that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
paragraph (a) of this Section and may, in reliance upon such assumption, make
available to the relevant Borrower a corresponding amount.  In such event, if a
Lender has not in fact made its share of the applicable Borrowing available to
the Administrative Agent, then the relevant Lender and the Borrowers agree
(jointly and severally with each other Borrower, but severally and not jointly
with the applicable Lenders) to pay to the Administrative Agent forthwith on
demand such corresponding amount with interest thereon, for each day from and
including the date such amount is made available to such Borrower to but
excluding the date of payment to the Administrative Agent, at (i) in the case of
such Lender, the Federal Funds Effective Rate or (ii) in the case of such
Borrower, the interest rate applicable to ABR Loans.  If such Lender pays such
amount to the Administrative Agent, then such amount shall constitute such
Lender’s Loan included in such Borrowing.  With respect to any share of a
Borrowing not made available by a Lender as contemplated above, if such Lender
subsequently pays its share of such Borrowing to the Administrative Agent, then
the Administrative Agent shall promptly repay any corresponding amount paid by
the relevant Borrower to the Administrative Agent as provided in this paragraph
(including interest thereon to the extent received by the Administrative Agent);
provided that such repayment to such Borrower shall not operate as a waiver or
any abandonment of any rights or remedies of such Borrower with respect to such
Lender.
 
SECTION 2.08    Interest Elections.
 
(a)    Elections by the Borrowers for Revolving Borrowings.  The Loans
constituting each Revolving Borrowing initially shall be of the Type specified
in the applicable Borrowing Request and, in the case of a Revolving Eurocurrency
Borrowing, shall have an initial Interest Period as specified in such Borrowing
Request.  Thereafter, the relevant Borrower may elect to convert such Borrowing
to a Borrowing of a different Type or to continue such Borrowing as a Borrowing
of the same Type and, in the case of a Revolving Eurocurrency Borrowing, may
elect the Interest Period therefor, all as provided in this Section.  A Borrower
may elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
relevant Lenders holding the Loans comprising such Borrowing, and the Loans
comprising each such portion shall be considered a separate Borrowing.  This
Section shall not apply to Swingline Borrowings or Protective Advances, which
may not be converted or continued.
 
 
- 54 -

--------------------------------------------------------------------------------

Table of Contents
 
 
(b)    Notice of Elections.  To make an election pursuant to this Section, the
Company (on behalf of itself or the relevant Borrower) or the relevant Borrower
shall notify the Administrative Agent of such election by telephone by the time
that a Borrowing Request would be required under Section 2.03 if such Borrower
were requesting a Revolving Borrowing of the Type resulting from such election
to be made on the effective date of such election.  Each such telephonic
Interest Election Request shall be irrevocable and shall be confirmed promptly
by hand delivery or facsimile to the Administrative Agent of a written Interest
Election Request in a form approved by the Administrative Agent and signed by
the Company (on behalf of itself or the relevant Borrower) or the relevant
Borrower.
 
(c)    Content of Interest Election Requests.  Each telephonic and written
Interest Election Request shall specify the following information in compliance
with Section 2.02:
 
(i)     the Borrower and the Borrowing to which such Interest Election Request
applies and, if different options are being elected with respect to different
portions thereof, the portions thereof to be allocated to each resulting
Borrowing (in which case the information to be specified pursuant to
clauses (iii) and (iv) of this paragraph shall be specified for each resulting
Borrowing);
 
(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
 
(iii)   whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and
 
(iv)   if the resulting Borrowing is a Eurocurrency Borrowing, the Interest
Period therefor after giving effect to such election, which shall be a period
contemplated by the definition of the term “Interest Period” and permitted under
Section 2.02(d).
 
If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Borrowers shall be deemed to have
requested an ABR Borrowing.
 
(d)    Notice by the Administrative Agent to the Lenders.  Promptly following
receipt of an Interest Election Request, the Administrative Agent shall advise
each Lender of the details thereof and of such Lender’s portion of each
resulting Borrowing.
 
(e)    Failure to Elect; Events of Default.  If the Company or the relevant
Subsidiary Borrower fails to deliver a timely and complete Interest Election
Request with respect to a Revolving Eurocurrency Borrowing by a Borrower prior
to the end of the Interest Period applicable thereto, then, unless such
Borrowing is repaid as provided herein, at the end of such Interest Period such
Borrowing shall be converted to an ABR Borrowing.  Notwithstanding any contrary
provision hereof, if an Event of Default has occurred and is continuing and the
Administrative Agent, at the request of the Required Lenders, so notifies the
Company and the relevant Borrower, then, so long as an Event of Default is
continuing (A) no outstanding Revolving Borrowing may be converted to or
continued as a Revolving Eurocurrency Borrowing and (B) unless repaid, each
Revolving Eurocurrency Borrowing shall be converted to an ABR Borrowing at the
end of the Interest Period applicable thereto.
 
 
- 55 -

--------------------------------------------------------------------------------

Table of Contents
 
 
SECTION 2.09    Termination and Reduction of the Commitments.
 
(a)    Scheduled Termination.  Unless previously terminated, the Commitments
shall terminate on the Commitment Termination Date.
 
(b)    Voluntary Termination or Reduction.  The Company may at any time
terminate, or from time to time reduce, the Commitments; provided that (i) each
reduction of the Commitments shall be in an amount that is $25,000,000 or a
larger multiple of $5,000,000; and (ii) the Company shall not terminate or
reduce the Commitments if, after giving effect to any concurrent prepayment of
the Revolving Loans in accordance with Section 2.11, the sum of the Credit
Exposures would exceed the lesser of (x) the Total Commitment and (y) the
Borrowing Base.
 
(c)    Notice of Voluntary Termination or Reduction.  The Company shall notify
the Administrative Agent of any election to terminate or reduce the Commitments
under paragraph (b) of this Section at least three Business Days prior to the
effective date of such termination or reduction, specifying such election and
the effective date thereof.  Promptly following receipt of any notice, the
Administrative Agent shall advise the Lenders of the contents thereof.  Each
notice delivered by the Company pursuant to this Section shall be irrevocable;
provided that a notice of termination of the Commitments delivered by the
Company may state that such notice is conditioned upon the effectiveness of
other credit facilities, in which case such notice may be revoked by the Company
(by notice to the Administrative Agent on or prior to the specified effective
date) if such condition is not satisfied.
 
(d)    Effect of Termination or Reduction.  Any termination or reduction of the
Commitments shall be permanent.  Each reduction of the Commitments shall be made
ratably among the Lenders in accordance with their respective Commitments.
 
SECTION 2.10    Repayment of Loans; Evidence of Debt.
 
(a)    Repayment.
 
(i)    The Borrowers hereby unconditionally promise to pay to the Administrative
Agent (i) for the account of the Lenders the outstanding principal amount of the
Revolving Loans on the Commitment Termination Date and (ii) the then unpaid
amount of each Protective Advance on the earlier of the Commitment Termination
Date and demand by the Administrative Agent. 
 
(ii)    Each Borrower hereby unconditionally promises to pay to the Swingline
Lender the outstanding amount of each Swingline Loan made to such Borrower on
the earlier of the Commitment Termination Date and the fifth Business Day after
such Swingline Loan is made; provided that on each date that a Revolving
Borrowing is made to the Company or any Subsidiary Borrower, the Company or such
Subsidiary Borrower, as applicable, shall repay all Swingline Loans made to it
then outstanding.
 
(b)    Cash Dominion.  During any Cash Dominion Period, on each Business Day,
the Administrative Agent shall apply all funds credited to any applicable
Collection Account as of 10:00 a.m., New York City time, on such Business Day
(whether or not immediately available) first to prepay any Protective Advances
that may be outstanding, pro rata, and second to prepay the Revolving Loans
(including Swingline Loans) (without a corresponding reduction in Commitments)
and to cash collateralize outstanding LC Exposure.
 
 
- 56 -

--------------------------------------------------------------------------------

Table of Contents
 
 
(c)    Maintenance of Records by Lenders.  Each Lender shall maintain in
accordance with its usual practice records evidencing the indebtedness of each
Borrower to such Lender resulting from each Loan made by such Lender to such
Borrower, including the amounts of principal and interest payable and paid to
such Lender from time to time hereunder.
 
(d)    Maintenance of Records by the Administrative Agent.  The Administrative
Agent shall maintain records in which it shall record (i) the amount of each
Loan made hereunder, the Class and Type thereof and each Interest Period
therefor, (ii) the amount of any principal or interest due and payable or to
become due and payable from each Borrower to each Lender hereunder and (iii) the
amount of any sum received by the Administrative Agent hereunder for the account
of the relevant Lenders and each such Lender’s share thereof.
 
(e)    Effect of Entries.  The entries made in the records maintained pursuant
to paragraph (c) or (d)  of this Section shall be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or the Administrative Agent to maintain such records or
any error therein shall not in any manner affect the obligation of the relevant
Borrower to repay the Loans made to such Borrower in accordance with the terms
of this Agreement.
 
(f)    Promissory Notes.  Any Lender may request that Loans made by it to any
Borrower be evidenced by a promissory note.  In such event, the relevant
Borrower shall prepare, execute and deliver to such Lender a promissory note
payable to such Lender and its registered assigns and in a form approved by the
Administrative Agent.  Thereafter, the Loans to such Borrower evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 10.04) be represented by one or more promissory
notes in such form payable to such payee and its registered assigns.
 
SECTION 2.11     Prepayment of Loans.
 
(a)    Optional Prepayments.  Each Borrower shall have the right at any time and
from time to time to prepay any Borrowing in whole or in part, subject to the
requirements of this Section.
 
(b)    Mandatory Prepayments.
 
(i)    In the event and on such occasion that:
 
(A) the Credit Exposure of any Lender exceeds such Lender’s Commitment; or
 
(B) the sum of the total Credit Exposures (including the Dollar Equivalent of
any LC Exposure with respect to a Letter of Credit denominated in an Alternative
Currency) exceeds the lesser of (x) Total Commitment or (y) the Borrowing Base;
 
 
- 57 -

--------------------------------------------------------------------------------

Table of Contents
 
 
the Borrowers shall promptly prepay the Revolving Loans and/or Swingline Loans
in an aggregate amount equal to such excess; provided that if the aggregate
principal amount of Revolving Loans and Swingline Loans then outstanding is less
than the amount of such excess (because LC Exposure constitutes a portion
thereof), the Borrowers shall, to the extent of the balance of such excess,
deposit an amount in cash in the LC Collateral Account.  If the Borrowers are
required to provide (and have provided the required amount of) cash collateral
pursuant to this Section 2.11(b) and such excess is subsequently reduced, cash
collateral in an amount equal to the lesser of (x) any such reduction and (b)
the amount of such cash collateral (to the extent not applied as set forth in
Section 2.06(k)) shall be returned to the Borrowers within two Business Days
after any such reduction.
 
(ii)    Prepayment Event.  In the event and on each occasion that, during any
Cash Dominion Period, any Net Proceeds are received by or on behalf of any Loan
Party in respect of any Prepayment Event, the Borrowers shall, immediately after
such Net Proceeds are received by any Loan Party, prepay the Borrower
Obligations as set forth in Section 2.11(c) below in an aggregate amount equal
to 100% of such Net Proceeds.
 
(c)    All such amounts pursuant to Section 2.11(b) shall be applied to prepay
the Revolving Loans (including Swingline Loans) without a corresponding
reduction in the Total Commitment and to cash collateralize outstanding LC
Exposure.  
 
(d)    Notices, Etc.  The Company shall notify the Administrative Agent (and, in
the case of prepayment of a Swingline Loan, the Swingline Lender) by telephone
(confirmed by facsimile) of any prepayment hereunder:
 
(i)    in the case of prepayment of a Revolving Eurocurrency Borrowing, not
later than 11:00 a.m., New York City time, three Business Days before the date
of prepayment;
 
(ii)    in the case of prepayment of an ABR Borrowing, not later than 9:00 a.m.,
New York City time, on the date of prepayment; or
 
(iii)    in the case of prepayment of a Swingline Loan, not later than
1:00 p.m., New York City time, on the date of prepayment.
 
Each such notice shall be irrevocable and shall specify the prepayment date, the
principal amount of each Borrowing or portion thereof to be prepaid and, in the
case of a mandatory prepayment, a reasonably detailed calculation of the amount
of such prepayment; provided that, if a notice of prepayment is given in
connection with a conditional notice of termination of the Commitments as
contemplated by Section 2.09, then such notice of prepayment may be revoked if
such notice of termination is revoked in accordance with Section 2.09.  Promptly
following receipt of any such notice relating to a Revolving Borrowing, the
Administrative Agent shall advise the Lenders of the contents thereof.  Each
partial prepayment of any Borrowing shall be in an amount that would be
permitted in the case of a Borrowing of the same Type as provided in
Section 2.02, except as necessary to apply fully the required amount of a
mandatory prepayment.  Prepayments shall be accompanied by accrued interest to
the extent required by Section 2.13 and shall be made in the manner specified in
Section 2.18(a).
 
 
- 58 -

--------------------------------------------------------------------------------

Table of Contents
 
 
SECTION 2.12    Fees.
 
(a)    Commitment Fee.  The Borrowers agree to pay to the Administrative Agent
for the account of each Lender a commitment fee, which shall accrue at the
Applicable Commitment Fee Rate on the average daily amount of the Available
Revolving Commitment of such Lender during the period from and including the
Effective Date to but excluding the Commitment Termination Date.  Accrued
commitment fees shall be payable in arrears on the third Business Day of each
calendar month and on the Commitment Termination Date, commencing on the first
such date to occur after the date hereof.  All commitment fees shall be computed
on the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day).
 
(b)    Letter of Credit Fees.  The Company agrees to pay to the Administrative
Agent for the account of each Lender a participation fee with respect to its
participations in Letters of Credit, which shall accrue at the Applicable Rate
applicable to Eurocurrency Loans on the average daily amount of such Lender’s
LC Exposure (excluding any portion thereof attributable to unreimbursed
LC Disbursements) during the period from and including the Effective Date to but
excluding the later of the date on which such Lender’s Commitment terminates and
the date on which such Lender ceases to have any LC Exposure.
 
(i)    The relevant Borrower with respect to each Letter of Credit agrees to pay
to the Issuing Lender of such Letter of Credit (A) a fronting fee, which shall
accrue at a rate per annum equal to 0.25% of the average daily amount of the
LC Exposure with respect to such Letter of Credit (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the date of issuance of such Letter of Credit to but excluding the
date on which there ceases to be any such LC Exposure under such Letter of
Credit and (B) such Issuing Lender’s standard fees with respect to the issuance,
amendment, renewal or extension of such Letter of Credit or processing of
drawings thereunder.
 
(ii)    Participation fees and fronting fees accrued through and including the
last day of each calendar month shall be payable on the third Business Day of
each calendar month following such last day, commencing on the first such date
to occur after the Effective Date; provided that all such fees shall be payable
on the date on which the Commitments terminate and any such fees accruing after
the date on which the Commitments terminate shall be payable on demand.  Any
other fees payable to any Issuing Lender pursuant to clause (B) of paragraph
(b)(i) above shall be payable at the times separately agreed upon between the
Company or the relevant Borrower and such Issuing Lender or otherwise within 10
days after demand.  All participation fees and fronting fees shall be computed
on the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day).
 
(c)    Administrative Agent Fees.  The Company agrees to pay to the
Administrative Agent, for its own account, fees payable in the amounts and at
the times separately agreed upon between the Company and the Administrative
Agent.
 
 
- 59 -

--------------------------------------------------------------------------------

Table of Contents
 
 
(d)    Payment of Fees.  All fees payable hereunder shall be paid on the dates
due, in Dollars and immediately available funds, to the Administrative Agent (or
to the relevant Issuing Lender, in the case of fees payable to it) for
distribution, in the case of commitment fees and participation fees, to the
Lenders entitled thereto.  Fees paid shall not be refundable under any
circumstances.
 
SECTION 2.13    Interest.
 
(a)    ABR Loans.  The Loans constituting each ABR Borrowing (including each
Swingline Loan and each Protective Advance) shall bear interest at a rate per
annum equal to the Alternate Base Rate plus the Applicable Rate.
 
(b)    Eurocurrency Loans.  The Loans comprising each Eurocurrency Borrowing
shall bear interest at a rate per annum equal to the Adjusted Eurocurrency Rate
for the Interest Period in effect for such Borrowing plus the Applicable Rate.
 
(c)    Default Interest.  Notwithstanding the foregoing, if any principal of or
interest on any Loan or any fee or other amount payable by any Borrower
hereunder is not paid when due, whether at stated maturity, upon acceleration,
by mandatory prepayment or otherwise, such overdue amount shall bear interest,
after as well as before judgment, at a rate per annum equal to (i) in the case
of overdue principal of any Loan, 2% plus the rate otherwise applicable to such
Loan as provided above or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.
 
(d)    Payment of Interest.  Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date for such Loan and upon termination of the
Commitments; provided  that (i) interest accrued pursuant to paragraph (c) of
this Section shall be payable on demand, (ii) in the event of any repayment or
prepayment of any Loan (other than a prepayment of a Revolving ABR Loan prior to
the Commitment Termination Date), accrued interest on the principal amount
repaid or prepaid shall be payable on the date of such repayment or prepayment
and (iii) in the event of any conversion of any Revolving Eurocurrency Borrowing
prior to the end of the current Interest Period therefor, accrued interest on
such Borrowing shall be payable on the effective date of such conversion.
 
(e)    Computation.  All interest hereunder shall be computed on the basis of a
year of 360 days, except that interest computed by reference to the Alternate
Base Rate at times when the Alternate Base Rate is based on the Prime Rate shall
be computed on the basis of a year of 365 days (or 366 days in a leap year), and
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day).  The applicable Alternate Base Rate, Adjusted
Eurocurrency Rate or Eurocurrency Rate shall be determined by the Administrative
Agent, and such determination shall be conclusive absent manifest error.
 
SECTION 2.14    Alternate Rate of Interest.  If prior to the commencement of any
Interest Period for any Eurocurrency Borrowing:
 
(a)    the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted Eurocurrency Rate for such Interest Period;
or
 
 
- 60 -

--------------------------------------------------------------------------------

Table of Contents
 
 
(b)    the Administrative Agent is advised by the Required Lenders that the
Adjusted Eurocurrency Rate for such Interest Period will not adequately and
fairly reflect the cost to such Lenders (or Lender) of making or maintaining
their respective Loans (or its Loan) included in such Borrowing for such
Interest Period;
 
then the Administrative Agent shall give notice thereof to the Company and the
Lenders by telephone or facsimile as promptly as practicable thereafter and,
until the Administrative Agent notifies the Company and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Revolving Borrowing to, or
the continuation of any Revolving Borrowing as, a Revolving Eurocurrency
Borrowing shall be ineffective and such Revolving Borrowing (unless prepaid)
shall be continued as, or converted to, a Revolving ABR Borrowing and (ii) if
any Borrowing Request requests a Revolving Eurocurrency Borrowing, such
Borrowing shall be made as a Revolving ABR Borrowing.
 
SECTION 2.15    Increased Costs.
 
(a)    Increased Costs Generally.  If any Change in Law shall:
 
(i)     impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted Eurocurrency Rate) or any Issuing Lender; or
 
(ii)    impose on any Lender or any Issuing Lender or the London interbank
market any other condition affecting this Agreement or Eurocurrency Loans made
by such Lender or any Letter of Credit or participation therein;
 
and the result of any of the foregoing shall be to increase the cost to such
Lenders of making or maintaining any Eurocurrency Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or such
Issuing Lender of participating in, issuing or maintaining any Letter of Credit
or to reduce the amount of any sum received or receivable by such Lender or such
Issuing Lender hereunder (whether of principal, interest or otherwise), then the
Company will pay to such Lender or such Issuing Lender, as the case may be, such
additional amount or amounts as will compensate such Lender or such Issuing
Lender, as the case may be, for such additional costs incurred or reduction
suffered.
 
(b)    Capital Requirements.  If any Lender or any Issuing Lender determines
that any Change in Law regarding capital requirements has or would have the
effect of reducing the rate of return on such Lender’s or such Issuing Lender’s
capital or on the capital of such Lender’s or such Issuing Lender’s holding
company, if any, as a consequence of this Agreement or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by such Issuing Lender, to a level below that which such Lender or
such Issuing Lender or such Lender’s or such Issuing Lender’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s or such Issuing Lender’s policies and the policies of such Lender’s or
such Issuing Lender’s holding company with respect to capital adequacy), then
from time to time the Company will pay to such Lender or such Issuing Lender, as
the case may be, such additional amount or amounts as will compensate such
Lender or such Issuing Lender or such Lender’s or such Issuing Lender’s holding
company for any such reduction suffered.
 
 
- 61 -

--------------------------------------------------------------------------------

Table of Contents
 
 
(c)    Certificates from Lenders.  A certificate of a Lender or an Issuing
Lender setting forth the amount or amounts necessary to compensate such Lender
or such Issuing Lender or its holding company, as the case may be, as specified
in paragraph (a) or (b) of this Section shall be delivered to the Company and
shall be conclusive absent manifest error.  The Company shall pay such Lender or
such Issuing Lender, as the case may be, the amount shown as due on any such
certificate within 10 days after receipt thereof.
 
(d)    Delay in Requests.  Failure or delay on the part of any Lender or any
Issuing Lender to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or such Issuing Lender’s right to demand
such compensation; provided that the Company shall not be required to compensate
a Lender or an Issuing Lender pursuant to this Section for any increased costs
or reductions incurred more than six months prior to the date that such Lender
or such Issuing Lender, as the case may be, notifies the Company of the Change
in Law giving rise to such increased costs or reductions and of such Lender’s or
such Issuing Lender’s intention to claim compensation therefor; provided further
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the six-month period referred to above shall be extended to
include the period of retroactive effect thereof.
 
SECTION 2.16    Break Funding Payments.  In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Revolving Eurocurrency Loan other than on the last day
of the Interest Period applicable thereto, (c) the failure to borrow, convert,
continue or prepay any Eurocurrency Loan on the date specified in any notice
delivered pursuant hereto (regardless of whether such notice is permitted to be
revocable under Section 2.11(d) and is revoked in accordance therewith) or
(d) the assignment as a result of a request by the Company pursuant to
Section 2.19(b) of any Revolving Eurocurrency Loan other than on the last day of
the Interest Period applicable thereto, then,  the Company shall compensate each
Lender for the loss, cost and expense attributable to such event.  In the case
of a Eurocurrency Loan, such loss, cost or expense to any Lender attributable to
any such event shall be deemed to include an amount determined by such Lender to
be equal to the excess, if any, of (i) the amount of interest that such Lender
would pay for a deposit equal to the principal amount of such Loan for the
period from the date of such payment, conversion, failure or assignment to the
last day of the then current Interest Period for such Loan (or, in the case of a
failure to borrow, convert or continue, the duration of the Interest Period that
would have resulted from such borrowing, conversion or continuation) if the
interest rate payable on such deposit were equal to the Adjusted Eurocurrency
Rate for such Interest Period, over (ii) the amount of interest that such Lender
would earn on such principal amount for such period if such Lender were to
invest such principal amount for such period at the interest rate that would be
bid by such Lender (or an Affiliate of such Lender) for deposits denominated in
Dollars from other banks in the eurocurrency market at the commencement of such
period.  A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section shall be delivered
to the Company and shall be conclusive absent manifest error.  The Company shall
pay such Lender the amount shown as due on any such certificate within 10 days
after receipt thereof.
 
 
- 62 -

--------------------------------------------------------------------------------

Table of Contents
 
 
SECTION 2.17    Taxes.
 
(a)    Payments Free of Taxes.  Any and all payments by or on account of any
obligation of any Loan Party hereunder or under any other Loan Document
(including, for these purposes, any such payment made by the Administrative
Agent) shall be made free and clear of and without deduction or withholding for
any Indemnified Taxes; provided that if any Indemnified Taxes are required to be
withheld or deducted from such payments, then (i) the sum payable shall be
increased as necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section) the
Administrative Agent, a Lender (or with respect to a Lender treated as a
partnership for U.S. federal income tax purposes its direct or indirect
partners) or an Issuing Lender (as the case may be) receives an amount equal to
the sum it would have received had no such deductions been made, (ii) such Loan
Party shall make such deductions and (iii) such Loan Party shall pay the full
amount deducted to the relevant Governmental Authority in accordance with
applicable law.
 
(b)    Payment of Other Taxes.  In addition, the Loan Parties shall timely pay,
or at the option of the Administrative Agent, timely reimburse it for the
payment of, any Other Taxes to the relevant Governmental Authority in accordance
with applicable law.
 
(c)    Indemnification of the Administrative Agent and the Lenders.  Without
duplication of the obligations of each Loan Party pursuant to Section 2.17(a) or
(b), each Loan Party shall indemnify the Administrative Agent, each Lender and
each Issuing Lender, within 10 days after written demand therefor, for the full
amount of any Indemnified Taxes (including Indemnified Taxes imposed or asserted
on or attributable to amounts payable under this Section) paid by the
Administrative Agent, such Lender or such Issuing Lender, as the case may be,
and any penalties, interest and reasonable out-of-pocket expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority,
in each case on or with respect to payments by or on account of any obligations
of any Loan Party hereunder or under any other Loan Document.  A certificate as
to the amount of such payment or liability delivered to any Loan Party by a
Lender or an Issuing Lender, or by the Administrative Agent on its own behalf or
on behalf of a Lender or an Issuing Lender, shall be conclusive absent manifest
error.
 
(d)    Evidence of Payments.  As soon as practicable after any payment of
Indemnified Taxes by a Loan Party to a Governmental Authority, such Loan Party
shall deliver to the Administrative Agent for its own account, the account of
the relevant Lender or the relevant Issuing Lender, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.
 
(e)    Indemnification of the Administrative Agent and the Loan Parties.  Each
Lender and Issuing Lender shall, within 10 days after demand therefor, indemnify
the Administrative Agent for the full amount of any Taxes and indemnify each
Loan Party for the full amount of any Excluded Taxes, in each case, attributable
to such Lender that are payable or paid by the Administrative Agent or such Loan
Party, as the case may be, and reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
or any Loan Party shall be conclusive absent manifest error.
 
 
- 63 -

--------------------------------------------------------------------------------

Table of Contents
 
 
(f)    Non-U.S. Lenders.  Any Non-U.S. Lender that is entitled to an exemption
from or reduction of any applicable withholding tax with respect to payments
hereunder or under any other Loan Document shall deliver to the relevant
Borrower (with a copy to the Administrative Agent), at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation prescribed by applicable law as will permit
such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Non-U.S. Lender, if requested by the Borrower or
the Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.  Notwithstanding anything to the contrary in the
preceding two sentences, in the case of any withholding tax other than U.S.
federal withholding tax, the completion, execution and submission of such forms
shall not be required if in the Non-U.S. Lender’s reasonable judgment such
completion, execution or submission would subject such Non-U.S. Lender to any
material unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Non-U.S. Lender.
 
Without limiting the generality of the foregoing, any Non-U.S. Lender shall, to
the extent it is legally entitled to do so, deliver to the Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Non-U.S. Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the request
of the Borrower or the Administrative Agent), whichever of the following is
applicable:
 
(i)     duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States of
America is a party,
 
(ii)    duly completed copies Foreign of Internal Revenue Service Form W-8ECI,
 
(iii)   in the case of a Non-U.S. Lender claiming the benefits of the exemption
for portfolio interest under section 881(c) of the Code, (x) a certificate
substantially in the Form of Exhibit H to the effect that (i) such Non-U.S.
Lender is not (A) a “bank” within the meaning of section 881(c)(3)(A) of the
Code, (B) a “10 percent shareholder” of the Borrower within the meaning of
section 881(c)(3)(B) of the Code, and (C) a “controlled foreign corporation”
described in section 881(c)(3)(C) of the Code, and (ii) the interest payments in
question are not effectively connected with the United States trade or business
conducted by such Lender (a “U.S. Tax Compliance Certificate”) and (y) duly
completed copies of  Internal Revenue Service Form W-8BEN,
 
 
- 64 -

--------------------------------------------------------------------------------

Table of Contents
 
 
(iv)   to the extent a Non-U.S. Lender is not the beneficial owner (for example,
where the Non-U.S. Lender is a partnership or participating Lender granting a
typical participation), an Internal Revenue Service Form W-8IMY, accompanied by
a Form W-8ECI, W-8BEN, U.S. Tax Compliance Certificate, Form W-9, and/or other
certification documents from each beneficial owner, as applicable; provided
that, if the Non-U.S. Lender is a partnership (and not a participating Lender)
and one or more beneficial owners of such Non-U.S. Lender are claiming the
portfolio interest exemption, such Non-U.S. Lender may provide a U.S. Tax
Compliance Certificate on behalf of each such beneficial owner, or
 
(v)    any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in U.S. federal withholding tax duly completed
together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower to determine the withholding or deduction
required to be made.
 
Each Lender agrees that if any form or certification it previously delivered by
it expires or becomes obsolete or inaccurate in any respect, it shall update
such form or certification or promptly notify Borrower and the Administrative
Agent in writing of its legal inability to do so.
 
In the event the Administrative Agent, any Issuing Lender or any Lender shall
become subject to Taxes because of its failure to deliver a form required under
this Section, the Company (and, if applicable, the relevant Loan Party) shall
take such steps as the Administrative Agent, such Issuing Lender or such Lender,
as the case may be, shall reasonably request to assist it to recover such Taxes;
provided that, in the reasonable judgment of the Company (or such Loan Party),
such steps shall not subject the Company (or such Loan Party) to any
unreimbursed cost or expense and would not otherwise be disadvantageous to the
Company (or such Loan Party) in any material respect.
 
(g)    Refunds.  If the Administrative Agent, a Lender or an Issuing Lender
determines, in its sole discretion, that it has received a refund of any
Indemnified Taxes as to which it has been indemnified by any Loan Party or with
respect to which any Loan Party has paid additional amounts pursuant to this
Section, it shall pay over such refund to such Loan Party (but only to the
extent of indemnity payments made, or additional amounts paid, by such Loan
Party under this Section with respect to the Indemnified Taxes giving rise to
such refund), net of all out-of-pocket expenses of the Administrative Agent,
such Lender or such Issuing Lender, as the case may be, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund); provided that such Loan Party, upon the request of the
Administrative Agent, such Lender or such Issuing Lender, agrees to repay the
amount paid over to such Loan Party (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority) to the Administrative
Agent, such Lender or such Issuing Lender in the event the Administrative Agent,
such Lender or such Issuing Lender is required to repay such refund to such
Governmental Authority. This Section shall not be construed to require the
Administrative Agent, any Lender or any Issuing Lender to make available its tax
returns (or any other information relating to its Taxes that it deems
confidential) to any Loan Party or any other Person.
 
 
- 65 -

--------------------------------------------------------------------------------

Table of Contents
 
 
(h)    Survival.  The agreements in this Section shall survive the termination
of this Agreement and the payment of the Loans and all other amounts payable
hereunder.
 
SECTION 2.18    Payments Generally; Allocation of Proceeds; Pro Rata Treatment;
Sharing of Set-offs.
 
(a)    Payments by Loan Parties.  (i)  Each Loan Party shall make each payment
required to be made by it hereunder (whether of principal, interest, fees or
reimbursement of LC Disbursements, or under Section 2.15, 2.16 or 2.17, or
otherwise) or under any other Loan Document (except to the extent otherwise
provided therein) on the date when due, in immediately available funds, without
set-off or counterclaim.  Any amounts received after 12:00 noon, New York City
time on any such due date may, in the discretion of the Administrative Agent, be
deemed to have been received on the next succeeding Business Day for purposes of
calculating interest thereon.  All such payments shall be made to the
Administrative Agent at the Administrative Agent’s Account, except as otherwise
expressly provided in the relevant Loan Document and except payments to be made
directly to an Issuing Lender or the Swingline Lender as expressly provided
herein and payments pursuant to Sections 2.15, 2.16, 2.17 and 10.03, which shall
be made directly to the Persons entitled thereto.  The Administrative Agent
shall distribute any such payments received by it for the account of any other
Person to the appropriate recipient promptly following receipt thereof.  If any
payment hereunder shall be due on a day that is not a Business Day, the date for
payment shall be extended to the next succeeding Business Day and, in the case
of any payment accruing interest, interest thereon shall be payable for the
period of such extension.  All payments hereunder shall be made in Dollars.  At
all times during a Cash Dominion Period, solely for purposes of determining the
amount of Loans available for borrowing purposes, checks (in addition to
immediately available funds applied pursuant to Section 2.10(b)) from
collections of items of payment and proceeds of any Collateral shall be applied
in whole or in part against the Borrower Obligations, on the Business Day after
receipt, subject to actual collection.
 
(ii)           Prior to any repayment of any Borrowings hereunder (other than
the repayment in full of all outstanding Borrowings on the scheduled date of
such repayment), the Borrowers shall select the Borrowing or Borrowings to be
paid and shall notify the Administrative Agent by telephone (confirmed by
facsimile) of such selection not later than 11:00 a.m., New York City time,
three Business Days before the scheduled date of such repayment; provided that
each repayment of Borrowings shall be applied to repay any outstanding
ABR Borrowings before any other Borrowings.  If a Borrower fails to make a
timely selection of the Borrowing or Borrowings to be repaid (in accordance with
the immediately preceding sentence) or prepaid (in accordance with
Section 2.11(d)), such payment shall be applied, first, to pay any outstanding
ABR Borrowings and, second, to other Borrowings in the order of the remaining
duration of their respective Interest Periods (the Borrowing with the shortest
remaining Interest Period to be repaid first).  Each repayment or prepayment of
a Revolving Borrowing shall be applied ratably to the Loans included in such
Borrowing.
 
(iii)           All amounts owing under this Agreement are payable in Dollars,
except as expressly provided for herein.
 
 
- 66 -

--------------------------------------------------------------------------------

Table of Contents

 
(b)    Any proceeds of Collateral or any other amounts received by the
Administrative Agent (i) not constituting either (A) a specific payment of
principal, interest, fees or other sum payable under the Loan Documents (which
shall be applied as set forth herein), (B) a mandatory prepayment (which shall
be applied in accordance with Section 2.11) or (C) amounts to be applied from
the Collection Account during a Cash Dominion Period (which shall be applied in
accordance with Section 2.10(b)) or (ii) after an Event of Default has occurred
and is continuing and the Administrative Agent so elects or the Required Lenders
so direct, shall be applied ratably first, to pay any fees, indemnities, or
expense reimbursements including amounts then due to the Administrative Agent
and any Issuing Lender from the Borrowers (other than in connection with Banking
Services or Swap Obligations), second, to pay any fees or expense reimbursements
then due to the Lenders from the Borrowers (other than in connection with
Banking Services or Swap Obligations), third, to pay interest due in respect of
the Protective Advances, fourth, to pay the principal of the Protective
Advances, fifth, to pay interest then due and payable on the Loans (other than
the Protective Advances) or unreimbursed LC Disbursements ratably, sixth, to
prepay principal on the Loans (other than the Protective Advances) and
unreimbursed LC Disbursements ratably, seventh, to pay an amount to the
Administrative Agent equal to one hundred five percent (105%) of the aggregate
undrawn face amount of all outstanding Letters of Credit and the aggregate
amount of any unpaid LC Disbursements, to be held as cash collateral for such
Obligations, eighth, to payment of any amounts owing with respect to Banking
Services and Swap Obligations that are Secured Obligations, and ninth, to the
payment of any other Secured Obligation due to the Administrative Agent or any
Lender by the Borrowers.  Notwithstanding anything to the contrary contained in
this Agreement, unless so directed by the Company, or unless a Default is in
existence, neither the Administrative Agent nor any Lender shall apply any
payment which it receives to any Eurocurrency Loan, except (x) on the expiration
date of the Interest Period applicable to any such Eurocurrency Loan or (y) in
the event, and only to the extent, that there are no outstanding ABR Loans of
the same Class and, in any such event, the Borrowers shall pay the break funding
payment required in accordance with Section 2.16. The Administrative Agent and
the Lenders shall have the continuing and exclusive right to apply and reverse
and reapply any and all such proceeds and payments to any portion of the Secured
Obligations.
 
(c)    Pro Rata Treatment.  Except to the extent otherwise provided herein: 
(i) subject to Section 2.03(c), each Revolving Borrowing shall be made from the
relevant Lenders, each payment of commitment fees under Section 2.12 shall be
made for the account of the Lenders, and each termination or reduction of the
amount of the Commitments under Section 2.09 shall be applied to the respective
Commitments of the Lenders, pro rata according to the amounts of their
respective Commitments; (ii) subject to Section 2.03(c), each Revolving
Borrowing shall be allocated pro rata among the relevant Lenders to such
Borrower according to the amounts of their respective Commitments (in the case
of the making of Revolving Loans) or their respective Loans that are to be
included in such Borrowing (in the case of conversions and continuations of
Loans); (iii) each payment or prepayment of principal of Revolving Loans by a
Borrower shall be made for the account of the relevant Lenders pro rata in
accordance with the respective unpaid principal amounts of the Revolving Loans
made to such Borrower held by them; and (iv) each payment of interest on
Revolving Loans by a Borrower shall be made for the account of the relevant
Lenders pro rata in accordance with the amounts of interest on such Loans then
due and payable to the respective Lenders.
 
 
- 67 -

--------------------------------------------------------------------------------

Table of Contents
 
 
(d)    Sharing of Payments by Lenders.  If any Lender shall, by exercising any
right of set-off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Revolving Loans or participations in
LC Disbursements or Swingline Loans resulting in such Lender receiving payment
of a greater proportion of the aggregate amount of its Revolving Loans and
participations in LC Disbursements and Swingline Loans and accrued interest
thereon then due than the proportion received by any other Lender, then the
Lender receiving such greater proportion shall purchase (for cash at face value)
participations in the Revolving Loans and participations in LC Disbursements and
Swingline Loans of other Lenders to the extent necessary so that the benefit of
all such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective
Revolving Loans and participations in LC Disbursements and Swingline Loans;
provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this paragraph shall not
be construed to apply to any payment made by any Borrower pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or participations in LC Disbursements to any assignee or
participant, other than to any Borrower or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply).  Each Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against such Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Borrower in the amount of such participation.
 
(e)    Presumptions of Payment.  Unless the Administrative Agent shall have
received notice from the Company or the relevant Borrower prior to the date on
which any payment is due to the Administrative Agent for the account of a Lender
or an Issuing Lender hereunder that the Company, such Borrower as the case may
be, will not make such payment, the Administrative Agent may assume that the
Company or such Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to such Lender or
such Issuing Lender, as the case may be, the amount due.  In such event, if the
Company or such Borrower has not in fact made such payment, then each of the
relevant Lenders or the relevant Issuing Lender, as the case may be, severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or such Issuing Lender with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the Federal Funds
Effective Rate.
 
(f)    Certain Deductions by the Administrative Agent.  If any Lender shall fail
to make any payment required to be made by it pursuant to Section 2.06(e),
2.07(b) or 2.18(e), then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), apply any amounts thereafter
received by the Administrative Agent for the account of such Lender to satisfy
such Lender’s obligations under such Sections until all such unsatisfied
obligations are fully paid.
 
 
- 68 -

--------------------------------------------------------------------------------

Table of Contents
 
 
SECTION 2.19    Mitigation Obligations; Replacement of Lenders.
 
(a)    Designation of a Different Lending Office.  If any Lender or any Issuing
Lender requests compensation under Section 2.15, or if any Borrower is required
to pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender or any Issuing Lender pursuant to Section 2.17, then such
Lender or such Issuing Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Loans, LC Disbursements or
participations in LC Disbursements hereunder (as applicable) or to assign its
rights and obligations hereunder to another of its offices, branches or
Affiliates, if, in the judgment of such Lender or such Issuing Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.15 or 2.17, as the case may be, in the future and (ii) would not
subject such Lender or such Issuing Lender to any unreimbursed cost or expense
and would not otherwise be disadvantageous to such Lender or such Issuing
Lender; provided that, upon any such change in any lending office or assignment,
such Lender or such Issuing Lender shall provide or cause to be delivered to the
Administrative Agent and the Company (and, if applicable, the relevant
Subsidiary Borrower) the appropriate forms specified in and to the extent by
Section 2.17.  The Company hereby agrees to pay all reasonable costs and
expenses incurred by any Lender or any Issuing Lender in connection with any
such designation or assignment.
 
(b)    Replacement of Lenders or Issuing Lenders.  If any Lender or any Issuing
Lender requests compensation under Section 2.15, or if any Borrower is required
to pay any additional amount to any Lender, any Issuing Lender or any
Governmental Authority for the account of any Lender or any Issuing Lender
pursuant to Section 2.17, then the Company may, at its sole expense and effort,
require such Lender or such Issuing Lender or any Lender becomes a Defaulting
Lender (each a “Departing Lender”), upon notice to such Departing Lender and the
Administrative Agent, to assign and delegate, without recourse (in accordance
with and subject to the restrictions contained in Section 10.04), all its
interests, rights and obligations under this Agreement to an assignee that shall
assume such obligations (which assignee may be another Lender or another Issuing
Lender, if a Lender or Issuing Lender accepts such assignment); provided that
(i) the Company shall have received the prior written consent of the
Administrative Agent, each Issuing Lender and the Swingline Lender (which
consent in each case shall not unreasonably be withheld), (ii) the Departing
Lender shall have received payment of an amount equal to the outstanding
principal of its Loans, LC Disbursements and participations in LC Disbursements
and Swingline Loans (as applicable), accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the relevant
Borrower (in the case of all other amounts) and (iii) in the case of any such
assignment resulting from a claim for compensation under Section 2.15 or
payments required to be made pursuant to Section 2.17, such assignment will
result in a reduction in such compensation or payments.  A Departing Lender
shall not be required to make any such assignment and delegation if, prior
thereto, as a result of a waiver by such Lender or such Issuing Lender or
otherwise, the circumstances entitling the Company to require such assignment
and delegation cease to apply.
 
SECTION 2.20    Returned Payments.  If after receipt of any payment which is
applied to the payment of all or any part of the Borrower Obligations, the
Administrative Agent or any Lender is for any reason compelled to surrender such
payment or proceeds to any Person because such payment or application of
proceeds is invalidated, declared fraudulent, set aside, determined to be void
or voidable as a preference, impermissible setoff, or a diversion of trust
funds, or for any other reason, then the Borrower Obligations or part thereof
intended to be satisfied shall be revived and continued and this Agreement shall
continue in full force as if such payment or proceeds had not been received by
the Administrative Agent or such Lender.  The provisions of this Section 2.20
shall be and remain effective notwithstanding any contrary action which may have
been taken by the Administrative Agent or any Lender in reliance upon such
payment or application of proceeds.  The provisions of this Section 2.20 shall
survive the termination of this Agreement.
 
 
- 69 -

--------------------------------------------------------------------------------

Table of Contents
 
 
SECTION 2.21    Designation of Subsidiary Borrowers.
 
(a)    Designation of Subsidiary Borrowers.  Subject to the terms and conditions
of this Section (including paragraph (b) of this Section), the Company may, at
any time or from time to time upon not less than 20 Business Days’ notice to the
Administrative Agent (or such other period which is acceptable to the
Administrative Agent), request that a wholly-owned Domestic Subsidiary specified
in such notice become a party to this Agreement as a Subsidiary Borrower;
provided that each such designation shall be subject to the prior approval of
the Administrative Agent (which approval shall not be unreasonably withheld).
 The Administrative Agent shall upon receipt of such notice from the Company
promptly notify each Lender of the Company’s designation.  Upon such approval
and the satisfaction of the conditions specified in paragraph (b) of this
Section, such Subsidiary shall become a party to this Agreement as a Subsidiary
Borrower and entitled to borrow Loans on and subject to the terms and conditions
of this Agreement, the Administrative Agent shall promptly notify the Lenders of
such designation.
 
(b)    Conditions Precedent to Designation Effectiveness.  The designation by
the Company of any wholly-owned Domestic Subsidiary as a Subsidiary Borrower
hereunder shall not become effective until the date on which the Administrative
Agent shall have received each of the following documents (each of which shall
be in satisfactory to the Administrative Agent in form and substance):
 
(i)    Designation Letter.  A Designation Letter, duly completed and executed by
the Company and the relevant Subsidiary, delivered to the Administrative Agent
at least 5 Business Days before the date on which such Subsidiary is proposed to
become a Subsidiary Borrower;
 
(ii)    Opinion of Counsel.  If requested by the Administrative Agent, a
favorable written opinion (addressed to the Administrative Agent and the Lenders
and dated the date of the related Designation Letter) of counsel to such
Subsidiary satisfactory to the Administrative Agent in the jurisdiction in which
such Subsidiary is organized (the “Relevant Jurisdiction”), (and the Company and
such Subsidiary Borrower hereby and by delivery of such Designation Letter
instruct such counsel to deliver such opinion to the Lenders and the
Administrative Agent, if such opinion is so requested), as to such other matters
as the Administrative Agent may reasonably request (which may include the due
incorporation of such Subsidiary under the laws of the Relevant Jurisdiction,
the due authorization, execution and delivery by such Subsidiary of such
Designation Letter and of any Borrowings to be made by it hereunder, the
obtaining of all licenses, approvals and consents of, and the making of all
filings and registrations with, any applicable Governmental Authority required
in connection therewith (or the absence of any thereof), and the legality,
validity and binding effect and enforceability thereof);
 
 
- 70 -

--------------------------------------------------------------------------------

Table of Contents
 
 
(iii)   Corporate Documents.  Such documents and certificates as the
Administrative Agent may reasonably request (including certified copies of the
organizational documents of such Subsidiary and of resolutions of its board of
directors authorizing such Subsidiary Borrower becoming a Borrower hereunder,
and of all documents evidencing all other necessary corporate or other action
required with respect to such Subsidiary Borrower becoming party to this
Agreement);
 
(iv)   Other Documents.  Receipt of such other documents relating thereto as the
Administrative Agent or its counsel may reasonably request, which may include
other documents that are consistent with conditions for Subsidiary Borrowers set
forth in Section 4.01.
 
(c)    Termination of Subsidiary Borrowers.  The Company may, at any time at
which no Loans or any other amounts hereunder or under any other Loan Documents
shall be outstanding to any Subsidiary Borrower, terminate such Subsidiary
Borrower as a Borrower hereunder by delivering an executed notice thereof (each
a “Termination Letter”), substantially in the form of Exhibit E, to the
Administrative Agent.  Any Termination Letter furnished hereunder shall be
effective upon receipt thereof by the Administrative Agent (which shall promptly
so notify the relevant Lenders and Issuing Lenders (as applicable)) and all
commitments of the relevant Lenders to make Loans to such Subsidiary Borrower
and all of rights of such Subsidiary Borrower hereunder shall terminate and such
Subsidiary Borrower shall immediately cease to be a Borrower hereunder. 
Notwithstanding the foregoing, the delivery of a Termination Letter with respect
to any Subsidiary Borrower shall not terminate (i) any obligation of such
Subsidiary Borrower that remains unpaid at the time of such delivery (including
any obligation arising thereafter in respect of such Subsidiary Borrower under
Section 2.17) or (ii) the obligations of any other Loan Party under Article IX
with respect to any such unpaid obligations.
 
SECTION 2.22    Defaulting Lenders.  Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
 
(a)  if any Swingline Exposure or LC Exposure exists, or any Protective Advance
is outstanding, at the time a Lender is a Defaulting Lender, the Borrower shall
within one Business Day following notice by the Administrative Agent (i) prepay
such Swingline Exposure or, if agreed by the Swingline Lender, cash
collateralize the Swingline Exposure of the Defaulting Lender on terms
satisfactory to the Swingline Lender, (ii) cash collateralize such Defaulting
Lender’s LC Exposure in accordance with the procedures set forth in Section
2.06(k) for so long as such LC Exposure is outstanding, and (iii) cash
collateralize such Defaulting Lender’s Applicable Percentage of such Protective
Advance; and
 
(b)  the Swingline Lender shall not be required to fund any Swingline Loan and
the Issuing Bank shall not be required to issue, amend or increase any Letter of
Credit unless it is satisfied that cash collateral will be provided by the
Borrower in accordance with Section 2.22(a).
 
 
- 71 -

--------------------------------------------------------------------------------


 
 
ARTICLE III
 
REPRESENTATIONS AND WARRANTIES
 
Each Loan Party represents and warrants to the Lenders that:
 
SECTION 3.01    Organization; Powers.  Each of the Loan Parties and each of
their Subsidiaries (other than Immaterial Subsidiaries) is duly organized or
incorporated, validly existing and in good standing under the laws of the
jurisdiction of its organization or incorporation and has all requisite power
and authority to carry on its business as now conducted.  Each of the Loan
Parties and each of their Subsidiaries (other than Immaterial Subsidiaries) is
qualified to do business in, and is in good standing in, every jurisdiction
where such qualification is required, except where the failure to be so
qualified or in good standing could not reasonably be expected, individually or
in the aggregate, to result in a Material Adverse Effect.
 
SECTION 3.02    Authorization; Enforceability.  The Transactions are within each
Loan Party’s corporate, limited liability company or other like powers and have
been duly authorized by all necessary corporate, limited liability company or
other like action and, if required, by all necessary shareholder, member,
partner or other like action.  The Loan Documents to which each Loan Party is a
party have been duly executed and delivered by such Loan Party and constitute a
legal, valid and binding obligation of such Loan Party, enforceable in
accordance with its terms, except as such enforceability may be limited by
(a) bankruptcy, insolvency, reorganization, moratorium or similar laws of
general applicability affecting the enforcement of creditors’ rights and (b) the
application of general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law). 
 
SECTION 3.03    Governmental Approvals; No Conflicts.  The Transactions (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except such as have been obtained
or made and are in full force and effect, (b) will not (i) violate in any
material respect any applicable law or regulation or any order of any
Governmental Authority binding upon the Company or any of its Subsidiaries or
(ii) violate the charter, by-laws or other organizational documents of the
Company or any of its Subsidiaries, (c) will not violate or result in a default
under any material indenture, agreement or other instrument binding upon the
Company, any Loan Party or any of their Subsidiaries or their assets, or give
rise to a right thereunder to require any payment to be made by any such Loan
Party or any of its Subsidiaries, and (d) will not result in the creation or
imposition of any Lien on any asset of the Company or any of its Subsidiaries,
except Liens pursuant to the Loan Documents.
 
SECTION 3.04    Financial Condition; No Material Adverse Change.
 
(a)    Financial Condition.  The Company has heretofore furnished to the Lenders
its consolidated balance sheet and statements of income, shareholders’ equity
and cash flows (i) as of and for the fiscal year ended December 31, 2007,
reported on by its independent public accountants and (ii) as of and for the
fiscal quarter and the portion of the fiscal year ended September 30, 2008,
certified by its chief financial officer.  Except as set forth on Schedule 3.04,
such financial statements present fairly, in all material respects, the
financial condition and results of operations and cash flows of the Company and
its Subsidiaries as of such dates and for such periods in accordance with
GAAP.  Except as set forth on Schedule 3.04, as of the Effective Date, neither
the Company nor any of its Subsidiaries has any material Guarantee obligations,
contingent liabilities and liabilities for taxes, or any long-term leases or
unusual forward or long-term commitments, including any interest rate or foreign
currency swap or exchange transaction or other obligation in respect of
derivatives, that in accordance with GAAP would be required to be disclosed in
the most recent financial statements referred to in this paragraph but are not
reflected in such financial statements.
 
 
- 72 -

--------------------------------------------------------------------------------

Table of Contents
 
 
(b)    No Material Adverse Effect.  Since December 31, 2007, no event, change or
condition has occurred that has had, or could reasonably be expected to have, a
Material Adverse Effect, except for matters disclosed in the Company’s Annual
Report on Form 10-K for the fiscal year ended December 31, 2007 (the “2007
10-K”), the Company’s Quarterly Report on Form 10-Q for the fiscal quarter ended
September 30, 2008 (the “3Q-2008 10-Q”) or the information materials previously
made available to the Lenders titled “Credit Facility Amendment Request Lenders’
Call”, dated November 18, 2008.
 
SECTION 3.05    Properties.
 
(a)    Property Generally.  Each of the Loan Parties and their Subsidiaries has
good and marketable title to, or valid leasehold interests in, all the real and
personal property that is material to its business, free of all Liens other than
Liens permitted by Section 6.02.
 
(b)    Intellectual Property.  Except where such failure would not reasonably be
expected to have a Material Adverse Effect, each of the Loan Parties and their
Subsidiaries owns, or is licensed to use, all trademarks, tradenames, domain
names, copyrights, patents, technology, trade secrets, know-how and other
intellectual property rights (“Intellectual Property”) material to the business
of the Company and its Subsidiaries, taken as a whole, free and clear of all
Liens other than Liens permitted by Section 6.02(b), and the use thereof and the
conduct of their business by each of the Loan Parties and their Subsidiaries
does not infringe in any material respect upon the rights of any other
Person.  Each such registration and application that is material to the conduct
of the business of the Company and its Subsidiaries taken as a whole is
subsisting, and has not expired or been abandoned or cancelled.
 
SECTION 3.06    Litigation and Environmental Matters.
 
(a)    Actions, Suits and Proceedings.  Except as disclosed in the 2007 10-K and
the 3Q-2008 10-Q and in Schedule 3.06(a), there are no actions, suits or
proceedings by or before any arbitrator or Governmental Authority now pending
against or, to the knowledge of any Loan Party, threatened against or affecting
the Company or any of its Subsidiaries that (i) could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect or
(ii) involve this Agreement, any other Loan Document or the Transactions.
 
 
- 73 -

--------------------------------------------------------------------------------

Table of Contents
 
 
(b)    Environmental Matters.  Except as disclosed in the 2007 10-K and the
3Q-2008 10-Q and in Schedule 3.06(b), and except with respect to any matters
that, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect, neither the Company nor any of its
Subsidiaries (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, registration, exemption, license or other
approval required under any Environmental Law, (ii) has become subject to any
Environmental Liability, (iii) has received notice of any pending or threatened
claim with respect to any Environmental Liability and (iv) knows of any basis
for any Environmental Liability.
 
SECTION 3.07    Investment Company Act.  Neither the Company nor any of its
Subsidiaries is an “investment company” as defined in the Investment Company Act
of 1940, as amended, or is subject to registration under that Act.
 
SECTION 3.08    Taxes.  Each of the Company and its Subsidiaries has timely
filed or caused to be filed all Tax returns and reports required to have been
filed and has paid or caused to be paid all Taxes required to have been paid by
it (including in its capacity as withholding agent), except (a) Taxes that are
being contested in good faith by appropriate proceedings and for which such
Person has set aside on its books adequate reserves or (b) where the failure to
do so could not reasonably be expected to individually or in the aggregate
result in a Material Adverse Effect.  No material Tax liens have been filed and
no material claims are being asserted with respect to any Taxes.
 
SECTION 3.09    ERISA.  No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.  The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of such Plan by an amount that could reasonably be
expected to result in a Material Adverse Effect.
 
SECTION 3.10    Disclosure.  Each Borrower has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect.  None of the reports, financial statements,
certificates or other information furnished by or on behalf of any Loan Party to
the Administrative Agent or any Lender in connection with the negotiation of
this Agreement or any other Loan Document or delivered hereunder or thereunder
(as modified or supplemented by other information so furnished), when taken as a
whole, contains any material misstatement of fact or omits to state any material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that (a) with respect to
projected financial information, the Borrowers represent only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time and (b) it is understood and agreed that uncertainty is
inherent in any forecasts or projections and no assurances can be given by the
Company of the future achievement of such performance.
 
 
- 74 -

--------------------------------------------------------------------------------

Table of Contents
 
 
SECTION 3.11    Use of Credit.  Neither the Company nor any of its Subsidiaries
is engaged principally, or as one of its important activities, in the business
of extending credit for the purpose, whether immediate, incidental or ultimate,
of buying or carrying Margin Stock, and no part of the proceeds of any extension
of credit hereunder will be used to buy or carry any Margin Stock.
 
SECTION 3.12    Compliance with Laws and Agreements.  Each Loan Party and its
Subsidiaries are in compliance with all Requirements of Law applicable to it or
its property and all indentures, agreements and other instruments binding upon
it or its property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
 
SECTION 3.13    No Default.  No Default or Event of Default has occurred and is
continuing.
 
SECTION 3.14    Solvency.  Immediately after the consummation of the
Transactions to occur on the Effective Date and on the date of each Borrowing,
(i) the fair value of the consolidated assets of the Company, at a fair
valuation, exceeds its debts and liabilities, subordinated, contingent or
otherwise; (ii) the present fair saleable value of the consolidated property of
the Company is greater than the amount that is required to pay the probable
liability of its consolidated debts and other liabilities, subordinated,
contingent or otherwise, as such debts and other liabilities become absolute and
matured; (iii) the Company and the Loan Parties, on a consolidated basis, are
able to pay their consolidated debts and other liabilities, subordinated,
contingent or otherwise, as such debts and liabilities become due, absolute and
matured; and (iv) the Company does not have unreasonably small capital with
which to conduct the business in which it is engaged as such business is now
conducted and is proposed to be conducted after the Effective Date.
 
SECTION 3.15    Security Interest in Collateral. 
 
(a)    The Security Agreement shall be effective to create in favor of the
Administrative Agent for the ratable benefit of the Secured Parties (as defined
in the Security Agreement) a valid and enforceable security interest in the
Collateral (as defined therein) and the proceeds thereof and (i) when the
Collateral (as described therein) constituting certificated securities (as
defined in the Uniform Commercial Code (as defined in the Security Agreement))
is delivered to the Administrative Agent thereunder together with instruments of
transfer duly endorsed in blank, the security interest of the Administrative
Agent therein will constitute a perfected Lien on, and security interest in, all
right, title and interest of the Grantors (as defined in the Security Agreement)
in such Collateral, prior and superior in right to any other Person (subject
only to Liens permitted under Section 6.02 which by operation of law or contract
would have priority over the Liens securing the Secured Obligations hereunder)
(it being understood that no representation is made under this clause (i) as to
(A) any such Collateral that is subject to a Foreign Pledge Agreement or (B) the
perfection or priority of any Lien to the extent that such perfection or
priority is determined under the law of a jurisdiction outside the United
States, which are covered by paragraph (b) below), and (ii) when financing
statements in appropriate form are filed in the offices specified on Schedule D
to the Security Agreement, the security interest of the Administrative Agent
will constitute a perfected Lien on and security interest in all right, title
and interest of the Grantors (as defined in the Security Agreement) in the other
Collateral (as described therein) and the proceeds thereof to the extent
perfection can be obtained by filing Uniform Commercial Code financing
statements, prior and superior to the rights of any other Person (subject only
to Liens permitted under Section 6.02 which by operation of law or contract
would have priority over the Liens securing the Secured Obligations hereunder).
 
 
- 75 -

--------------------------------------------------------------------------------

Table of Contents
 
 
(b)    After taking the actions specified for perfection therein, each Foreign
Pledge Agreement, when executed and delivered, will be effective under
applicable law to create in favor of the Administrative Agent for the ratable
benefit of the Secured Parties a valid and enforceable security interest in the
Collateral subject thereto, and will constitute a perfected Lien on and security
interest in all right, title and interest of the Loan Parties in the Collateral
subject thereto, prior and superior to the rights of any other Person (subject
only to Liens permitted under Section 6.02).
 
SECTION 3.16    Consideration.  Each Loan Party has determined that execution,
delivery, and performance of this Agreement and any other Loan Documents to be
executed by such Loan Party is within its purpose, will be of direct and
indirect benefit to such Loan Party, and is in its best interest.
 
SECTION 3.17    Capitalization and Subsidiaries.  Schedule 3.17 sets forth, as
of the Effective Date, (a) a correct and complete list of the name and
relationship to the Company of each and all of the Company’s Subsidiaries, (b) a
true and complete listing of each class of authorized Equity Interests of each
Borrower (other than the Company), of which all of such issued shares are
validly issued, outstanding, fully paid and non-assessable (to the extent such
concepts are applicable), and owned beneficially and of record by the Persons
identified on Schedule 3.17, and (c) the type of entity of the Company and each
of its Subsidiaries.  All of the issued and outstanding Equity Interests owned
by any Loan Party in its Subsidiaries has been (to the extent such concepts are
relevant with respect to such ownership interests) duly authorized and issued
and is fully paid and non assessable.
 
SECTION 3.18    Insurance.  As of the Effective Date, the insurance required
under Section 5.05 is in effect and all premiums in respect of such insurance
have been paid.  The Borrowers believe that the insurance maintained by or on
behalf of the Loan Parties and their Subsidiaries are adequate.
 
SECTION 3.19    Employment Matters.  As of the Effective Date, there are no
strikes, lockouts or slowdowns, and no material unfair labor practice charges,
against any Loan Party or its Subsidiaries pending or, to the knowledge of the
Borrowers, threatened.  The terms and conditions of employment, hours worked by
and payments made to employees of the Loan Parties and their Subsidiaries have
not been in material violation of the Fair Labor Standards Act, or any other
applicable federal, provincial, territorial, state, local or foreign law dealing
with such matters.  All material payments due from any Loan Party or any of its
Subsidiaries, or for which any claim may be made against any Loan Party or any
of its Subsidiaries, on account of wages, vacation pay and employee health and
welfare insurance and other benefits, have been paid or accrued as a liability
on the books of the Loan Party or such Subsidiary.
 
 
- 76 -

--------------------------------------------------------------------------------

Table of Contents
 
 
SECTION 3.20    Regulation H.  No Mortgage encumbers improved real property that
is located in an area that has been identified by the Secretary of Housing and
Urban Development as an area having special flood hazards and in which flood
insurance has been made available under the National Flood Insurance Act of
1968.
 
SECTION 3.21    Delivery of Certain Documentation.  As of the Effective Date,
the Company has heretofore furnished to the Lenders complete and accurate copies
of the BAC LLC Agreement, all other material documents relating to the BAC Joint
Venture, and all material documents relating to other material floor plan
financing and securitization programs, in each case, as amended as of the date
hereof.  Each of the Administrative Agent and the Lenders acknowledges that it
has been advised of the confidentiality requirements that apply under Article IX
of the BAC LLC Agreement and agrees that it will comply in all respects
therewith.
 
SECTION 3.22    Existing Notes Indenture.  As of the Effective Date, the basket
contained in Section 5.05(b) of the Existing Notes Indenture is entirely
unutilized.
 
ARTICLE IV
 
CONDITIONS
 
SECTION 4.01    Effective Date.  This Agreement shall become effective on the
date (the “Effective Date”) on which each of the following conditions is
satisfied (or waived in accordance with Section 10.02):
 
(a)    Executed Counterparts.  The Administrative Agent (or its counsel) shall
have received (i) from the Company, each direct and indirect Domestic Subsidiary
of the Company (other than Immaterial Subsidiaries) and the Required Lenders (as
defined in the Existing Credit Agreement) either (x) a counterpart of this
Agreement signed on behalf of such party or (y) written evidence satisfactory to
the Administrative Agent (which may include facsimile transmission of a signed
signature page to this Agreement) that such party has signed a counterpart of
this Agreement and (ii) duly executed copies (which may include facsimile
transmission of a signed signature page) of the Loan Documents and such other
certificates, documents, instruments and agreements as the Administrative Agent
shall reasonably request in connection with the transactions contemplated by
this Agreement and the other Loan Documents, including any promissory notes
requested by a Lender pursuant to Section 2.10 payable to the order of each such
requesting Lender.
 
(b)    Opinion of Counsel to the Loan Parties.  The Administrative Agent (or its
counsel) shall have received a favorable written opinion (addressed to the
Administrative Agent and the Lenders and dated the Effective Date) of Cravath,
Swaine & Moore LLP, counsel to the Loan Parties, substantially in the form of
Exhibit C and such other counsel for the Loan Parties satisfactory to the
Administrative Agent, and covering such other matters relating to the Loan
Parties, this Agreement or the Transactions as the Administrative Agent shall
reasonably request (and the Company hereby instructs such counsel to deliver
such opinion to the Lenders and the Administrative Agent), in each case in form
and substance reasonably acceptable to the Administrative Agent and its counsel.
 
 
- 77 -

--------------------------------------------------------------------------------

Table of Contents
 
 
(c)    Financial Projections.  The Administrative Agent shall have received
satisfactory (i) quarterly projections through 2009, (ii) annual projections
from 2010 through 2012 and (iii) a consolidated thirteen-week cash flow forecast
of the Company and its Subsidiaries.
 
(d)   Closing Certificates; Certified Certificate of Incorporation; Good
Standing Certificates.  The Administrative Agent shall have received (i) a
certificate of each Loan Party, dated the Effective Date and executed by its
Secretary or Assistant Secretary, which shall (A) certify the resolutions of its
Board of Directors, members or other body authorizing the execution, delivery
and performance of the Loan Documents to which it is a party, (B) identify by
name and title and bear the signatures of the Financial Officers and any other
officers or managers of such Loan Party authorized to sign the Loan Documents to
which it is a party, and (C) contain appropriate attachments, including the
certificate or articles of incorporation or organization of each Loan Party
certified by the relevant authority of the jurisdiction of organization of such
Loan Party and a true and correct copy of its by-laws or operating, management
or partnership agreement, and (ii) a long form good standing certificate for
each Loan Party from its jurisdiction of organization.
 
(e)    No Default Certificate.  The Administrative Agent shall have received a
certificate, signed by a Financial Officer and dated the Effective Date (i)
stating that no Default has occurred and is continuing, (ii) stating that the
representations and warranties contained in Article III are true and correct as
of such date, and (iii) certifying any other factual matters as may be
reasonably requested by the Administrative Agent.
 
(f)    Fees.  The Lenders and the Agents shall have received all fees required
to be paid, and all expenses for which invoices have been presented (including
the reasonable fees and expenses of legal counsel), on or before the Effective
Date.
 
(g)   Lien Searches.  The Administrative Agent shall have received the results
of a recent lien search in the jurisdictions of organization of the Loan
Parties, and such search shall reveal no Liens on any of the assets of the Loan
Parties except for Liens permitted by Section 6.02 or to be discharged pursuant
to documentation satisfactory to the Administrative Agent.
 
(h)   Filings, Registrations and Recordings.  Each document (including any
Uniform Commercial Code financing statement) required by the Collateral
Documents or under law or reasonably requested by the Administrative Agent to be
filed, registered or recorded in order to create in favor of the Administrative
Agent, for the benefit of the Secured Parties, a perfected Lien on the
Collateral described therein, prior and superior in right to any other Person
(other than with respect to Liens expressly permitted by Section 6.02 which by
operation of law or contract would have priority over the Liens securing the
Secured Obligations hereunder), shall be in proper form for filing, registration
or recordation or the Administrative Agent shall be satisfied with arrangements
in respect thereof.
 
 
- 78 -

--------------------------------------------------------------------------------

Table of Contents
 
 
(i)    Pledged Stock; Stock Powers; Pledged Notes.  The Administrative Agent
shall have received (i) the certificates representing the shares of Equity
Interests of Domestic Subsidiaries pledged pursuant to the Security Agreement as
of the Effective Date, together with an undated stock power for each such
certificate executed in blank by a duly authorized officer of the pledgor
thereof and (ii) each promissory note (if any) pledged to the Administrative
Agent pursuant to the Security Agreement that is required to be delivered to the
Administrative Agent pursuant to the Security Agreement as of the Effective Date
endorsed (without recourse) in blank (or accompanied by an executed transfer
form in blank) by the pledgor thereof.
 
(j)    Control Agreements.  The Administrative Agent shall have received each
Deposit Account Control Agreement required to be provided pursuant to Section
7.1 of the Security Agreement; provided that to the extent such agreements are
not provided on the Effective Date, such agreements shall be provided to the
Administrative Agent within 60 days, or such other period as shall be acceptable
to the Administrative Agent in its sole discretion, of the Effective Date.
 
(k)   Closing Availability.  On and as of the Effective Date, no Loans shall be
outstanding hereunder.
 
(l)    Appraisals.  An appraiser satisfactory to the Administrative Agent shall
have been engaged and shall have commenced an appraisal of the Loan Parties’
Inventory and the Administrative Agent shall be reasonably satisfied with the
status thereof.
 
(m)          Field Examinations.  A field examination of the Accounts,
Inventory, related working capital matters, financial information and, if
requested by the Administrative Agent, the equipment of the Company and its
Subsidiaries and of the related data processing and other systems shall have
been commenced and the Administrative Agent shall be reasonably satisfied with
the status thereof.
 
(n)   Governmental and Third-Party Approval.  All governmental and third-party
approvals necessary in connection with the financing contemplated hereunder and
the continuing operations of the Company and its Subsidiaries (including
shareholder and lender approvals, if any) shall have been obtained and shall be
in full force and effect, and all applicable waiting periods shall have expired
without any action being taken or threatened by any competent authority that
would restrain, prevent or otherwise impose burdensome conditions on the
financing contemplated hereby.
 
(o)   BAC LLC Agreement Amendment.  Brunswick Financial Services Corporation
shall have entered into an amendment to or an agreement to amend the BAC LLC
Agreement, on terms reasonably satisfactory to the Administrative Agent.
 
(p)   Legal and Regulatory Matters.  All legal (including tax implications) and
regulatory matters shall be reasonably satisfactory to the Administrative Agent,
including but not limited to compliance with all applicable requirements of
Regulations U, T and X of the Board of Governors of the Federal Reserve System.
 
 
- 79 -

--------------------------------------------------------------------------------

Table of Contents
 
 
(q)   Subsidiary Borrowers.  The Administrative Agent shall have received, for
each Subsidiary Borrower designated as a Subsidiary Borrower as of the Effective
Date, such documents and certificates required to be delivered under
Section 2.21 to the extent such other documents and certificates are not already
being delivered hereunder.
 
(r)    Borrowing Base Documents.  The Administrative Agent shall have received
(i) a Borrowing Base Certificate which calculates the Borrowing Base, and
supporting information in connection therewith, together with any additional
reports with respect to the Borrowing Base as the Administrative Agent may
reasonably request and (ii) all Borrowing Base Supporting Documentation, in each
case for the month of October 2008.
 
(s)    Other Documents.  Each Lender shall have received, at least five Business
Days prior to the Effective Date, all documentation and other information
required by regulatory authorities with respect to the Loan Parties under
applicable “know your customer” and anti-money laundering rules and regulations,
including, without limitation, the Patriot Act, that has been requested.
 
The Administrative Agent shall notify the Company and the Lenders of the
Effective Date, which must occur on or prior to 3:00 p.m., New York City time,
on December 19, 2008, and such notice shall be conclusive and binding.
 
SECTION 4.02    Each Credit Event.  The obligation of each Lender to make any
Loan, and of the Issuing Lenders to issue, amend, renew or extend any Letter of
Credit, is additionally subject to the satisfaction of the following conditions:
 
(a)    the representations and warranties of the Loan Parties set forth in this
Agreement and in the other Loan Documents shall be true and correct on and as of
the date of such Loan or the date of issuance, amendment, renewal or extension
of such Letter of Credit (or, if any such representation or warranty is
expressly stated to have been made as of a specific earlier date, as of such
specific date), as applicable;
 
(b)    at the time of and immediately after giving effect to such Loan or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Event of Default shall have occurred and be
continuing; and
 
(c)    at the time of and immediately after giving effect to such Loan or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, the total Credit Exposures shall not exceed the lesser of (x) the
Total Commitment or (y) the Borrowing Base then in effect.
 
The making of each Loan and each issuance, amendment, renewal or extension of a
Letter of Credit shall be deemed to constitute a representation and warranty by
the Borrowers on the date thereof as to the matters specified in paragraphs (a),
(b) and (c) of this Section.
 
ARTICLE V
 
AFFIRMATIVE COVENANTS
 
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full in cash and all Letters of Credit shall have expired or terminated and all
LC Disbursements shall have been reimbursed, each Loan Party executing this
Agreement covenants and agrees, jointly and severally with all of the Loan
Parties, with the Lenders that:
 
 
- 80 -

--------------------------------------------------------------------------------

Table of Contents
 
 
SECTION 5.01    Financial Statements; Borrowing Base and Other Information.  The
Company will furnish to the Administrative Agent and each Lender:
 
(a)    as soon as available, but in any event within 75 days after the end of
each fiscal year of the Company (or such lesser number of days within which the
Company shall be required to file its Annual Report on Form 10-K for such fiscal
year with the SEC), the audited consolidated balance sheet and related
statements of income, shareholders’ equity and cash flows of the Company and its
Subsidiaries as of the end of and for such year, setting forth in each case in
comparative form the figures for (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all reported on by independent public
accountants of recognized national standing (without a “going concern” or like
qualification or exception and without any qualification or exception as to the
scope of such audit) to the effect that such consolidated financial statements
present fairly in all material respects the financial condition and results of
operations of the Company and its Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied;
 
(b)    as soon as available, but in any event within 45 days after the end of
each of the first three fiscal quarters of each fiscal year of the Company (or
such lesser number of days within which the Company shall be required to file
its Quarterly Report on Form 10-Q for such fiscal quarter with the SEC), the
consolidated balance sheet and related statements of income, shareholders’
equity and cash flows of the Company and its Subsidiaries as of the end of and
for such fiscal quarter and the then elapsed portion of such fiscal year,
setting forth in each case in comparative form the figures for the corresponding
period or periods of (or, in the case of the balance sheet, as of the end of)
the previous fiscal year, all certified by a Financial Officer as presenting
fairly in all material respects the financial condition and results of
operations of the Company and its Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied, subject to normal year-end audit
adjustments and the absence of footnotes;
 
(c)    within the time specified for delivery of financial statements under
clause (a) or (b) of this Section, (I) a certificate of a Financial Officer
certifying, in the case of financial statements delivered pursuant to clause (b)
above, (i) as presenting fairly in all material respects the financial condition
and results of operations of the Company and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year end audit adjustments and the absence of footnotes, (ii) as to
whether a Default has occurred and, if a Default has occurred, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto and (iii) setting forth reasonably detailed calculations demonstrating
compliance with (x) the last sentence of Section 6.10 and (y) Section 6.11 (to
the extent applicable) and (II) if there shall have been any material change in
GAAP or in the application thereof that applies to the Company or any Subsidiary
since the date of the audited financial statements referred to in
Section 3.04(a) (unless such change shall theretofore have been notified under
this subclause (II)), a notification from a Financial Officer as to such change,
specifying the effect of such change on the financial statements accompanying
such notification;
 
 
- 81 -

--------------------------------------------------------------------------------

Table of Contents
 
 
(d)    concurrently with any delivery of financial statements under
clause (a) of this Section, a certificate of the accounting firm that reported
on such financial statements stating whether they obtained knowledge during the
course of their examination of such financial statements of any Default or Event
of Default with respect to Section 6.11 (which certificate may be limited to the
extent required by accounting rules or guidelines);
 
(e)    as soon as available, but in any event not more than 30 days after the
end of each fiscal year of the Company, a copy of the plan and forecast
(including a projected consolidated and consolidating balance sheet, income
statement and funds flow statement in form acceptable to the Administrative
Agent) of the Company for each fiscal quarter of the upcoming fiscal year (the
“Projections”) in form reasonably satisfactory to the Administrative Agent;
 
(f)    from and after the Trigger Date, as soon as available, but in any event
(A) for the month of November 2008, by January 9, 2009, and otherwise (B) within
15 Business Days of the end of each calendar month (or within three Business
Days of the end of each week at any time that Availability is less than the
greater of (x) 25% of the Total Commitments and (y) $100,000,000), a Borrowing
Base Certificate which calculates the Borrowing Base, and supporting information
in connection therewith, together with any additional reports with respect to
the Borrowing Base as the Administrative Agent may reasonably request; and the
Equipment Component of the Borrowing Base shall be updated (i) from time to time
upon receipt of periodic valuation updates received from the Administrative
Agent’s asset valuation experts, or (ii) in the event that the aggregate value
of such assets is otherwise impaired to the extent that the Net Orderly
Liquidation Value of the equipment included in the Collateral would reasonably
be expected to be less than 150% of the Equipment Component, as determined in
the Administrative Agent's Permitted Discretion;
 
(g)    as soon as available but in any event within 15 Business Days of the end
of each calendar month (or within three Business Days of the end of each week at
any time during a Level 3 Minimum Availability Period) and at such other times
as may be requested by the Administrative Agent, as of the period then ended,
all Borrowing Base Supplemental Documentation;
 
(h)    promptly (i) after the filing thereof, copies of all periodic and other
reports, periodic and other certifications of the chief executive officer and
chief financial officer of the Company, registration statements and other
publicly available materials filed by the Company or any of its Subsidiaries
with the SEC, or any Governmental Authority succeeding to any or all of the
functions of the SEC, or with any national securities exchange (other than any
exhibits to any of the foregoing which are too voluminous to furnish and which
are made available by the Company or any of its Subsidiaries on such Person’s
website and any registration statement on Form S-8 or its equivalent) and (ii)
after the distribution thereof, copies of all financial statements, reports,
proxy statements and other materials distributed by the Company to its
shareholders generally;
 
 
- 82 -

--------------------------------------------------------------------------------

Table of Contents
 
 
(i)    promptly after Moody’s or S&P shall have announced a change in the rating
established or deemed to have been established for the Index Debt, written
notice of such rating change;
 
(j)    promptly following receipt thereof, copies of any documents described in
Sections 101(k) or 101(l) of ERISA that any Loan Party or any ERISA Affiliate
may request with respect to any Multiemployer Plan; provided, that if the Loan
Parties or any of the ERISA Affiliates have not requested such documents or
notices from the administrator or sponsor of the applicable Multiemployer Plan,
then, upon reasonable request of the Administrative Agent, the Loan Parties
and/or the ERISA Affiliates shall promptly make a request for such documents or
notices from such administrator or sponsor and the Borrowers shall provide
copies of such documents and notices promptly after receipt thereof; and
 
(k)    promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Company or any
of its Subsidiaries, or compliance with the terms of this Agreement and the
other Loan Documents, as the Administrative Agent or any Lender may reasonably
request.
 
Financial statements and other documents required to be delivered pursuant to
clause (a), (b), (d) or (h) of this Section (to the extent any such financial
statements or other documents are included in reports or other materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date on which (i) the
Company posts such financial statements or other documents, or provides a link
thereto, on the Company’s website on the Internet or (ii) such financial
statements or other documents are posted on the Company’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided that: (i) the Company shall deliver paper
copies of such financial statements and other documents to the Administrative
Agent or any Lender that requests the Company to deliver such paper copies until
a written request to cease delivering paper copies is given by the
Administrative Agent or such Lender, as the case may be, and (ii) the Company
shall notify the Administrative Agent of the posting of any such financial
statements and other documents and provide to the Administrative Agent
electronic versions (i.e., soft copies) thereof.
 
SECTION 5.02    Notices of Material Events.  The Company will furnish to the
Administrative Agent and each Lender prompt written notice of the following:
 
(a)    the occurrence of any Default or Event of Default;
 
(b)    any actual knowledge of a Financial Officer of, or any receipt of any
notice of, any governmental investigation or any litigation, arbitration or
administrative proceeding commenced or, to the knowledge of a Financial Officer,
threatened against any Loan Party or any of its Subsidiaries that (i) could
reasonably be expected to result in damages in excess of $35,000,000, (ii) seeks
injunctive relief, (iii) alleges criminal misconduct by any Loan Party or any of
their Subsidiaries, (iv) contests any tax, fee, assessment, or other
governmental charge in excess of $35,000,000, or (v) involves any material
product recall;
 
 
- 83 -

--------------------------------------------------------------------------------

Table of Contents
 
 
(c)    any actual knowledge of a Financial Officer of any Lien (other than
Permitted Encumbrances) or claim made or asserted against all or any material
portion of the Collateral;
 
(d)    any actual knowledge of a Financial Officer of any loss, damage, or
destruction to all or any material portion of the Collateral, whether or not
covered by insurance;
 
(e)    any actual knowledge of a Financial Officer of the occurrence of any
ERISA Event or breach of the representations and warranties in Section 3.09
that, alone or together with any other ERISA Events or breaches of such
representations and warranties that have occurred, could reasonably be expected
to result in liability of the Loan Parties and their Subsidiaries, whether
directly or by virtue of their affiliate with any ERISA Affiliate, in an
aggregate amount exceeding $35,000,000;
 
(f)    any actual knowledge of a Financial Officer of any event, notice or
circumstance or any correspondence with any Governmental Authority (including
with respect to any release into the indoor or outdoor environment of any
Hazardous Material that is required by any applicable Environmental Law to be
reported to a Governmental Authority) which could reasonably be expected to lead
to (i) any Environmental Liability in excess of $35,000,000, or (ii) any
material adverse change in the matter set forth in Schedule 5.02(f);
 
(g)    any actual knowledge of a Financial Officer of any default notice
received under or with respect to any leased location or public warehouse where
Collateral is located that is material to the conduct of the business of the
Company and its Subsidiaries taken as a whole (which shall be delivered within 5
Business Days after receipt thereof); and
 
(h)    any event or development that results in, or could reasonably be expected
to result in, a Material Adverse Effect.
 
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Company setting forth in
reasonable detail the nature of the event or development requiring such notice
and any action taken or proposed to be taken with respect thereto.
 
SECTION 5.03    Existence; Conduct of Business.  Each Loan Party will, and will
cause each of its Subsidiaries to, other than in the case of any Immaterial
Subsidiary, do or cause to be done all things necessary to preserve, renew and
keep in full force and effect its legal existence and, except where any of the
following could not reasonably be expected to result in a Material Adverse
Effect, the rights, qualifications, licenses, permits, privileges, governmental
authorizations, intellectual property rights and franchises used or useful in
the conduct of its business, and maintain all requisite authority to conduct its
business in each jurisdiction in which its business is conducted; provided that
the foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 6.03.
 
 
- 84 -

--------------------------------------------------------------------------------

Table of Contents
 
 
SECTION 5.04    Taxes and Other Obligations.  Each Loan Party will, and will
cause each of its Subsidiaries to, pay or discharge all Material Indebtedness
and all other material liabilities, including Taxes before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings and such Loan Party or
such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP or (b) the failure to make payment could not
reasonably be expected to individually or in the aggregate result in a Material
Adverse Effect.
 
SECTION 5.05    Maintenance of Properties; Insurance.  Each Loan Party will, and
will cause each of its Subsidiaries to, (a) keep and maintain all property
material to the conduct of its business in good working order and condition,
ordinary wear and tear excepted, and (b)  maintain with financially sound and
reputable insurance companies having a financial strength rating of at least A-
by A.M. Best Company (x) insurance in such amounts (with no greater risk
retention) and against such risks (including loss or damage by fire and loss in
transit; theft, burglary, pilferage, larceny, embezzlement, and other criminal
activities; business interruption; and general liability) and such other
hazards, as is customarily maintained by companies of established repute engaged
in the same or similar businesses operating in the same or similar locations and
(y) all insurance required pursuant to the Collateral Documents.  The Loan
Parties will furnish to the Lenders, upon request of the Administrative Agent,
information in reasonable detail as to the insurance so maintained, which may be
a Memorandum of Insurance.  The Loan Parties shall require all such policies to
name the Administrative Agent (on behalf of the Agents, the Lenders and the
Issuing Lenders) as additional insured or loss payee, as applicable.
 
SECTION 5.06    Books and Records; Inspection Rights.  Without limiting Sections
5.10 or 5.11 hereof, each Loan Party will, and will cause each Subsidiary to,
(i) keep proper books of record and account in which full, true and correct
entries are made of all dealings and transactions in relation to its business
and activities and (ii) permit any representatives designated by the
Administrative Agent or any Lender (including employees of the Administrative
Agent, any Lender or any consultants, accountants, lawyers and appraisers
retained by the Administrative Agent or any Lender), upon reasonable prior
notice, to visit and inspect its properties, to examine and make extracts from
its books and records and to discuss its affairs, finances and condition with
its officers and independent accountants, all at such reasonable times and as
often as reasonably requested and all with a representative of the Company
present.  The Loan Parties acknowledge that the Administrative Agent, after
exercising its rights of inspection, may prepare and distribute to the Lenders
certain Reports pertaining to the Loan Parties’ and their respective
Subsidiaries’ assets for internal use by the Administrative Agent and the
Lenders.
 
SECTION 5.07    Compliance with Laws and Obligations.  (a)  Each Loan Party
will, and will cause each of its Subsidiaries to, comply with all Requirements
of Law applicable to it or its property and all Contractual Obligations, except
where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.
 
 
- 85 -

--------------------------------------------------------------------------------


 
 
(b) The Loan Parties and each of their Subsidiaries shall, and shall take all
reasonable efforts to ensure that all of its tenants, subtenants, contractors,
subcontractors and invitees shall, (i) be at all times in compliance with all
Environmental Laws and (ii) ensure that their assets and operations are in
compliance with all Environmental Laws (including with respect to any Hazardous
Materials that are discharged, emitted, released, generated, used, stored,
managed, transported or otherwise dealt with).  For purposes of this Section
5.07(b), noncompliance with either of subclauses (i) and (ii) shall be deemed
not to constitute a breach of this covenant if upon learning of any actual or
alleged noncompliance, such Loan Party shall promptly undertake reasonable
efforts to achieve compliance and provided that any failure to comply with any
of the foregoing could not, either individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.
 
SECTION 5.08    Use of Proceeds and Letters of Credit.  The proceeds of the
Loans will be used, and Letters of Credit will be issued, only for general
corporate purposes of the Company and its Subsidiaries including acquisitions
otherwise permitted hereunder.  No part of the proceeds of any Loan and no
Letter of Credit will be used, whether directly or indirectly, for any purpose
that entails a violation of any of the Regulations of the Board, including
Regulations T, U and X as in effect from time to time.
 
SECTION 5.09    Governmental Authorizations.  Each Loan Party will, and will
cause each of its Subsidiaries to, promptly from time to time obtain or make and
maintain in full force and effect all licenses, consents, authorizations and
approvals of, and filings and registrations with, any Governmental Authority
from time to time necessary under the laws of the jurisdiction in which each
Loan Party is located for the making and performance by each such Loan Parties
of the Loan Documents.
 
SECTION 5.10    Appraisals.  On no more than two occasions per calendar year, at
the request of the Administrative Agent, the Loan Parties will provide the
Administrative Agent with appraisals or updates thereof of their Inventory (and,
if applicable, their Eligible Equipment) from an appraiser selected and engaged
by the Administrative Agent, and prepared on a basis satisfactory to the
Administrative Agent, such appraisals and updates to include, without
limitation, information required by applicable law and regulations; provided,
however that if an Event of Default has occurred and is continuing, there shall
be no limitation on the number of such appraisals.  For purposes of this Section
5.10, it is understood and agreed that a single appraisal may consist of
examinations conducted at multiple relevant sites and involve one or more
relevant Loan Parties and their assets.  All such appraisals shall be at the
sole expense of the Loan Parties.
 
SECTION 5.11    Field Examinations.  On no more than two occasions per calendar
year, at the request of the Administrative Agent, the Loan Parties will permit,
upon reasonable notice, the Administrative Agent to conduct a field examination
to ensure the adequacy of Collateral included in the Borrowing Base and related
reporting and control systems.  Notwithstanding the foregoing, in addition to
the two semi-annual field examinations permitted above, in the event that, at
any time after the Trigger Date, Availability is less than $100,000,000 for any
period of 30 consecutive days in any calendar year, one additional field
examination shall be permitted for such year; provided, however that if an Event
of Default has occurred and is continuing, there shall be no limitation on the
number or frequency of field examinations.  For purposes of this Section 5.11,
it is understood and agreed that a single field examination may be conducted at
multiple relevant sites and involve one or more relevant Loan Parties and their
assets.  All such field examinations shall be at the sole expense of the Loan
Parties.
 
 
- 86 -

--------------------------------------------------------------------------------

Table of Contents
 
 
SECTION 5.12    Casualty and Condemnation.  The Borrowers (a) will furnish to
the Administrative Agent (for delivery to the Lenders) prompt written notice of
any casualty or other insured damage to any material portion of the Collateral
or the commencement of any action or proceeding for the taking of any material
portion of the Collateral or interest therein under power of eminent domain or
by condemnation or similar proceeding and (b) will ensure that the net proceeds
of any such event (whether in the form of insurance proceeds, condemnation
awards or otherwise) are collected and applied in accordance with the applicable
provisions of this Agreement and the Collateral Documents.
 
SECTION 5.13    Additional Collateral; Further Assurances.  (a)  Subject to
applicable law, the Borrowers and each Subsidiary that is a Loan Party may at
its election cause any of its Subsidiaries, and shall (within 30 days after such
formation or acquisition, or determination that such Subsidiary is no longer an
Immaterial Subsidiary, or such longer period as may be agreed to by the
Administrative Agent) cause each of its Domestic Subsidiaries (other than
Immaterial Subsidiaries) formed or acquired after the Effective Date or which
ceases to be an Immaterial Subsidiary after the Effective Date, in accordance
with the terms of this Agreement, to (A) become a Loan Party by executing the
Joinder Agreement set forth as Exhibit G hereto (the “Joinder Agreement”) and
(B) to execute and deliver such amendments, supplements or documents of
accession to any Collateral Documents as the Administrative Agent deems
necessary for such Subsidiary to grant to the Administrative Agent (for the
benefit of the Secured Parties) a perfected first priority security interest in
the Collateral described in such Collateral Document with respect to such
Subsidiary, subject only to Liens permitted under Section 6.02.  Upon execution
and delivery of such documents and agreements, each such Person (i) shall
automatically become a Guarantor hereunder and thereupon shall have all of the
rights, benefits, duties, and obligations in such capacity under the Loan
Documents and (ii) will grant Liens to the Administrative Agent, for the benefit
of the Secured Parties), in any property of such Loan Party which constitutes
Collateral.
 
(b)    The Borrowers and each Subsidiary that is a Loan Party will cause (i)
100% of the issued and outstanding Equity Interests of each of its Domestic
Subsidiaries and (ii) 65% of the issued and outstanding Equity Interests
entitled to vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2)) and
100% of the issued and outstanding Equity Interests not entitled to vote (within
the meaning of Treas. Reg. Section 1.956-2(c)(2) in each Foreign Subsidiary
directly owned by a Borrower or any Domestic Subsidiary to be subject at all
times to a first priority, perfected Lien in favor of the Administrative Agent
for the benefit of the Secured Parties pursuant to the terms and conditions of
the Loan Documents as the Administrative Agent shall reasonably request.
 
(c)    Without limiting the foregoing, each Loan Party will, and will cause each
of its Subsidiaries to, execute and deliver, or cause to be executed and
delivered, to the Administrative Agent such documents, agreements and
instruments, and will take or cause to be taken such further actions (including
the filing and recording of financing statements, fixture filings, mortgages,
deeds of trust and other documents and such other actions or deliveries of the
type required by Section 4.01, as applicable), which may be required by law or
which the Administrative Agent may, from time to time, reasonably request to
carry out the terms and conditions of this Agreement and the other Loan
Documents and to ensure perfection and priority of the Liens created or intended
to be created by the Collateral Documents, all at the expense of the Loan
Parties.  In addition, each Loan Party will execute and deliver, or cause to be
executed and delivered, to the Administrative Agent filings with any
governmental recording or registration office in any jurisdiction required by
the Administrative Agent, in the exercise of its Permitted Discretion, in order
to perfect or protect the Liens of the Administrative Agent granted under any
Collateral Document in any Intellectual Property.
 
 
- 87 -

--------------------------------------------------------------------------------

Table of Contents
 
 
(d)    If any material assets (including real estate) are acquired by the
Borrowers or any Subsidiary that is a Loan Party after the Effective Date (other
than assets constituting Collateral under the Security Agreement that become
subject to the Lien in favor of the Administrative Agent for the benefit of the
Secured Parties upon acquisition thereof), the Borrowers will notify the
Administrative Agent and the Lenders thereof, and, if requested by the
Administrative Agent or the Required Lenders, the Borrowers, pursuant to the
terms and conditions of the Loan Documents, will, subject to paragraph (e)
below, cause such assets to be subjected to a first priority, perfected Lien in
favor of the Administrative Agent for the benefit of the Secured Parties,
subject only to Liens permitted under Section 6.02, pursuant to the terms and
conditions of the Loan Documents and will take, and cause the other Loan Parties
to take, such actions as shall be necessary or reasonably requested by the
Administrative Agent to grant and perfect such Liens, including actions
described in paragraph (b) of this Section, all at the expense of the Loan
Parties.
 
(e)    Notwithstanding any other provision of this Agreement or any Loan
Document to the contrary, Excluded Property will be excluded from the
requirements of paragraphs (a) through (d) above.  Without limiting the
foregoing, (A) none of the following real estate shall be required to be made
subject to a mortgage:  (1) real estate included in the Available Collateral,
(2) real estate that is not owned by a Loan Party, (3) any property having a
fair value less than $10,000,000 so long as the fair value of all property
excluded pursuant to this clause (3) does not exceed $50,000,000 in the
aggregate, and (4) real estate owned by the Company or by a Loan Party that is a
"Restricted Subsidiary" under the Existing Notes Indenture; (B) no Foreign
Pledge Agreement shall be required to be delivered except as agreed by the
Company and the Administrative Agent in a letter agreement relating to
post-closing collateral matters; and (C) no Loan Party shall be required to
pledge any Equity Interest in Brunswick Financial Services Corporation and
Brunswick Financial Services Corporation shall not be required to become a Loan
Party.
 
SECTION 5.14    Deposit Accounts.  The Company shall determine the aggrregate
balance of cash and Cash Equivalents of all Loan Parties in accounts not subject
to Deposit Account Control Agreements, Securities Account Control Agreements or
other appropriate control agreements in favor of the Administrative Agent in
form and substance reasonably satisfactory to the Administrative Agent at each
time when the Company determines account balances for purposes of Borrowing Base
reporting, and if such aggregate balance shall at any time of determination
exceed $20,000,000 the Company shall promptly eliminate such excess from such
accounts or shall within 30 days enter into one or more Deposit Account Control
Agreements, Securities Account Control Agreements or other appropriate control
agreements in favor of the Administrative Agent in form and substance reasonably
satisfactory to the Administrative Agent so that there shall not thereafter be
any such excess.
 
 
- 88 -

--------------------------------------------------------------------------------

Table of Contents
 
 
ARTICLE VI
 
NEGATIVE COVENANTS
 
Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees, expenses and other amounts payable under any
Loan Document have been paid in full in cash and all Letters of Credit have
expired or terminated and all LC Disbursements shall have been reimbursed, the
Loan Parties covenant and agree, jointly and severally, with the Lenders that:
 
SECTION 6.01    Indebtedness; Preferred Stock
 
SECTION 6.01A         Indebtedness.  No Loan Party will, nor will it permit any
of its Subsidiaries to, create, incur or suffer to exist any Indebtedness,
except:
 
(a)    the Secured Obligations;
 
(b)    Indebtedness existing on the date hereof and set forth on Schedule 6.01A
and extensions, renewals and replacements of any such Indebtedness in accordance
with clause (f) hereof;
 
(c)    Indebtedness of any Borrower to any Subsidiary or any other Borrower and
of any Subsidiary to any Borrower or any other  Subsidiary, provided that (i)
Indebtedness of any Subsidiary that is not a Loan Party to any Borrower or any
Subsidiary that is a Loan Party shall be subject to Section 6.06 and (ii)
Indebtedness of any Borrower to any Subsidiary and Indebtedness of any
Subsidiary that is a Loan Party to any Subsidiary that is not a Loan Party shall
be subordinated in bankruptcy to the Secured Obligations on terms reasonably
satisfactory to the Administrative Agent (it being understood that the Company
shall have in place agreements for such subordination within 60 days, or such
other period as shall be acceptable to the Administrative Agent in its sole
discretion, of the Effective Date);
 
(d)    Guarantees by any Borrower of Indebtedness of any Subsidiary or any other
Borrower and by any Subsidiary of Indebtedness of any Borrower or any other
Subsidiary, provided that (i) the Indebtedness so Guaranteed is permitted by
this Section 6.01A, (ii) Guarantees by any Borrower or any Subsidiary that is a
Loan Party of Indebtedness of any Subsidiary that is not a Loan Party shall be
subject to Section 6.06 and (iii) Guarantees permitted under this clause (d)
shall be subordinated to the Secured Obligations of the applicable Subsidiary
if, and on the same terms as, the Indebtedness so Guaranteed is subordinated to
the Secured Obligations;
 
(e)    Indebtedness of any Borrower or any Subsidiary incurred to finance the
acquisition, construction or improvement of any fixed or capital assets (whether
or not constituting purchase money Indebtedness), including Capital Lease
Obligations and any Indebtedness assumed in connection with the acquisition of
any such assets or secured by a Lien on any such assets prior to the acquisition
thereof; provided that (i) such Indebtedness is incurred prior to or within 180
days after such acquisition or the completion of such construction or
improvement and (ii) the aggregate principal amount of Indebtedness permitted by
this clause (e), together with the aggregate amount of sale and leaseback
transactions consummated pursuant to clause (i) of Section 6.07, shall not
exceed $50,000,000 at any time outstanding;
 
 
- 89 -

--------------------------------------------------------------------------------

Table of Contents
 
 
(f)    Indebtedness which represents an extension, refinancing, replacement or
renewal of any of the Indebtedness described in clauses (b),(e), (i), (j), (k),
or (l) hereof; provided that, (i) the principal amount of such Indebtedness is
not increased (except to the extent used to finance accrued interest and premium
(including tender or makewhole premiums) thereon and underwriting discounts,
defeasance costs, fees, commissions and expenses), (ii) any Liens securing such
Indebtedness are not extended to any additional property of any Loan Party or
any of their respective Subsidiaries or, if the original Indebtedness was
unsecured, then the refinancing, renewal or extension Indebtedness shall be
unsecured (other than with Available Collateral), (iii) no Loan Party or
Subsidiary of any Loan Party that is not originally obligated with respect to
repayment of such Indebtedness is required to become obligated with respect
thereto, (iv) such extension, refinancing or renewal does not result in a
shortening of the average weighted maturity of the Indebtedness so extended,
refinanced or renewed, (v) the terms of any such extension, refinancing, or
renewal (taken as a whole) are not more restrictive, taken as a whole, than the
terms of this Agreement and (vi) if the Indebtedness that is refinanced,
renewed, or extended was subordinated in right of payment to the Secured
Obligations, then the terms and conditions of the refinancing, renewal, or
extension Indebtedness must include subordination terms and conditions that are
at least as favorable to the Administrative Agent and the Lenders as those that
were applicable to the refinanced, renewed, or extended Indebtedness;
 
(g)    Indebtedness owed to any Person providing workers’ compensation, health,
disability or other employee benefits or property, casualty or liability
insurance, pursuant to reimbursement or indemnification obligations to such
Person, in each case incurred in the ordinary course of business;
 
(h)    Indebtedness of any Borrower or any Subsidiary in respect of performance
bonds, bid bonds, appeal bonds, surety bonds and similar obligations, in each
case provided in the ordinary course of business;
 
(i)    Indebtedness of the Company, any other Loan Party or any other Subsidiary
that owns Available Collateral incurred to refinance the Existing 2011 Notes;
provided that the aggregate principal amount of Indebtedness permitted by this
clause (i) shall not exceed the outstanding principal amount of the Existing
2011 Notes plus any accrued interest and premiums and any underwriting
discounts, defeasance costs, fees, commissions and expenses reasonably incurred
in connection with the refinancing; provided further that immediately after
giving pro forma effect thereto, no Default or Event of Default shall have
occurred and be continuing;
 
(j)    (i) unsecured subordinated Indebtedness of the Company having no
scheduled principal payments or prepayments prior to the Commitment Termination
Date; provided that both immediately before and immediately after giving pro
forma effect thereto, no Default or Event of Default shall have occurred and be
continuing; and (ii) other unsecured Indebtedness of the Company (including
preferred Equity Interests) having no scheduled principal payments or
prepayments prior to the Commitment Termination Date; provided that both
immediately before and immediately after giving pro forma effect thereto, (A) no
Default or Event of Default shall have occurred and be continuing, (B) the Fixed
Charge Coverage Ratio for the Test Period in effect at the time of the
incurrence of such Indebtedness shall be at least 1.25 to 1.00 and (C) after
giving effect to the application of the proceeds thereof, no Level 3 Minimum
Availability Period shall be in effect; provided further the aggregate principal
amount of Indebtedness permitted by this paragraph (j), together with the
liquidation value of all preferred Equity Interests (excluding the liquidation
value of any preferred Equity Interests issued as pay-in-kind dividends or
distributions) of the Company issued pursuant to Section 6.10B after the
Effective Date, shall not exceed $250,000,000 at any time outstanding;
 
 
- 90 -

--------------------------------------------------------------------------------

Table of Contents
 
 
(k)    Indebtedness of Foreign Subsidiaries or of Foreign Holdcos and unsecured
Guarantees of such Indebtedness by the Company; provided that the aggregate
principal amount of Indebtedness permitted by this paragraph (k), together with
the aggregate amount of sale and leaseback transactions consummated pursuant to
clause (iv) of Section 6.07, shall not exceed $100,000,000 at any time
outstanding;
 
(l)    Indebtedness of any Person that becomes a Subsidiary after the date
hereof; provided that (i) such Indebtedness exists at the time such Person
becomes a Subsidiary and is not created in contemplation of or in connection
with such Person becoming a Subsidiary and (ii) the aggregate principal amount
of Indebtedness permitted by this clause (l) shall not exceed $35,000,000 at any
time outstanding;
 
(m)    Indebtedness arising out of Capital Leases incurred in connection with
sale and leaseback transactions permitted by Section 6.07;
 
(n)    Indebtedness arising in respect of the Mercury Facility which shall not
exceed $150,000,000 in aggregate principal amount at any time outstanding;
 
(o)    Indebtedness of the Company, any other Loan Party or any other Subsidiary
that owns Available Collateral that is secured by Available Collateral; provided
that the aggregate principal amount of the Indebtedness incurred pursuant to
this paragraph (o), together with the aggregate amount of sale and leaseback
transactions consummated pursuant to clause (iii) of Section 6.07, shall not to
exceed $70,000,000 at any time outstanding;
 
(p)    Indebtedness arising out of customer deposits in the ordinary course of
business;
 
(q)    Indebtedness with respect to surety bonds and similar arrangements
incurred in the ordinary course of business;
 
(r)    Indebtedness arising in connection with any Permitted Foreign
Securitization;
 
(s)    Indebtedness of the Company incurred in connection with insurance premium
financing arrangements not to exceed $10,000,000 in the aggregate at any time
outstanding; and
 
(t)    other Indebtedness not to exceed $10,000,000 at any time outstanding.
 
SECTION 6.01B    Preferred Stock.  The Company will not issue any preferred
Equity Interests, except preferred Equity Interests the liquidation value of
which (excluding the liquidation value of any preferred Equity Interests issued
as pay-in-kind dividends or distributions), together with the aggregate
principal amount of Indebtedness incurred pursuant to Section 6.01A(j), shall
not exceed $250,000,000 at any time outstanding, provided that both immediately
before and immediately after giving pro forma effect to any such issuance of
preferred Equity Interests, (A) no Default or Event of Default shall have
occurred and be continuing, (B) the Fixed Charge Coverage Ratio for the Text
Period in effect at the time of the issuance of such preferred Equity Interests
shall be at least 1.25 to 1.00 and (C) after giving effect to the application of
the proceeds thereof, no Level 3 Minimum Availability Period shall be in effect.
 
 
- 91 -

--------------------------------------------------------------------------------

Table of Contents
 
 
SECTION 6.02    Liens.  No Loan Party will, nor will it permit any of its
Subsidiaries to, create, incur, assume or permit to exist any Lien on any
property or asset now owned or hereafter acquired by it, or assign or sell any
income or revenues (including accounts receivable) or rights in respect of any
thereof except:
 
(a)    Liens created pursuant to any Loan Document;
 
(b)    Permitted Encumbrances;
 
(c)    any Lien on any property or asset of any Borrower or any Subsidiary
existing on the date hereof and listed in Schedule 6.02; provided that (i) no
such Lien shall extend to any other property or asset of any Borrower or any
Subsidiary and (ii) any such Lien shall secure only those obligations which it
secures on the date hereof and extensions, renewals and replacements thereof
that are permitted hereby;
 
(d)    Liens on fixed or capital assets acquired, constructed or improved by any
Borrower or any Subsidiary; provided that (i) such security interests secure
Indebtedness permitted by Section 6.01A(e), (ii) such security interests and the
Indebtedness secured thereby are incurred prior to or within 180 days after such
acquisition or the completion of such construction or improvement, (iii) the
Indebtedness secured thereby does not exceed the cost of acquiring, constructing
or improving such fixed or capital assets and (iv) such security interests shall
not apply to any other property or assets of such Borrower or Subsidiary or any
other Borrower or Subsidiary;
 
(e)    any Lien existing on any property or asset prior to the acquisition
thereof by any Borrower or any Subsidiary or existing on any property or asset
of any Person that becomes a Subsidiary or is merged or consolidated with any
Borrower or any Subsidiary after the date hereof prior to the time such Person
becomes a Subsidiary or is so merged or consolidated securing Indebtedness
permitted under Section 6.01A(l); provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition, merger or consolidation
or such Person becoming a Subsidiary, as the case may be, (ii) such Lien shall
not apply to any other property or assets of such Borrower or Subsidiary or any
other Borrower or Subsidiary and (iii) such Lien shall secure only those
obligations which it secures on the date of such acquisition, merger or
consolidation or the date such Person becomes a Subsidiary, as the case may be,
and extensions, renewals and replacements thereof that are permitted hereby;
 
(f)    interests of a lessor under any Capital Lease entered into in connection
with sale and leaseback transactions permitted pursuant to Section 6.07;
 
(g)    Liens granted by a Subsidiary that is not a Loan Party in favor of any
Borrower or another Loan Party in respect of Indebtedness owed by such
Subsidiary;
 
 
- 92 -

--------------------------------------------------------------------------------

Table of Contents
 
 
(h)    Liens on property or assets of Foreign Subsidiaries and Foreign Holdcos
outside the United States of America and Liens on Foreign Receivables securing
Indebtedness permitted by Section 6.01A(k);
 
(i)    Liens securing Indebtedness permitted by Section 6.01A(i); provided that
such Liens are limited to (i) Liens on the Available Collateral and (ii) second
priority Liens on the Collateral (subject to the delivery of an intercreditor
agreement in form customary for financings of such type and otherwise
satisfactory to the Administrative Agent in its Permitted Discretion); Liens
securing Indebtedness permitted by Section 6.01A(o); provided that such Liens
are limited to Liens on the Available Collateral; and Liens on cash and Cash
Equivalents securing Indebtedness permitted by Section 6.01A(p) or (q);
 
(j)    Liens on Mercury-Marine division receivables that are owed by Account
Debtors that are organized under any applicable law of the United States, any
state of the United States or the District of Columbia and related assets
securing the Mercury Facility;
 
(k)    Liens on Foreign Receivables and related assets arising in connection
with any Permitted Foreign Securitization;
 
(l)    Liens consisting of rights of first refusal, put/sale options and other
customary arrangements with respect to, and restrictions on, the sale, pledge or
other transfer of Equity Interests in Persons in which not all the Equity
Interests are owned by the Company and its Subsidiaries;
 
(m)    Liens arising from precautionary UCC financing statements or other Lien
filings made in respect of any lease or other Disposition permitted by this
Agreement;
 
(n)    Liens on rights in respect of insurance premiums paid on behalf of the
Company securing Indebtedness permitted pursuant to Section 6.01A(s); and
 
(o)    other Liens securing obligations in an aggregate amount outstanding at
any time not in excess of $10,000,000.
 
Notwithstanding the foregoing, none of the Liens permitted pursuant to this
Section 6.02 may at any time attach to any Loan Party’s (i) Accounts, other than
involuntary Permitted Encumbrances and those permitted under paragraph (a), (c),
(e), (g), (h), (i), (j), (k) or (m), (ii) Inventory, other than involuntary
Permitted Encumbrances and those permitted under paragraph (a), (c), (e), (g),
(h), (i), (j), (k) or (m) above and (iii) assets (other than the Headquarters)
to the extent such Liens would constitute a utilization of Section 5.05(b) of
the Existing Notes Indenture, other than those permitted under paragraph (a)
above.  Notwithstanding anything to the contrary contained in this Agreement or
any Collateral Document (including any provision for, reference to, or
acknowledgement of, any Lien), nothing herein and no approval by the
Administrative Agent or the Lenders of any Lien (whether such approval is oral
or in writing) shall be construed as or deemed to constitute a subordination by
the Administrative Agent or the Lenders of any security interest or other right,
interest or Lien in or to the Collateral or any part thereof in favor of any
Lien or any holder of any Lien.
 
SECTION 6.03    Fundamental Changes.  (a)  No Loan Party will, nor will it
permit any Subsidiary to, merge into or consolidate with any other Person, or
permit any other Person to merge into or consolidate with it, or liquidate or
dissolve, except that, if at the time thereof and immediately after giving
effect thereto no Event of Default shall have occurred and be continuing (i) any
Borrower (other than the Company) or any Subsidiary of a Borrower may merge into
a Borrower in a transaction in which a Borrower is the surviving entity,
(ii) any Loan Party (other than a Borrower) may merge into any Loan Party in a
transaction in which the surviving entity is a Loan Party, (iii) any Subsidiary
that is not a Loan Party may liquidate or dissolve if the Company determines in
good faith that such liquidation or dissolution is in the best interests of the
Company and is not materially disadvantageous to the Lenders, (iv) any non-Loan
Party may merge into, or consolidate with, a Loan Party in a transaction in
which the surviving entity is a Loan Party and (v) any non-Loan Party may merge
into, or consolidate with, another non-Loan Party; provided that any such merger
involving a Person that is not a wholly-owned Subsidiary immediately prior to
such merger shall not be permitted unless also permitted by Section 6.06.
 
 
- 93 -

--------------------------------------------------------------------------------

Table of Contents
 
 
(b)    No Loan Party will, nor will it permit any of its Subsidiaries to, engage
in any business other than businesses of the type conducted by any of the
Borrowers and their Subsidiaries on the date of execution of this Agreement and
businesses reasonably related thereto.
 
SECTION 6.04    Dispositions.  No Loan Party will, nor will it permit any of its
Subsidiaries to, make any Disposition of its property, whether now owned or
hereafter acquired (including receivables and leasehold interests and any Equity
Interest owned by it), nor will any Loan Party permit any of its Subsidiaries to
issue any additional Equity Interest in such Subsidiary (other than to another
Borrower or another Subsidiary in compliance with Section 6.05), except for:
 
(a)    sales, transfers and dispositions of inventory in the ordinary course of
business;
 
(b)    Dispositions to any Borrower or any other Subsidiary, provided that any
such Dispositions by a Loan Party to a Subsidiary that is not a Loan Party shall
be deemed to be an Investment and shall be made in compliance with Section 6.06;
 
(c)    Dispositions of accounts receivable in connection with the compromise,
settlement or collection thereof in the ordinary course of business and
consistent with past practices;
 
(d)    Dispositions that are Investments permitted by Section 6.06;
 
(e)    sales to effect sale and leaseback transactions permitted by Section
6.07;
 
(f)    Dispositions resulting from any casualty or other insured damage to, or
any taking under power of eminent domain or by condemnation or similar
proceeding of, any property or asset of any Borrower or any Subsidiary;
 
(g)    Dispositions of assets (other than Equity Interests in a Subsidiary of
the Company unless all such Equity Interests in such Subsidiary are sold) that
are not permitted by any other paragraph of this Section, provided that the fair
market value of all assets sold, transferred or otherwise disposed of in
reliance upon this paragraph (g) shall not exceed $360,000,000 in the aggregate,
net of the aggregate fair market value of all assets of the Bowling & Billiards
Division and the Fitness Division acquired after September 30, 2008, and, in any
fiscal year, shall not exceed $120,000,000 in the aggregate, net of the
aggregate fair market value of all assets of the Bowling & Billiards Division
and the Fitness Division acquired after September 30, 2008; provided further
that (i) no more than $37,000,000 in the aggregate of the assets of the Bowling
& Billiards Division, net of the aggregate fair market value of all assets of
the Bowling & Billiards Division acquired after September 30, 2008, may be sold,
transferred or otherwise disposed of in reliance upon this paragraph (g), and
(ii) and no more than $67,000,000 in the aggregate of the assets of the Fitness
Division, net of the aggregate fair market value of all assets of the Fitness
Division acquired after September 30, 2008, may be sold, transferred or
otherwise disposed of in reliance upon this paragraph (g);
 
 
- 94 -

--------------------------------------------------------------------------------

Table of Contents
 
 
(h)    Restricted Payments permitted by Section 6.08;
 
(i)    Dispositions listed on Schedule 6.04;
 
(j)    Dispositions of cash and Cash Equivalents in the ordinary course of
business or in connection with a transaction otherwise permitted under this
Agreement;
 
(k)    Dispositions in connection with a Permitted Foreign Securitization;
 
(l)    Dispositions of receivables, leases and secured loans in the ordinary
course of business and consistent with past practices in connection with
customer finance programs; and
 
(m)    Dispositions of Inventory between or among any Borrower and any
Subsidiary in the ordinary course of business and consistent with past
practices;
 
provided that all Dispositions permitted hereby (other than those permitted by
paragraphs (b) (to the extent the applicable transaction is solely among Loan
Parties), and (f), (h) and (m) above) shall be made for fair value and (other
than Permitted Non-Cash Sales and other than those permitted by paragraphs (b),
(c), (d), (f), (h), (j) and (m) above) for at least 75% cash
consideration.  “Permitted Non-Cash Sales” means Dispositions for less than 75%
cash consideration that taken together include assets having a fair value (net
of liabilities assumed by the purchasers in connection with such Dispositions)
of not more than $25,000,000, it being understood that a Disposition shall be
deemed to be for 75% cash consideration from and after the date on which the
aggregate cash consideration realized in respect of such Disposition (whether
through cash payments made in respect of notes taken as initial consideration or
cash payments received in respect of a further Disposition of any initial
consideration or otherwise) equals or exceeds 75% of the total consideration
received in respect thereof.
 
SECTION 6.05    Transactions with Affiliates.  No Loan Party will, nor will it
permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) transactions that are at prices and on terms and
conditions not less favorable to such Borrower or such Subsidiary than could be
obtained on an arm’s-length basis from unrelated third parties, (b) transactions
solely between or among any Borrower and any Subsidiary that is a Loan Party not
involving any other Affiliate, (c) any loans, advances, Guarantees and other
Investments permitted by Section 6.06(b), (c), (d), (f), (i) or (l), (d) any
Indebtedness permitted under Section 6.01A(b), (c), (d) or, to the extent
relating to the foregoing, (f), (e) any Restricted Payment permitted by Section
6.08, (f) loans or advances to employees permitted under Section 6.06, (g) the
payment of reasonable fees to directors of any Borrower or any Subsidiary who
are not employees of such Borrower or Subsidiary, and compensation and employee
benefit arrangements paid to, and indemnities provided for the benefit of,
directors, officers or employees of the Borrowers or their Subsidiaries in the
ordinary course of business, (h) any issuances of securities or other payments,
awards or grants in cash, securities or otherwise pursuant to, or the funding
of, employment agreements, stock options, equity incentive and stock ownership
plans approved by a Borrower’s or Subsidiary’s board of directors and the 2005
Elective Deferred Incentive Compensation Plan, (i) transactions with the BAC
Joint Venture consisting of (x) receivables securitizations entered into in the
ordinary course of business and consistent with past practices (y) cash equity
contributions by the Company and/or any Subsidiary to the BAC Joint Venture
permitted by Section 6.06(n), (j) transactions arising in connection with any
Permitted Foreign Securitization, and (k) sales of Inventory permitted by
Section 6.04(m).
 
 
- 95 -

--------------------------------------------------------------------------------


 
 
SECTION 6.06    Investments, Loans, Advances, Guarantees and Acquisitions.  No
Loan Party will, nor will it permit any Subsidiary to, purchase, hold or acquire
(including pursuant to any merger with any Person that was not a Loan Party and
a wholly owned Subsidiary prior to such merger) any Equity Interests, evidences
of indebtedness or other securities (including any option, warrant or other
right to acquire any of the foregoing) of, make or permit to exist any loans or
advances or extensions of credit to, Guarantee any obligations of, or make or
permit to exist any investment or any other interest in, any other Person, or
purchase or otherwise acquire (in one transaction or a series of transactions)
any assets of any other Person constituting a business unit (whether through
purchase of assets, merger or otherwise) (each such transaction, an
“Investment”), except:
 
(a)    Cash Equivalents;
 
(b)    Investments in existence on the date of this Agreement and described on
Schedule 6.06;
 
(c)    intercompany Investments (including intercompany Guarantees of
Indebtedness) by the Company in any Subsidiary or by any Subsidiary in the
Company or any other Subsidiary; provided that the aggregate amount of any
Investments made after the Effective Date in reliance on this paragraph (c) by
Loan Parties in Subsidiaries that are not Loan Parties (other than Investments
arising as a result of cash management transactions in the ordinary course of
business and consistent with past practices and Guarantees permitted under
Section 6.01A(k)) shall not exceed $20,000,000 at any time outstanding plus, so
long as both immediately before and immediately after giving pro forma effect
thereto, (i) no Default or Event of Default shall have occurred and be
continuing, (ii) the Fixed Charge Coverage Ratio for the Test Period in effect
at the time such Investment is to occur is at least 1.25 to 1.00 (determined on
a Pro Forma Basis in respect of the Test Period in effect at such time) and
(iii) no Level 3 Minimum Availability Period shall be in effect, an amount not
to exceed $20,000,000 at any time outstanding;
 
 
- 96 -

--------------------------------------------------------------------------------

Table of Contents
 
 
(d)    Guarantees constituting Indebtedness permitted by Section 6.01A; provided
that the aggregate amount of any Guarantees incurred in reliance on this
paragraph (d) by any Loan Party of any Indebtedness of Subsidiaries that are not
Loan Parties shall not exceed $10,000,000;
 
(e)    loans or advances made by any Loan Party and the Subsidiaries to their
employees on an arms’-length basis in the ordinary course of business and
consistent with past practices for travel and entertainment expenses, relocation
costs and similar purposes up to a maximum of $10,000,000 in the aggregate at
any time outstanding;
 
(f)    notes payable, or stock or other securities issued by Account Debtors to
any Loan Party pursuant to negotiated agreements with respect to settlement of
such Account Debtor’s Accounts and other Investments arising in connection with
the compromise, settlement or collection of accounts receivable, in each case in
the ordinary course of business and consistent with past practices;
 
(g)    Investments in the form of Swap Agreements permitted by Section 6.12;
 
(h)    Investments of any Person existing at the time such Person becomes a
Subsidiary of the Company or consolidates or merges with the Company or any of
the Subsidiaries (including in connection with a Permitted Acquisition) so long
as such Investments were not made in contemplation of such Person becoming a
Subsidiary or of such merger;
 
(i)    Investments received in connection with the dispositions of assets
permitted by Section 6.04;
 
(j)    Investments constituting deposits described in clauses (c) and (d) of the
definition of the term “Permitted Encumbrances.”;
 
(k)    Permitted Acquisitions from and after the Trigger Date, so long as both
immediately before and immediately after giving pro forma effect to such
Permitted Acquisition, (i) no Default or Event of Default shall have occurred
and be continuing or would result therefrom, (ii) the Fixed Charge Coverage
Ratio for the Test Period in effect at the time such Permitted Acquisition is to
occur shall be at least 1.25 to 1.00 (determined on a Pro Forma Basis in respect
of the Test Period in effect at such time), and (iii) no Level 3 Minimum
Availability Period shall be in effect;
 
(l)    Guarantees of the Company or any of its Subsidiaries of leases (other
than Capital Leases) or of other obligations that do not constitute
Indebtedness, in each case entered into in the ordinary course of business;
 
(m)    other Investments not otherwise permitted by this Section 6.06 in an
aggregate amount in any fiscal year not to exceed (x) when combined with
Sections 6.08(a)(v) and 6.08(b)(vi), $5,000,000 plus (y) so long as both
immediately before and immediately after giving pro forma effect to such
Investment (i) no Default or Event of Default shall have occurred and be
continuing or would result therefrom, (ii) the Leverage Ratio for the Test
Period in effect at the time such Investment is to occur shall be less than or
equal to 2.50 to 1.00 (determined on a Pro Forma Basis in respect of the Test
Period in effect at such time) and (iii) no Level 3 Minimum Availability Period
shall be in effect, the Available Amount that is Not Otherwise Applied;
 
 
- 97 -

--------------------------------------------------------------------------------

Table of Contents
 
 
(n)    Investments in the BAC Joint Venture (A) existing on the Effective Date,
and (B) made after the Effective Date pursuant to the BAC Joint Venture
Obligations in accordance with the BAC LLC Agreement as in effect on the
Effective Date (or as amended in accordance with Section 6.10); and Investments
made in Brunswick Financial Services Corporation to the extent the proceeds
thereof are applied to make any such Investment in the BAC Joint Venture;
 
(o)    (i) Investments in the joint ventures identified on Schedule 6.06(o) from
and after the Trigger Date in an aggregate amount not to exceed $10,000,000 at
any time outstanding; provided that immediately before and immediately after
giving pro forma effect to such Investment, no Default or Event of Default shall
have occurred and be continuing or would result therefrom; (ii) Investments from
and after the Trigger Date to acquire minority interests in Foreign Subsidiaries
in an aggregate amount not to exceed $10,000,000 at any time outstanding;
provided that immediately before and immediately after giving pro forma effect
to such Investment, no Default or Event of Default shall have occurred and be
continuing or would result therefrom; and (iii) additional Investments in joint
ventures and Permitted Foreign Acquisitions, in each case, from and after the
Trigger Date so long as both immediately before and immediately after giving pro
forma effect to such Investment or Permitted Foreign Acquisitions (A) no Default
or Event of Default shall have occurred and be continuing or would result
therefrom, (B) the Fixed Charge Coverage Ratio for the Test Period in effect at
the time of such Investment is to occur shall be at least 1.25 to 1.00
(determined on a Pro Forma Basis in respect of the Test Period in effect at such
time), (C) no Level 3 Minimum Availability Period shall be in Effect, and (D)
the aggregate amount of all Investments permitted by this paragraph (o) shall
not exceed $30,000,000;
 
(p)    Investments acquired as a result of the performance of Customer Finance
Program Obligations and other Investments arising in connection with the
compromise, settlement or collection of such Investments in the ordinary course
of business and consistent with past practices; Investments consisting of
Indebtedness of customers held pending Disposition pursuant to a customer
finance program in the ordinary course of business and consistent with past
practices; and Investments in an aggregate amount not to exceed $5,000,000 at
any time outstanding of Blue Water Dealer Services, Inc. consisting of
Indebtedness of retail customers held until funded by a retail finance lender;
 
(q)    Investments arising in connection with any Permitted Foreign
Securitization;
 
(r)    Investments from and after the Trigger Date to acquire Bowling Assets in
an aggregate amount not to exceed $20,000,000 at any time outstanding; provided
that immediately before and immediately after giving pro forma effect to such
Investment, no Default or Event of Default shall have occurred and be continuing
or would result therefrom; and
 
 
- 98 -

--------------------------------------------------------------------------------

Table of Contents
 
 
(s)    other Investments not otherwise permitted by this Section 6.06 in an
aggregate amount not to exceed $25,000,000 at any time outstanding.
 
SECTION 6.07    Sale and Leaseback Transactions.  No Loan Party will, nor will
it permit any Subsidiary to, enter into any arrangement, directly or indirectly,
whereby it shall sell or transfer any property, real or personal, used or useful
in its business, whether now owned or hereafter acquired, and thereafter rent or
lease such property or other property that it intends to use for substantially
the same purpose or purposes as the property sold or transferred, except for (i)
any such sale of any fixed or capital assets by any Borrower or any Subsidiary
that is made for cash consideration in an amount not less than the fair value of
such fixed or capital asset and is consummated within 180 days after such
Borrower or such Subsidiary acquires or completes the construction of such fixed
or capital asset, provided that the aggregate amount of sale and leaseback
transactions consummated pursuant to this clause (i), together with the
aggregate principal amount of Indebtedness incurred under Section 6.01A(e) at
any time outstanding, shall not exceed $50,000,000, (ii) Permitted Refinancing
Sale and Leaseback Transactions, (iii) Permitted Other Sale and Leaseback
Transactions in an aggregate amount, together with the aggregate principal
amount of Indebtedness incurred under Section 6.01A(o) at any time outstanding,
not to exceed $70,000,000 and (iv) Permitted Foreign Sale and Leaseback
Transactions in an aggregate amount, together with the aggregate principal
amount of Indebtedness incurred under Section 6.01A(k) at any time outstanding,
not to exceed $100,000,000.
 
SECTION 6.08    Restricted Payments; Certain Payments of Indebtedness. 
 
(a)    No Loan Party will, nor will it permit any Subsidiary to, declare or
make, or agree to pay or make, directly or indirectly, any Restricted Payment,
or incur any obligation (contingent or otherwise) to do so, except (i) each Loan
Party and its Subsidiaries may declare and pay dividends or other distributions
with respect to its common Equity Interests payable solely in additional shares
of its common Equity Interests, and, with respect to its preferred Equity
Interests, payable solely in additional shares of such preferred Equity
Interests or in shares of its common Equity Interests, (ii) Subsidiaries may
declare and pay dividends ratably with respect to their Equity Interests, (iii)
the Company may make Restricted Payments, not exceeding $2,000,000 during any
fiscal year, pursuant to and in accordance with stock option plans or other
benefit plans for management or employees of the Company and any of its
Subsidiaries and for deceased and terminated employees and present and former
directors (including their estates), (iv) the Company may declare and pay
dividends with respect to any preferred Equity Interests issued pursuant to
Section 6.01B and (v) the Company may make other Restricted Payments in an
aggregate amount in any fiscal year not to exceed the sum of (x) when combined
with Sections 6.06(m) and 6.08(b)(vi), $5,000,000 plus (y) so long as both
immediately before and immediately after giving pro forma effect to such
Restricted Payment (A) no Default or Event of Default shall have occurred and be
continuing, (B) the Leverage Ratio for the Test Period in effect at the time
such Restricted Payment is to occur shall be less than or equal to 2.50 to 1.00
(determined on a Pro Forma Basis in respect of the Test Period in effect at such
time) and (C) no Level 3 Minimum Availability Period shall be in effect, the
Available Amount that is Not Otherwise Applied.
 
 
- 99 -

--------------------------------------------------------------------------------

Table of Contents
 
 
(b)    No Loan Party will, nor will it permit any Subsidiary to, make or agree
to pay or make, directly or indirectly, any payment or other distribution
(whether in cash, securities or other property) of or in respect of principal of
or interest on any Indebtedness, or any payment or other distribution (whether
in cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any Indebtedness, except:
 
(i)    payment of Indebtedness created under the Loan Documents;
 
(ii)    payment of regularly scheduled interest and principal payments as and
when due in respect of any Indebtedness, other than payments in respect of the
Subordinated Indebtedness prohibited by the subordination provisions thereof;
 
(iii)     refinancings of Indebtedness to the extent permitted by Section 6.01A;
 
(iv)    payment of secured Indebtedness that becomes due as a result of the
Disposition of the property or assets securing such Indebtedness;
 
(v)    payment of Indebtedness owed to the Company or any other Loan Party,
payment of Indebtedness owed to any Subsidiary arising in respect of cash
management transactions in the ordinary course of business and consistent with
past practices, and payment of any Indebtedness owed to any Subsidiary that was
originally incurred as a cash management transaction in the ordinary course of
business and consistent with past practices;
 
(vi)    payment of Indebtedness under overdraft facilities and under short-term
or demand credit facilities;
 
(vii)    other payments in respect of Indebtedness in an aggregate amount in any
fiscal year not to exceed the sum of (x) when combined with Sections 6.06(m) and
6.08(a)(v), $5,000,000 plus (y) so long as both immediately before and
immediately after giving pro forma effect to such payment (A) no Default or
Event of Default shall have occurred and be continuing, (B) the Leverage Ratio
for the Test Period in effect at the time such payment is to occur shall be less
than or equal to 2.50 to 1.00 (determined on a Pro Forma Basis in respect of the
Test Period in effect at such time) and (C) no Level 3 Minimum Availability
Period shall be in effect, the Available Amount that is Not Otherwise Applied;
and
 
(viii)    repayments or repurchases of the Existing 2011 Notes if, on a Pro
Forma Basis after giving effect to such repayment or repurchase (x) no Loans are
outstanding, (y) the Company and the other Loan Parties have at least
$50,000,000 of cash and Cash Equivalents on hand and (z) no Default or Event of
Default shall have occurred and be continuing.
 
 
- 100 -

--------------------------------------------------------------------------------

Table of Contents
 
 
SECTION 6.09    Restrictive Agreements.  No Loan Party will, nor will it permit
any Subsidiary to, directly or indirectly, enter into, incur or permit to exist
any agreement or other arrangement that prohibits, restricts or imposes any
condition upon (a) the ability of such Loan Party or any of its Subsidiaries to
create, incur or permit to exist any Lien upon any of its property or assets to
secure the Secured Obligations, (b) the ability of any Subsidiary to pay
dividends or other distributions with respect to any of its Equity Interests or
to make or repay loans or advances to, or other Investments in, any Borrower or
any other Subsidiary or to Guarantee the Secured Obligations or (c) the ability
of any Subsidiary to transfer any of its assets to the Borrowers or any other
Subsidiary of the Borrowers; provided that (i) the foregoing shall not apply to
restrictions and conditions imposed by law or by any Loan Document, (ii) the
foregoing shall not apply to restrictions and conditions existing on the date
hereof identified on Schedule 6.09 (or to any extension or renewal of, or any
amendment or modification thereof, to the extent the scope of any such
restriction or condition is not expanded in any material respect), (iii) the
foregoing shall not apply to customary restrictions and conditions contained in
agreements relating to (A) Indebtedness secured by, or sale and leaseback
transactions in respect of, Available Collateral, provided such restrictions
apply solely to the assets included in the Available Collateral and the
Subsidiaries that own the Available Collateral, (B) any Permitted Foreign
Securitization, provided such restrictions apply solely to the applicable
Foreign Receivables and related assets, any applicable Permitted Foreign
Securitization Subsidiary and the Subsidiaries that own such Foreign
Receivables, or (C) any Indebtedness incurred under Section 6.01A(k), provided
such restrictions apply solely to the applicable Foreign Subsidiary or Foreign
Holdco and its Subsidiaries, (iv) the foregoing shall not apply to customary
restrictions and conditions contained in agreements relating to the sale of a
Subsidiary or assets pending such sale, provided such restrictions and
conditions apply only to the Subsidiary or assets to be sold and such sale is
permitted hereunder, (v) clause (a) of the foregoing shall not apply to
restrictions or conditions imposed by any agreement relating to (x) the Mercury
Facility or any other secured Indebtedness or any sale and leaseback transaction
permitted by this Agreement if such restrictions or conditions apply only to the
property or assets securing such Indebtedness or (y) any Indebtedness of any
Foreign Subsidiary if such restrictions or conditions apply only to property or
assets of Foreign Subsidiaries and (v) clause (a) of the foregoing shall not
apply to customary provisions in leases restricting the assignment thereof.
 
SECTION 6.10    Amendment of Material Documents; Customer Finance Program
Obligations.  No Loan Party will, nor will it permit any Subsidiary to, amend,
modify or waive any of its rights under (a) any agreement relating to any
Subordinated Indebtedness, the Existing Notes (including the Existing Notes
Indenture), the BAC LLC Agreement or any Indebtedness permitted pursuant to
Section 6.01A(i) or (j), or (b) its certificate of incorporation, by-laws,
operating, management or partnership agreement or other organizational
documents, in each case to the extent any such amendment, modification or waiver
would be materially adverse to the Lenders.  For the avoidance of doubt, and
without limitation, the following amendments, modifications or waivers of the
BAC LLC Agreement shall be deemed not to be materially adverse to the
Lenders:  (1) any increase in pricing, (2) any change of the term so long as the
term continues to extend beyond the Commitment Termination Date, (3) any change
in Customer Finance Program Obligations so long as at the time of such
amendment, modification or waiver the aggregate amount of any incremental
Customer Finance Program Obligations to be incurred as a result thereof would be
permitted under the next succeeding sentence, and (4) any agreement to incur any
Indebtedness, to provide any Lien or to make any Investment so long as at the
time of such amendment, modification or waiver such Indebtedness, Lien or
Investment would be permitted to be incurred under Section 6.01A, 6.02 or 6.04
respectively.  As at the last day of any fiscal quarter of the Company ending
after the Effective Date, the aggregate amount of (A) Customer Finance Program
Obligations that are inventory repurchase obligations shall not exceed the
greater of (x) 25% of the aggregate outstanding amount as of such day of the
dealer obligations in respect of products of the Company and its Subsidiaries
financed though any customer finance program and (y) $235,000,000, and (B)
Customer Finance Program Obligations that are recourse obligations shall not
exceed the greater of (x) 40% of the aggregate outstanding amount as of such day
of the dealer obligations in respect of products of the Company and its
Subsidiaries financed though any customer finance program and (y) $130,000,000.
 
 
- 101 -

--------------------------------------------------------------------------------

Table of Contents
 
 
SECTION 6.11    Financial Covenants. 
 
(a)    Minimum Fixed Charge Coverage Ratio.  On or after the Trigger Date,
beginning upon the event that Availability is, for 5 consecutive Business Days,
less than the greater of (x) 15% of the Total Commitments and (y) $60,000,000
(but beginning immediately in the event that Availability is less than the
greater of (x) 12.5% of the Total Commitments and (y) $50,000,000), and ending
after Availability is greater than such amounts for 30 consecutive days, the
Loan Parties will not permit the Fixed Charge Coverage Ratio as at the last day
of any Test Period (including the last Test Period prior to the commencement of
such Minimum Availability Period for which financial statements for the quarter
or fiscal year then ended have been (or were required to be) delivered pursuant
to Section 5.01(a) or 5.01(b), as applicable) to be less than 1.10 to 1.00.
 
(b)    Minimum EBITDA.  At any time prior to the Trigger Date, beginning on the
later of (x) January 15, 2009 and (y) the date Loans are first made, and ending
on the Trigger Date, the Loan Parties will not permit Consolidated EBITDA as at
the last day of each fiscal quarter of the Company ending after the Effective
Date for the Test Period of the Company then ending to be less than
$140,000,000.
 
SECTION 6.12    Swap Agreements. No Loan Party will, nor will it permit any of
its Subsidiaries to, enter into any Swap Agreement, except (a) Swap Agreements
entered into to hedge or mitigate risks to which any Borrower or any Subsidiary
has actual exposure (other than those in respect of Equity Interests of any
Subsidiary of the Company), and (b) Swap Agreements entered into in order to
effectively cap, collar or exchange interest rates (from fixed to floating
rates, from one floating rate to another floating rate or otherwise) with
respect to any interest-bearing liability or investment of any Borrower or any
Subsidiary.
 
SECTION 6.13    Changes in Fiscal Periods.  No Loan Party will, nor will it
permit any of its Subsidiaries to, permit the fiscal year of any Loan Party to
end on a day other than December 31 or change a Loan Party’s method of
determining fiscal quarters.
 
SECTION 6.14    Lines of Business.  No Loan Party will, nor will it permit any
of its Subsidiaries to, enter into any business, either directly or through any
Subsidiary, except for those businesses in which the Loan Party and its
Subsidiaries are engaged on the date of this Agreement or that are reasonably
related thereto.
 
ARTICLE VII
 
EVENTS OF DEFAULT
 
If any of the following events (“Events of Default”) shall occur:
 
(a)    any Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;
 
 
- 102 -

--------------------------------------------------------------------------------

Table of Contents
 
 
(b)    any Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement or under any other Loan Document, when and as the
same shall become due and payable, and such failure shall continue unremedied
for a period of three Business Days or more;
 
(c)    any representation or warranty made or deemed made by or on behalf of any
Loan Party or any of their Subsidiaries in or in connection with this Agreement
or any other Loan Document or any amendment or modification hereof or thereof or
waiver hereunder or thereunder, or in any report, certificate, financial
statement or other document furnished pursuant to or in connection with this
Agreement or any other Loan Document or any amendment or modification hereof or
thereof or waiver hereunder or thereunder, shall prove to have been incorrect in
any material respect when made or deemed made or furnished;
 
(d)    any Loan Party shall fail to observe or perform any covenant, condition
or agreement contained in Section 4.01(j), 5.02(a), 5.03 (with respect to any
Loan Party’s existence) or 5.08 or Article VI, or, during a Cash Dominion
Period, commit a material breach of any covenant, condition or agreement
contained in Section 7.1 of the Security Agreement;
 
(e)    any Loan Party shall fail to observe or perform any covenant, condition
or agreement contained in this Agreement (other than those specified in
clause (a), (b), (c) or (d) of this Article) or any other Loan Document and such
failure shall continue unremedied (i) for a period of 5 or more days after
notice thereof from the Administrative Agent (which notice will be given at the
request of any Lender) if such breach relates to terms or provisions of Section
5.01(f) or 5.01(g), (ii) for a period of 15 or more days after notice thereof
from the Administrative Agent (which notice will be given at the request of any
Lender) if such breach relates to terms or provisions of Section 5.10 or 5.11 or
(iii) for a period of 30 or more days after notice thereof from the
Administrative Agent (which notice will be given at the request of any Lender)
if such breach relates to terms or provisions of any other Section of this
Agreement or any other Loan Document;
 
(f)    any Loan Party or any Subsidiary shall fail to make any payment (whether
of principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable, or any event or
condition occurs that results in any Material Indebtedness becoming due prior to
its scheduled maturity or that enables or permits (with or without the giving of
notice, the lapse of time or both) the holder or holders of any Material
Indebtedness or any trustee or agent on its or their behalf to cause any
Material Indebtedness to become due, or to require the prepayment, repurchase,
redemption or defeasance thereof, prior to its scheduled maturity; provided that
this clause (f) shall not apply to secured Indebtedness that becomes due as a
result of the voluntary sale or transfer of the property or assets securing such
Indebtedness;
 
 
- 103 -

--------------------------------------------------------------------------------

Table of Contents
 
 
(g)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) bankruptcy, liquidation, winding up, dissolution,
reorganization, examination, suspension of general operations or other relief in
respect of a Loan Party or any Subsidiary (other than any Non-Material
Subsidiary) of a Loan Party or its debts, or of a substantial part of its
assets, under any Insolvency Law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for any Loan Party or any Subsidiary (other than any
Non-Material Subsidiary) of any Loan Party or for a substantial part of its
assets, and, in any such case, such proceeding or petition shall continue
undismissed for a period of 60 or more days or an order or decree approving or
ordering any of the foregoing shall be entered;
 
(h)    any Loan Party or any Subsidiary (other than any Non-Material Subsidiary)
of any Loan Party shall (i) voluntarily commence any proceeding or file any
petition seeking liquidation, reorganization or other relief under any
Insolvency Law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (g) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for any Loan Party or any Subsidiary (other than any
Non-Material Subsidiary) of a Loan Party or for a substantial part of its
assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors or (vi) take any action for the purpose of effecting any of
the foregoing;
 
(i)    any Loan Party or any Subsidiary (other than any Non-Material Subsidiary)
of a Loan Party shall become unable, admit in writing its inability or fail
generally to pay its debts as they become due;
 
(j)    one or more judgments for the payment of money in an aggregate amount in
excess of $35,000,000 shall be rendered against any Loan Party or any Subsidiary
of any Loan Party or any combination thereof and the same shall remain
undischarged for a period of 30 consecutive days during which execution shall
not be effectively stayed, or any action shall be legally taken by a judgment
creditor to attach or levy upon any assets of any Loan Party or any Subsidiary
of any Loan Party to enforce any such judgment;
 
(k)    (i) an ERISA Event shall have occurred, (ii) a trustee shall be appointed
by a United States district court to administer any Plan, (iii) the PBGC shall
institute proceedings to terminate any Plan(s), (iv) any Loan Party or any of
their respective ERISA Affiliates shall have been notified by the sponsor of a
Multiemployer Plan that it has incurred or will be assessed Withdrawal Liability
to such Multiemployer Plan, or (v) any other event or condition shall occur or
exist with respect to a Plan; and in each case in clauses (i) through (v) above,
such event or condition, that, in the opinion of the Required Lenders, when
taken together with all other ERISA Events that have occurred, could reasonably
be expected to result in a Material Adverse Effect;
 
(l)    a Change in Control shall occur;
 
 
- 104 -

--------------------------------------------------------------------------------

Table of Contents
 
 
(m)    the Loan Guaranty shall fail to remain in full force or effect with
respect to any Guarantor or any action shall be taken by any Guarantor to
discontinue or to assert the invalidity or unenforceability of the Loan Guaranty
with respect to any Guarantor, or any Guarantor shall deny that it has any
further liability under the Loan Guaranty, or shall give notice to such effect,
or shall contest the enforceability of the Loan Guaranty;
 
(n)    any Collateral Document shall for any reason fail to create a valid and
perfected first priority security interest in any material portion of the
Collateral (in the reasonable determination of the Administrative Agent or the
Required Lenders) purported to be covered thereby, except as permitted by the
terms of the Loan Documents, or any material Collateral Document shall fail to
remain in full force or effect or any action shall be taken by any Loan Party to
discontinue or to assert the invalidity or unenforceability of any material
Collateral Document, except in each case for the failure or loss of perfection
resulting from the limitations of foreign laws, rules and regulations as they
apply to pledges of Equity Interests of Foreign Subsidiaries or from the failure
of the Administrative Agent, through no fault of any Loan Party, to maintain
possession of certificates delivered to it representing securities pledged under
any Collateral Document;
 
(o)    any Loan Party or any Subsidiary of any Loan Party shall (i) be the
subject of any proceeding or investigation pertaining to the release of any
Hazardous Material into the indoor or outdoor environment, or (ii) violate any
Environmental Law, which, in the case of any event described in clause (i) or
clause (ii), has resulted in an Environmental Liability in an amount which,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect, which Environmental Liability is not properly reserved
against, paid, bonded or otherwise discharged within thirty (30) days or which
is not being  reasonably contested in good faith; provided that, after taking
into account any such reserve, or the terms of any such payment, bond or
discharge, or the pendency of any such contestment, such Environmental Liability
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect;
 
(p)    any of the Existing 2011 Notes shall remain outstanding (and not (i)
defeased or (ii) otherwise subject to cash collateral or escrow arrangements
satisfactory to the Administrative Agent) on December 31, 2010;
 
(q)    or any Loan Party shall challenge the enforceability of any Loan Document
or shall assert in writing, or engage in any action or inaction based on any
such assertion, that any Loan Document has ceased to be or otherwise is not
valid, binding and enforceable in accordance with its terms; or
 
(r)    the termination or material modification of the financing under the BAC
LLC Agreement (other than the receivables sale program of the United States
Mercury-Marine division) or any other domestic floor plan financing which
reduces the aggregate amount of available domestic floor plan financing if, at
any time thereafter prior to the replacement of the applicable floor plan
financing, (x) the Company and its Subsidiaries have domestic marine receivables
in respect of the sale of finished boat product (other than parts) sold on terms
longer than 45 days in an aggregate amount greater than $150,000,000 and (y)
Availability is less than $100,000,000;
 
 
- 105 -

--------------------------------------------------------------------------------

Table of Contents
 
 
then, and in every such event (other than an event with respect to the Borrowers
described in clause (g) or (h) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Company (on behalf of
itself and all other Loan Parties), take either or both of the following
actions, at the same or different times: (i) terminate the Commitments, and
thereupon the Commitments shall terminate immediately, and (ii) declare the
Loans then outstanding to be due and payable in whole (or in part, in which case
any principal not so declared to be due and payable may thereafter be declared
to be due and payable), and thereupon the principal of the Loans so declared to
be due and payable, together with accrued interest thereon and all fees and
other obligations of the Loan Parties accrued hereunder, shall become due and
payable immediately, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Loan Parties; in case of any event
with respect to the Borrowers described in clause (g) or (h) of this Article,
the Commitments shall automatically terminate and the principal of the Loans
then outstanding, together with accrued interest thereon and all fees and other
obligations of the Loan Parties accrued hereunder, shall automatically become
due and payable, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Loan Parties.  Upon the occurrence
and the continuance of an Event of Default, the Administrative Agent may, and at
the request of the Required Lenders shall, exercise any rights and remedies
provided to the Administrative Agent under the Loan Documents or at law or
equity, including all remedies provided under the Uniform Commercial Code.
 
ARTICLE VIII
 
THE ADMINISTRATIVE AGENT
 
Each of the Lenders and the Issuing Lenders hereby irrevocably appoints the
Administrative Agent as its agent hereunder and under the other Loan Documents
and authorizes the Administrative Agent to take such actions on its behalf,
including execution of the other Loan Documents, and to exercise such powers as
are delegated to the Administrative Agent by the terms hereof or thereof,
together with such actions and powers as are reasonably incidental thereto.
 
The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such
Person and its Affiliates may accept deposits from, lend money to, invest in and
generally engage in any kind of business with the Loan Parties or any Subsidiary
of a Loan Party or other Affiliate thereof as if it were not the Administrative
Agent hereunder.
 
 
- 106 -

--------------------------------------------------------------------------------

Table of Contents
 
 
The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents.  Without limiting
the generality of the foregoing, (a) the Administrative Agent shall not be
subject to any fiduciary or other implied duties, regardless of whether a
Default has occurred and is continuing, (b) the Administrative Agent shall not
have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby or
by the other Loan Documents that the Administrative Agent is required to
exercise in writing as directed by the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 10.02), and (c) except as expressly set forth herein and in
the other Loan Documents, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to any Loan Party or any Subsidiary of any Loan Party that is
communicated to or obtained by the bank serving as Administrative Agent or any
of its Affiliates in any capacity.  The Administrative Agent shall not be liable
for any action taken or not taken by it with the consent or at the request of
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 10.02) or in the
absence of its own gross negligence or willful misconduct.  The Administrative
Agent shall not be deemed to have knowledge of any Default unless and until
written notice thereof is given to the Administrative Agent by the Company or a
Lender, and the Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with this Agreement or any other Loan Document,
(ii) the contents of any certificate, report or other document delivered
hereunder or thereunder or in connection herewith or therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein or therein, (iv) the adequacy, accuracy or
completeness of any information (whether oral or written) set forth herein or
therein, or in connection herewith or therewith, (v) the validity,
enforceability, adequacy, effectiveness or genuineness of this Agreement, any
other Loan Document or any other agreement, instrument or document, (vi) the
creation, perfection or priority of Liens on the Collateral or the existence of
the Collateral, or (vii) the satisfaction of any condition set forth in
Article IV or elsewhere in any Loan Document, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.
 
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, (i) any representation, notice, request,
certificate, consent, statement, instrument, document or other writing or
communication believed by it to be genuine and to have been authorized, signed
or sent by the proper Person, (ii) any statement made to it orally or by
telephone and believed by it to be made or authorized by the proper Person or
(iii) any statement made by a director, authorized signatory or employee of any
Person regarding any matters which may reasonably be assumed to be within his or
her knowledge or within his or her power to verify.  The Administrative Agent
may consult with legal counsel (who may be counsel for the Company or any of its
Subsidiaries), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts.
 
The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties.  The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
 
 
- 107 -

--------------------------------------------------------------------------------

Table of Contents
 
 
The Administrative Agent may resign at any time by notifying the Lenders, the
Issuing Lenders and the Company.  Upon any such resignation, the Required
Lenders shall have the right to appoint a successor with (unless an Event of
Default shall have occurred and be continuing) the prior written consent of the
Company (which consent shall not be unreasonably withheld).  If no successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within 30 days after the retiring Administrative Agent gives
notice of its resignation, then the retiring Administrative Agent’s resignation
shall nonetheless become effective and (1) the retiring Administrative Agent
shall be discharged from its duties and obligations hereunder and (2) the
Required Lenders shall perform the duties of the Administrative Agent (and all
payments and communications provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender directly) until
such time as the Required Lenders appoint a successor agent as provided for
above in this paragraph.  Upon the acceptance of its appointment as
Administrative Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges, obligations and
duties of the retiring (or retired) Administrative Agent and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder (if not already discharged therefrom as provided above in this
paragraph).  The fees payable by the Company to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Company and such successor.  After the Administrative Agent’s
resignation hereunder, the provisions of this Article and Section 10.03 shall
continue in effect for the benefit of such retiring Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while it was acting as Administrative Agent.
 
Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.
 
Each Lender hereby agrees that (a) it has requested a copy of each Report
prepared by or on behalf of the Administrative Agent; (b) the Administrative
Agent (i) makes no representation or warranty, express or implied, as to the
completeness or accuracy of any Report or any of the information contained
therein or any inaccuracy or omission contained in or relating to a Report and
(ii) shall not be liable for any information contained in any Report; (c) the
Reports are not comprehensive audits or examinations, and that any Person
performing any field examination will inspect only specific information
regarding the Loan Parties and will rely significantly upon the Loan Parties’
books and records, as well as on representations of the Loan Parties’ personnel
and that the Administrative Agent undertakes no obligation to update, correct or
supplement the Reports; (d) it will keep all Reports confidential and strictly
for its internal use, and it will not share the Report with any other Person
except as otherwise permitted pursuant to Section 10.12 of this Agreement; and
(e) without limiting the generality of any other indemnification provision
contained in this Agreement, it will pay and protect, and indemnify, defend, and
hold the Administrative Agent and any such other Person preparing a Report
harmless from and against, the claims, actions, proceedings, damages, costs,
expenses, and other amounts (including reasonable attorney fees) incurred by as
the direct or indirect result of any third parties who might obtain all or part
of any Report through the indemnifying Lender (except as permitted pursuant to
Section 10.12 of this Agreement).
 
 
- 108 -

--------------------------------------------------------------------------------

Table of Contents
 
 
Except as otherwise provided in Section 10.02(b) with respect to this Agreement,
the Administrative Agent may, with the prior consent of the Required Lenders
(but not otherwise), consent to any modification, supplement or waiver under any
of the Loan Documents.
 
Each Lender, Issuing Lender and Agent hereby authorizes and directs the
Administrative Agent to enter on its behalf into the intercreditor agreement
contemplated by clause (ii) of Section 6.02(i) if the Company shall request that
the Administrative Agent do so.
 
Notwithstanding anything herein to the contrary, the Joint Lead Arrangers, Joint
Bookrunners, Syndication Agent and Documentation Agents named on the cover
page of this Agreement shall not have any duties or liabilities under this
Agreement, except in their capacity, if any, as Lenders.
 
ARTICLE IX
 
GUARANTEE
 
                                SECTION 9.01    The Guarantee.  Each Guarantor
hereby agrees that it is jointly and severally liable for, and, as primary
obligor and not merely as surety, absolutely and unconditionally guarantees to
each Secured Party and their respective successors and assigns the prompt
payment in full when due (whether by acceleration or otherwise) of the principal
of and interest on the Loans made by the Lenders to each Borrower and all
reimbursement obligations in respect of LC Disbursements and all interest
thereon payable by each Borrower pursuant to this Agreement, and all other
amounts from time to time owing to the Secured Parties by each Borrower under
this Agreement or under any of the other Loan Documents, any Letter of Credit,
any Specified Swap or Banking Services Agreement, or any other document made,
delivered or given in connection with any of the foregoing, in each case whether
on account of principal, interest, reimbursement obligations, fees, indemnities,
costs, expenses or otherwise (including, without limitation, all fees and
disbursements of counsel to the Secured Parties, in each case strictly in
accordance with the terms thereof (such obligations being herein collectively
called the “Guaranteed Obligations”).  Each Guarantor hereby further agrees that
if any Borrower shall fail to pay in full when due (whether by acceleration or
otherwise) any of the Guaranteed Obligations, such Guarantor will promptly pay
the same, without any demand or notice whatsoever, and that in the case of any
extension of time of payment or renewal of any of the Guaranteed Obligations,
the same will be promptly paid in full when due (whether by acceleration or
otherwise) in accordance with the terms of such extension or renewal.
 
 
- 109 -

--------------------------------------------------------------------------------

Table of Contents
 
 
SECTION 9.02    Obligations Unconditional.  The Guaranteed Obligations of each
Guarantor are absolute and unconditional, irrespective of the value,
genuineness, validity, regularity or enforceability of the obligations of the
Borrowers under this Agreement, the other Loan Documents or any other agreement
or instrument referred to herein, or any substitution, release or exchange of
any other guarantee of or security for any of the Guaranteed Obligations, and,
to the fullest extent permitted by applicable law, irrespective of any other
circumstance whatsoever that might otherwise constitute a legal or equitable
discharge or defense of a surety or guarantor, it being the intent of this
Section that the obligations of each Guarantor hereunder shall be absolute and
unconditional under any and all circumstances.  Without limiting the generality
of the foregoing, it is agreed that the occurrence of any one or more of the
following shall not alter or impair the liability of any Guarantor hereunder,
which shall remain absolute and unconditional as described above:
 
(i)    at any time or from time to time, without notice to such Guarantor, the
time for any performance of or compliance with any of the Guaranteed Obligations
shall be extended, or such performance or compliance shall be waived;
 
(ii)   any of the acts mentioned in any of the provisions of this Agreement or
any other agreement or instrument referred to herein shall be done or omitted;
 
(iii)          the maturity of any of the Guaranteed Obligations shall be
accelerated, or any of the Guaranteed Obligations shall be modified,
supplemented or amended in any respect, or any right under this Agreement or any
other agreement or instrument referred to herein shall be waived or any other
guarantee of any of the Guaranteed Obligations or any security therefor shall be
released or exchanged in whole or in part or otherwise dealt with; or
 
(iv)          any lien or security interest granted to, or in favor of, the
Administrative Agent, any Issuing Lender or Issuing Lenders or any Lender or
Lenders as security for any of the Guaranteed Obligations shall fail to be
perfected.
 
Each Guarantor hereby expressly waives diligence, presentment, demand of
payment, protest and all notices whatsoever, and any requirement that the
Administrative Agent, any Issuing Lender or any Lender exhaust any right, power
or remedy or proceed against any Borrower or Guarantor under this Agreement or
any other agreement or instrument referred to herein, or against any other
Person under any other guarantee of, or security for, any of the Guaranteed
Obligations.
 
Each Guarantor represents and warrants that in executing and delivering this
Agreement as guarantor, such Guarantor has (i) without reliance on any Lender,
any Issuing Lender, the Swingline Lender or the Administrative Agent or any
information received from any Lender, any Issuing Lender, the Swingline Lender
or the Administrative Agent and based upon such documents and information such
Guarantor deems appropriate, made an independent investigation of the
transactions contemplated hereby, the other Loan Parties, their respective
business, assets, operations, prospects and condition, financial or otherwise,
and any circumstances which may bear upon such transactions, the other Loan
Parties or the obligations and risks undertaken herein with respect to the
Guaranteed Obligations; (ii) adequate means to obtain from the other Loan
Parties on a continuing basis information concerning the other Loan Parties;
(iii) full and complete access to the Loan Documents and any other documents
executed in connection with the Loan Documents; and (iv) not relied and will not
rely upon any representations or warranties of any Lender, any Issuing Lender,
the Swingline Lender or the Administrative Agent not embodied herein or any acts
heretofore or hereafter taken by any Lender, any Issuing Lender, the Swingline
Lender or the Administrative Agent (including any review by any Lender, any
Issuing Lender, the Swingline Lender or the Administrative Agent of the affairs
of any other Loan Party).
 
 
- 110 -

--------------------------------------------------------------------------------

Table of Contents
 
 
SECTION 9.03    Reinstatement.  The obligations of each Guarantor under this
Article shall be automatically reinstated if and to the extent that for any
reason any payment by or on behalf of any Borrower in respect of the Guaranteed
Obligations is rescinded or must be otherwise restored by any holder of any of
the Guaranteed Obligations, whether as a result of any proceedings in bankruptcy
or reorganization or otherwise, and such Guarantor agrees that it will indemnify
the Administrative Agent, each Issuing Lender and each Lender on demand for all
reasonable costs and expenses (including reasonable fees of counsel) incurred by
the Administrative Agent, such Issuing Lender or such Lender in connection with
such rescission or restoration, including any such reasonable costs and expenses
incurred in defending against any claim alleging that such payment constituted a
preference, fraudulent transfer or similar payment under any bankruptcy,
insolvency or similar law.
 
SECTION 9.04    Subrogation.  Each Guarantor hereby agrees that until the
payment and satisfaction in full of all Secured Obligations and the expiration
or termination of all Letters of Credit and all Commitments, it shall not
exercise any right or remedy arising by reason of any performance by it of its
guarantee in Section 9.01, whether by subrogation or otherwise, against any Loan
Party or any other guarantor of any of the Guaranteed Obligations or any
security for any of the Guaranteed Obligations.
 
SECTION 9.05    Remedies.  Each Guarantor agrees that, as between each Guarantor
on the one hand and the Administrative Agent, the Issuing Lenders and the
Lenders on the other, the obligations of each Borrower under this Agreement may
be declared to be forthwith due and payable as provided in Article VII (and
shall be deemed to have become automatically due and payable in the
circumstances provided in Article VII) for purposes of Section 9.01
notwithstanding any stay, injunction or other prohibition preventing such
declaration (or such obligations from becoming automatically due and payable) as
against such Borrower and that, in the event of such declaration (or such
obligations being deemed to have become automatically due and payable), such
obligations (whether or not due and payable by such Borrower) shall forthwith
become due and payable by the Guarantors for purposes of Section 9.01.
 
SECTION 9.06    Instrument for the Payment of Money.  Each Guarantor hereby
acknowledges that the guarantee in this Article constitutes an instrument for
the payment of money, and consents and agrees that any Issuing Lender, any
Lender or the Administrative Agent, at its sole option, in the event of a
dispute by any Guarantor in the payment of any moneys due hereunder, shall have
the right to bring motion-action under New York CPLR Section 3213.
 
SECTION 9.07    Continuing Guarantee.  The guarantee in this Article is a
continuing guarantee, and shall apply to all Guaranteed Obligations whenever
arising until the expiration or termination of the Commitments and payment in
full of the principal of and interest on each Loan and all fees and other
amounts payable hereunder and the expiration or termination of all Letters of
Credit and the reimbursement of all LC Disbursements.
 
 
- 111 -

--------------------------------------------------------------------------------

Table of Contents
 
 
SECTION 9.08    Indemnity and Subrogation.  In addition to all such rights of
indemnity and subrogation as the Guarantors may have under applicable law (but
subject to Section 9.10), the Company agrees that (a) in the event a payment in
respect of any Guaranteed Obligation or Secured Obligation shall be made by any
Guarantor under this Agreement, the Company shall indemnify such Guarantor for
the full amount of such payment and such Guarantor shall be subrogated to the
rights of the Person to whom such payment shall have been made to the extent of
such payment and (b) in the event any assets of any Guarantor shall be sold
pursuant to this Agreement or any Collateral Document to satisfy in whole or in
part any Guaranteed Obligation or Secured Obligation owed to any Secured Party,
the Company shall indemnify such Guarantor in an amount equal to the greater of
the book value or the fair market value of the assets so sold.
 
SECTION 9.09    Contribution and Subrogation.  Each Guarantor (a “Contributing
Party”) agrees (subject to Section 9.10) that, in the event a payment shall be
made by any other Guarantor hereunder in respect of any Guaranteed Obligation or
any assets of any other Guarantor (other than the Company) shall be sold
pursuant to any Security Document to satisfy any Secured Obligation owed to any
Secured Party and such other Guarantor (the “Claiming Party”) shall not have
been fully indemnified by the Company as provided in Section 9.08, the
Contributing Party shall indemnify the Claiming Party in an amount equal to the
amount of such payment or the greater of the book value or the fair market value
of such assets, as the case may be, in each case multiplied by a fraction of
which the numerator shall be the net worth of the Contributing Party on the date
hereof and the denominator shall be the aggregate net worth of all the
Guarantors (other than the Company) on the date hereof (or, in the case of any
Guarantor becoming a party hereto after the date hereof, the date on which it
became a Guarantor).  Any Contributing Party making any payment to a Claiming
Party pursuant to this Section 9.09 shall (subject to Section 9.10) be
subrogated to the rights of such Claiming Party under Section 9.08 to the extent
of such payment.
 
SECTION 9.10    Subordination.  Notwithstanding any provision of this Agreement
to the contrary, all rights of the Guarantors under Sections 9.08 and 9.09 and
all other rights of the Guarantors of indemnity, contribution or subrogation
under applicable law or otherwise shall be fully subordinated to the
indefeasible payment in full in cash of the Secured Obligations.  No failure on
the part of the Company or any Guarantor to make the payments required by
Sections 9.08 and 9.09 (or any other payments required under applicable law or
otherwise) shall in any respect limit the obligations and liabilities of any
Guarantor with respect to its obligations hereunder, and each Guarantor shall
remain liable for the full amount of the obligations of such Guarantor
hereunder.
 
 
- 112 -

--------------------------------------------------------------------------------

Table of Contents
 
 
ARTICLE X
 
MISCELLANEOUS
 
SECTION 10.01   Notices. (a)  Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile, as follows:
 
(i)    if to the Company, to it at 1 N. Field Court, Lake Forest, Illinois
60045, Attention of William Metzger, Vice President and Treasurer (Facsimile
No. (847) 735-4359; Telephone No. (847) 735-4364);
 
(ii)   if to any other Loan Party, to the Company at the address set forth above
(with a copy to such Loan Party at its address (or facsimile number), if any,
(x) in the case of any Loan Party party hereto on the Effective Date, provided
below its signature hereto (if any) or (y) in the case of any Loan Party that
becomes party hereto after the Effective Date, set forth in the Designation
Letter to which it is a party (if any);
 
(iii)          if to the Administrative Agent, to JPMorgan Chase Bank, N.A.,
1111 Fannin, 10th Floor, Houston, Texas 77002-8069, Attention of Loan and Agency
Services Group (Telephone No. (713) 750-2199; Facsimile No. (713) 427-6889),
with a copy to JPMorgan Chase Bank, N.A., 270 Park Avenue, New York, New York
10017, Attention of Tony Yung (Facsimile No. (212) 270-6637; Telephone
No. (212) 270-0586);
 
(iv)          if to an Issuing Lender, to it at its address (or facsimile
number) set forth in its Administrative Questionnaire;
 
(v)   if to the Swingline Lender, to JPMorgan Chase Bank, N.A., 1111 Fannin
Street, 10th Floor, Houston, Texas 77002-8069, Attention of Loan and Agency
Services (Telephone No. (713) 750-2199; Facsimile No. (713) 427-6889), with a
copy to JPMorgan Chase Bank, 270 Park Avenue, New York 10017, Attention of Tony
Yung (Facsimile No. (212) 270-6637; Telephone No. (212) 270-0586); and
 
(vi)      if to a Lender, to it at its address (or facsimile number) set forth
in its Administrative Questionnaire.
 
All such notices and other communications (i) sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received or (ii) sent by facsimile shall be deemed to have been given
when sent, provided that if not given during normal business hours for the
recipient, shall be deemed to have been given at the opening of business on the
next Business Day for the recipient.
 
(b)    Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices to any Lender pursuant to Article II unless otherwise agreed by
the Administrative Agent and such Lender.  The Administrative Agent or the
Company (on behalf of itself and all other Loan Parties) may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.  All
such notices and other communications (i) sent to an e-mail address shall be
deemed received upon the sender’s receipt of an acknowledgement from the
intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgement), provided that if not
given during the normal business hours of the recipient, such notice or
communication shall be deemed to have been given at the opening of business on
the next Business Day for the recipient, and (ii) posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing clause
(b)(i) of notification that such notice or communication is available and
identifying the website address therefor.  Without limiting the foregoing, the
Administrative Agent agrees that, unless it shall otherwise advise the Company,
notices to be delivered by any Borrower to the Administrative Agent  pursuant to
Article II (including any such notices permitted to be given by telephone or
facsimile) may be delivered by e-mail transmissions to the Administrative Agent
at such e-mail address (or addresses) as the Administrative Agent shall from
time to time notify the Company.
 
 
- 113 -

--------------------------------------------------------------------------------

Table of Contents
 
 
(c)    Any party hereto may change its address or facsimile number for notices
and other communications hereunder by notice to the other parties hereto (or, in
the case of any such change by a Lender, by notice to the Company and the
Administrative Agent). 
 
SECTION 10.02   Waivers; Amendments.
 
(a)    No Deemed Waivers; Remedies Cumulative.  No failure or delay by the
Administrative Agent, any Issuing Lender or any Lender in exercising any right
or power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power.  The
rights and remedies of the Administrative Agent, the Issuing Lenders and the
Lenders hereunder are cumulative and are not exclusive of any rights or remedies
that they would otherwise have.  No waiver of any provision of this Agreement or
consent to any departure by any Loan Party therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this Section,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given.  Without limiting the generality of the
foregoing, the making of a Loan or issuance of a Letter of Credit shall not be
construed as a waiver of any Default, regardless of whether the Administrative
Agent, any Lender or any Issuing Lender may have had notice or knowledge of such
Default at the time.
 
(b)   Amendments.  Neither this Agreement nor any provision hereof may be
waived, amended or modified except pursuant to an agreement or agreements in
writing entered into by the Company (on behalf of itself and all other Loan
Parties) and the Required Lenders or by the Company (on behalf of itself and all
other Loan Parties) and the Administrative Agent with the written consent of the
Required Lenders; provided that no such agreement shall
 
(i)    increase the Commitment of any Lender without the written consent of such
Lender;
 
 
- 114 -

--------------------------------------------------------------------------------

Table of Contents
 
 
(ii)   reduce the principal amount of any Loan or LC Disbursement or reduce the
rate of interest thereon, or reduce any fees payable hereunder, without the
written consent of each Lender affected thereby;
 
(iii)          postpone the scheduled date of payment of the principal amount of
any Loan or LC Disbursement, or any interest thereon, or any fees payable
hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender affected thereby;
 
(iv)          change Section 2.09(d) without the consent of each Lender affected
thereby;
 
(v)   change the obligations of the Company pursuant to Article IX;
 
(vi)      change any of the provisions of this Section or the percentage in the
definition of the term “Required Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender;
 
(vii)         change the definition of Borrowing Base or any eligibility
criteria incorporated therein that, in each case, have the effect of increasing
Availability without the written consent of the Supermajority Lenders;
 
(viii)        permit any Loan Party to assign its rights hereunder, increase the
advance rates set forth in the definition of Borrowing Base, release all or
substantially all of the Collateral or, except as otherwise expressly permitted
herein, release any material Guarantor from its Loan Guaranty without the
consent of each Lender; or
 
(ix)   change any of the provisions of Section 2.22 without the written consent
of each of the Administrative Agent, the Swingline Lender and the Issuing Banks;
 
provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent, any Issuing Lender or the
Swingline Lender hereunder without the prior written consent of the
Administrative Agent, such Issuing Lender or the Swingline Lender, as the case
may be.
 
(c)   The Lenders hereby irrevocably authorize the Administrative Agent (i) to
take all actions specified in Section 10.18 with respect to any termination of
the Guarantee of a Guarantor or the release of any Collateral, and (ii) at its
option and in its sole discretion, to release any Lien granted to it by any Loan
Party on any Collateral that it subsequently determines in accordance the
provisions of Section 5.13(e) need not have been made subject to a Lien.  Except
as provided in the immediately preceding sentence, the Administrative Agent will
not release any Liens on Collateral without the prior written authorization of
the Required Lenders (or all of the Lenders as set forth above).  Any such
release shall not in any manner discharge, affect, or impair the Secured
Obligations or any Liens (other than those expressly being released) upon (or
obligations of the Loan Parties in respect of) all interests retained by the
Loan Parties, including the proceeds of any sale, all of which shall continue to
constitute part of the Collateral.
 
 
- 115 -

--------------------------------------------------------------------------------

Table of Contents
 
 
(d)   If, in connection with any proposed amendment, waiver or
consent  requiring the consent of “each Lender” or “each Lender affected
thereby”, the consent of the Supermajority Lenders is obtained, but the consent
of other necessary Lenders is not obtained (any such Lender whose consent is
necessary but not obtained being referred to herein as a “Non-Consenting
Lender”), then the Borrowers may elect to replace a Non-Consenting Lender as a
Lender party to this Agreement, provided that, concurrently with such
replacement, (i) another bank or other entity (other than the Company or any of
its Affiliates) which is reasonably satisfactory to the Borrowers and the
Administrative Agent shall agree, as of such date, (x) to purchase for cash the
Loans and other Borrower Obligations due to the Non-Consenting Lender pursuant
to an Assignment and Assumption and to become a Lender for all purposes under
this Agreement and to assume all obligations of the Non-Consenting Lender to be
terminated as of such date, (y) to comply with the requirements of paragraph (b)
of Section 10.04 (with the Borrower or the replacement Lender being responsible
for any applicable processing or recordation fee) and (z) to consent to the
relevant proposed amendment, and (ii) the Borrowers shall pay to such
Non-Consenting Lender in same day funds on the day of such replacement (1) all
interest, fees and other amounts then accrued but unpaid to such Non-Consenting
Lender by the Borrowers hereunder to and including the date of termination,
including without limitation payments due to such Non-Consenting Lender under
Sections 2.15 and 2.17, and (2) an amount, if any, equal to the payment which
would have been due to such Lender on the day of such replacement under Section
2.16 had the Loans of such Non-Consenting Lender been prepaid on such date
rather than sold to the replacement Lender.
 
SECTION 10.03   Expenses; Indemnity; Damage Waiver.
 
(a)    Costs and Expenses.  The Loan Parties shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates,
including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent, in connection with the syndication and distribution
(including, without limitation, via the internet or through a service such as
Intralinks) of the credit facilities provided for herein, the preparation and
administration of this Agreement and any other Loan Document or any amendments,
modifications or waivers of the provi­sions hereof or thereof (whether or not
the transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable out-of-pocket expenses incurred by any Issuing Lenders in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) all out-of-pocket expenses incurred
by the Administrative Agent, any Issuing Lender or any Lender, including the
fees, charges and disbursements of any counsel for the Administrative Agent, any
Issuing Lender or any Lender, in connection with the enforcement, collection or
protection of its rights in connection with this Agreement or any other Loan
Document, including its rights under this Section, or in connection with the
Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred in connection with any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit. Expenses being
reimbursed by the Loan Parties under this Section include, without limiting the
generality of the foregoing, costs and expenses incurred in connection with:
 
(i)            appraisals and insurance reviews;
 
 
- 116 -

--------------------------------------------------------------------------------

Table of Contents
 
 
(ii)           field examinations and the preparation of Reports based on the
fees charged by a third party retained by the Administrative Agent or the
internally allocated fees for each Person employed by the Administrative Agent
with respect to each field examination, together with the reasonable fees and
expenses associated with collateral monitoring services performed by the
Specialized Due Diligence Group of the Administrative Agent (and the Loan
Parties agree to modify or adjust the computation of the Borrowing Base—which
may include maintaining additional Reserves, modifying the advance rates or
modifying the eligibility criteria for the components of the Borrowing Base—to
the extent required by the Administrative Agent as a result of any such
evaluation, appraisal or monitoring);


(iii)          taxes, fees and other charges for (A) lien and title searches and
title insurance and (B) recording the Collateral Documents, filing financing
statements and continuations, and other actions to perfect, protect, and
continue the Administrative Agent’s Liens;
 
(iv)          sums paid or incurred to take any action required of any Loan
Party under the Loan Documents that such Loan Party fails to pay or take; and
 
(v)           forwarding loan proceeds, collecting checks and other items of
payment, and establishing and maintaining the accounts and lock boxes, and costs
and expenses of preserving and protecting the Collateral.


(b)    Indemnification by the Loan Parties.  The Loan Parties shall, jointly and
severally, indemnify the Administrative Agent, each Issuing Lender and each
Lender, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”), against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses, including
the reasonable fees, charges and disbursements of any counsel for any
Indemnitee, incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of (i) the execution or delivery of the Loan
Documents or any agreement or instrument contemplated thereby, the performance
by the parties thereto of their respective obligations thereunder or the
consummation of the Transactions or any other transactions contemplated hereby,
(ii) any Loan or Letter of Credit or the use of the proceeds therefrom
(including any refusal by any Issuing Lender to honor a demand for payment under
a Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials under, at, on or from any
property owned, leased or operated by the Loan Parties or any of their
Subsidiaries, or any Environmental Liability related in any way to the Loan
Parties or any of their Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee.
 
 
- 117 -

--------------------------------------------------------------------------------

Table of Contents
 
 
(c)    Reimbursement by Lenders.  To the extent that the Loan Parties fail to
pay any amount required to be paid by them to the Administrative Agent, any
Issuing Lender or the Swingline Lender under paragraph (a) or (b) of this
Section, each Lender severally agrees to pay to the Administrative Agent, such
Issuing Lender or the Swingline Lender, as the case may be, such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent, such Issuing Lender or the Swingline Lender in
its capacity as such.
 
(d)    Waiver of Consequential Damages, Etc.  To the extent permitted by
applicable law, no Loan Party shall assert, and each hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement or any
agreement or instrument contemplated hereby, the Transactions, any Loan or
Letter of Credit or the use of the proceeds thereof.
 
(e)    Payments.  All amounts due under this Section shall be payable promptly
after written demand therefor.
 
SECTION 10.04   Successors and Assigns.
 
(a)    Assignments Generally.  The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby (including any Affiliate of any Issuing
Lender that issues any Letter of Credit), except that (i) no Loan Party may
assign or otherwise transfer any of its respective rights or obligations
hereunder without the prior written consent of each Lender (and any attempted
assignment or transfer by any Loan Party without such consent shall be null and
void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section.  Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Lender that issues any
Letter of Credit), Participants (to the extent provided in paragraph (c) of this
Section) and, to the extent expressly contemplated hereby, the Related Parties
of each of the Administrative Agent, the Issuing Lenders, the Swingline Lender
and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.
 
(b)    Assignments by Lenders. (i)  Subject to the conditions set forth in
paragraph (b)(ii) below, any Lender may assign to one or more assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld) of:
 
(A)    the Company, provided that no consent of the Company shall be required
(i) for an assignment to a Lender, an Affiliate of a Lender or an Approved Fund
or (ii) if an Event of Default has occurred and is continuing, for an assignment
to any other Person;
 
 
- 118 -

--------------------------------------------------------------------------------

Table of Contents
 
 
(B)    the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund;
 
(C)    each Issuing Lender; provided that no consent of any Issuing Lender shall
be required for an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund; and
 
(D)    the Swingline Lender; provided that no consent of the Swingline Lender
shall be required for an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund.
 
(ii)    Assignments shall be subject to the following additional conditions:
 
(A)    except in the case of an assignment to a Lender or an Affiliate of a
Lender or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans of any Class, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless each of the
Company and the Administrative Agent otherwise consent; provided that no such
consent of the Company shall be required if an Event of Default has occurred and
is continuing;
 
(B)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
 
(C)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and
 
(D)    the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Company, the Loan
Parties and their Related Parties or their respective securities) will be made
available and who may receive such information in accordance with the assignee’s
compliance procedures and applicable laws, including federal, provincial,
territorial and state securities laws.
 
(iii)      Subject to acceptance and recording thereof pursuant to
paragraphs (b)(iv) and (b)(v) of this Section, from and after the effective date
specified in each Assignment and Assumption the assignee thereunder shall be a
party hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.15, 2.16, 2.17 and 10.03).  Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this Section 10.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.
 
 
- 119 -

--------------------------------------------------------------------------------

Table of Contents
 
 
(iv)          The Administrative Agent, acting for this purpose as an agent of
each Borrower, each Issuing Lender and each Lender, shall maintain at one of its
offices in New York City a copy of each Assignment and Assumption delivered to
it and a register for the recordation of (w) the names and addresses of the
Lenders, (x) the designation of any Lender as an Issuing Lender, (y) the
Commitment of, and outstanding principal amount of each Loan made by, each
Lender and (z) the outstanding amount of each Letter of Credit issued by, and of
each unreimbursed LC Disbursement made by, each Issuing Lender (together with a
notation of each Lender’s participation therein pursuant to Section 2.06(e)), in
all cases pursuant to the terms hereof from time to time (the “Register”).  The
entries in the Register shall be conclusive, and the Loan Parties, the
Administrative Agent, the Issuing Lender and the Lenders may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as an
Issuing Lender or a Lender, as the case shall be, hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary.  The Register shall be
available for inspection by the Loan Parties, any Issuing Lender and any Lender,
at any reasonable time and from time to time upon reasonable prior notice.
 
(v)    Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in this paragraph (b) and any written
consent to such assignment required by this paragraph (b), the Administrative
Agent shall accept such Assignment and Assumption and record the information
contained therein in the Register; provided that if either the assigning Lender
or the assignee shall have failed to make any payment required to be made by it
pursuant to Section 2.05, 2.06(e), 2.06(f), 2.07(b), 2.18(d) or 10.03(c), the
Administrative Agent shall have no obligation to accept such Assignment and
Assumption and record the information therein in the Register unless and until
such payment shall have been made in full, together with all accrued interest
thereon.  No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this paragraph.
 
(c)    Participations.   (i)  Any Lender may, without the consent of any Loan
Party, the Administrative Agent, any Issuing Lender or any other Lender, sell
participations to one or more banks or other entities (a “Participant”) in all
or a portion of such Lender’s rights and obligations under this Agreement and
the other Loan Documents (including all or a portion of its Commitment and the
Loans owing to it); provided that (A) such Lender’s obligations under this
Agreement and the other Loan Documents shall remain unchanged, (B) such Lender
shall remain solely responsible to the other parties hereto for the performance
of such obligations and (C) the Loan Parties, the Administrative Agent, the
Issuing Lenders and the other Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement and the other Loan Documents.  For the avoidance of doubt, each
Lender shall be responsible for the indemnity under Section 2.17(e) with respect
to any payments made by such Lender to its Participant(s).  Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and the
other Loan Documents and to approve any amendment, modification or waiver of any
provision of this Agreement or any other Loan Document; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 10.02(b) that affects such
Participant.  Subject to paragraph (c)(i) of this Section, the Borrowers agree
that each Participant shall be entitled to the benefits and subject to the
limitations of Sections 2.15, 2.16 and 2.17 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section.  To the extent permitted by law, each Participant of which the
Company has been given prior written notice also shall be entitled to the
benefits of Section 10.08 as though it were a Lender, provided that such
Participant agrees to be subject to Section 2.18(d) and Section 2.19 as though
it were a Lender.  Each Lender that sells a participation shall, acting solely
for this purpose as an agent of the Borrowers, maintain a register on which it
enters the name and address of each Participant and the principal amounts (and
stated interest) of each Participant’s interest in the Loans or other
obligations under this Agreement (the “Participant Register”).  The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.
 
 
- 120 -

--------------------------------------------------------------------------------

Table of Contents
 
 
(ii)   A Participant shall not be entitled to receive any greater payment under
Section 2.15, 2.16 or 2.17 than the relevant Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Company’s prior
written consent (not to be unreasonably withheld or delayed); provided that the
Participant complies with all obligations under or relating to Section 2.18(d)
and Section 2.19, in all cases as though it were a Lender.
 
(d)   Certain Pledges.  Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any such pledge or assignment to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such assignee for such Lender as a party hereto.
 
(e)   No Assignments to the Company or Affiliates.  Anything in this Section to
the contrary notwithstanding, no Lender may assign or participate any interest
in any Loan or LC Exposure held by it hereunder to the Company or any of its
Affiliates or Subsidiaries without the prior consent of each Lender.
 
SECTION 10.05   Survival.  All covenants, agreements, representations and
warranties made by the Loan Parties herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement or any
other Loan Document (including the Designation Letters) shall be considered to
have been relied upon by the other parties hereto and shall survive the
execution and delivery of this Agreement and the other Loan Documents and the
making of any Loans and issuance of any Letters of Credit, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent, any Issuing Lender or any Lender may have had
notice or knowledge of any Default or incorrect representation or warranty at
the time any credit is extended hereunder, and shall continue in full force and
effect as long as the principal of or any accrued interest on any Loan or any
fee or any other amount payable under this Agreement is outstanding and unpaid
or any Letter of Credit is outstanding and so long as the Commitments have not
expired or terminated.  The provisions of Sections 2.15, 2.16, 2.17, 10.03 and
10.12 and Article VIII shall survive and remain in full force and effect
regardless of the consummation of the Transactions, the repayment of the Loans,
the expiration or termination of the Letters of Credit and the Commitments or
the termination of this Agreement or any provision hereof.
 
 
- 121 -

--------------------------------------------------------------------------------

Table of Contents
 
 
SECTION 10.06   Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract between and among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns.  Delivery of an executed
counterpart of a signature page to this Agreement by facsimile shall be
effective as delivery of a manually executed counterpart of this Agreement.
 
SECTION 10.07   Severability.  Any provision of this any Loan Document held to
be invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
 
SECTION 10.08   Right of Setoff.  If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of any Loan
Party against any of and all the Secured Obligations held by such Lender,
irrespective of whether or not such Lender shall have made any demand under the
Loan Documents and although such obligations may be unmatured.  The rights of
each Lender under this Section are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have.
 
SECTION 10.09   Governing Law; Jurisdiction; Judicial Proceedings; Etc.
 
(a)    Governing Law. This Agreement shall be construed in accordance with and
governed by the law of the State of New York.
 
(b)    Submission to Jurisdiction.  Each of the Loan Parties hereby irrevocably
and unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of the courts of the state of New York, the courts of the United
States for the Southern District of New York, and appellate courts from any
thereof, in any action or proceeding arising out of or relating to this
Agreement or any other Loan Document, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such federal court.  Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law. 
Nothing in this Agreement or any other Loan Document shall affect any right that
the Administrative Agent, any Issuing Lender or any Lender may otherwise have to
bring any action or proceeding relating to this Agreement of any other Loan
Document against any Loan Party or its properties in the courts of any
jurisdiction.
 
 
- 122 -

--------------------------------------------------------------------------------

Table of Contents
 
 
(c)    Waiver of Venue.  Each of the Loan Parties hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement or
any other Loan Document in any court referred to in paragraph (b) of this
Section.  Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.
 
(d)    Appointment of Agent for Service of Process.  Each Borrower irrevocably
designates and appoints CT Corporation System, at its office in New York City,
New York, U.S.A., as its authorized agent, to accept and acknowledge on its
behalf, service of any and all process which may be served in any suit, action
or proceeding of the nature referred to in Section 10.09(b) in any federal or
New York State court sitting in New York City.  Each Borrower represents and
warrants that such agent has agreed in writing to accept such appointment and
that a true copy of such designation and acceptance has been delivered to the
Administrative Agent.  Said designation and appointment shall be irrevocable by
each such Borrower until all Loans, all reimbursement obligations, interest
thereon and all other amounts payable by such Borrower hereunder and under the
other Loan Documents shall have been paid in full in accordance with the
provisions hereof and thereof and such Borrower shall have been terminated as a
Borrower hereunder pursuant to Section 2.21.  If such agent shall cease so to
act, each such Borrower covenants and agrees to designate irrevocably and
appoint without delay another such agent satisfactory to the Administrative
Agent and to deliver promptly to the Administrative Agent evidence in writing of
such other agent’s acceptance of such appointment.
 
(e)    Service of Process.  Each party to this Agreement irrevocably consents to
service of process in the manner provided for notices in Section 10.01.   Each
Borrower hereby consents to process being served in any suit, action or
proceeding of the nature referred to in Section 10.09(b) in any federal or New
York State court sitting in New York City by service of process upon its agent
appointed as provided in Section 10.09(d); provided that, to the extent lawful
and possible, notice of said service upon such agent shall be mailed by
registered or certified air mail, postage prepaid, return receipt requested, to
the Company and (if applicable to) such Borrower at its address set forth in the
Designation Letter to which it is a party or to any other address of which such
Borrower shall have given written notice to the Administrative Agent (with a
copy thereof to the Company).  Each Borrower irrevocably waives, to the fullest
extent permitted by law, all claim of error by reason of any such service in
such manner and agrees that such service shall be deemed in every respect
effective service of process upon such Borrower in any such suit, action or
proceeding and shall, to the fullest extent permitted by law, be taken and held
to be valid and personal service upon and personal delivery to such Borrower. 
Nothing in this Agreement or any other Loan Document will affect the right of
any party to this Agreement to serve process in any other manner permitted by
law.
 
 
- 123 -

--------------------------------------------------------------------------------

Table of Contents
 
 
SECTION 10.10   WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.
 
SECTION 10.11   Headings.  Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
 
SECTION 10.12   Confidentiality.  Each of the Administrative Agent, the Issuing
Lenders and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (i) to
its and its Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (ii) to the extent requested by any regulatory or self-regulatory
authority, (iii) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process, (iv) to any other party to this
Agreement, (v) in connection with the exercise of any remedies hereunder or
under any other Loan Document or any suit, action or proceeding relating to this
Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder, (vi) subject to an agreement containing provisions substantially the
same as those of this paragraph, to (i) any assignee of or Participant in, or
any prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Loan Parties and
their respective obligations, (vii) with the consent of the Company or (viii) to
the extent such Information (A) becomes publicly available other than as a
result of a breach of this paragraph or (B) becomes available to the
Administrative Agent, any Issuing Lender or any Lender on a nonconfidential
basis from a source other than any Borrower.  For the purposes of this
paragraph, “Information” means all information received from the Company or any
of its Subsidiaries relating to the Company, its Subsidiaries or their
respective business, other than any such information that is available to the
Administrative Agent, any Issuing Lender or any Lender on a nonconfidential
basis prior to disclosure by the Company; provided that, in the case of
information received from the Company after the date hereof, such information is
clearly identified at the time of delivery as confidential.  Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
 
 
- 124 -

--------------------------------------------------------------------------------

Table of Contents
 
 
 EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 10.12 FURNISHED
TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION
CONCERNING THE COMPANY AND ITS AFFILIATES AND THEIR RELATED PARTIES OR THEIR
RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES
REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE
SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND
APPLICABLE LAW, INCLUDING FEDERAL, PROVINCIAL, TERRITORIAL AND STATE SECURITIES
LAWS.
 
ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWERS OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE COMPANY, THE LOAN PARTIES AND
THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES.  ACCORDINGLY, EACH LENDER
REPRESENTS TO THE BORROWERS AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED
IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION
THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS
COMPLIANCE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL, PROVINCIAL,
TERRITORIAL AND STATE SECURITIES LAWS.
 
SECTION 10.13   Reduction of Commitments under Existing Credit Agreement.  The
Lenders agree that, as of the Effective Date, the Total Commitment (as defined
in the Existing Credit Agreement immediately prior to the Effective Date) shall
be reduced by $100,000,000 and each Lender’s Commitment (as defined in the
Existing Credit Agreement immediately prior to the Effective Date) shall be
reduced by its Applicable Percentage (as defined in the Existing Credit
Agreement immediately prior to the Effective Date) thereof.  This Agreement
constitutes notice thereof and pursuant hereto the requirement contained in
Section 2.09(c) of the Existing Credit Agreement that three Business Days’ (as
defined therein) notice of such reduction be given to the administrative agent
thereunder is hereby waived.
 
SECTION 10.14   Several Obligations; Nonreliance; Violation of Law.  The
respective obligations of the Lenders hereunder are several and not joint and
the failure of any Lender to make any Loan or perform any of its obligations
hereunder shall not relieve any other Lender from any of its obligations
hereunder.  Each Lender hereby represents that it is not relying on or looking
to any Margin Stock for the repayment of the Borrowings provided for
herein.  Anything contained in this Agreement to the contrary notwithstanding,
neither any Issuing Lender nor any Lender shall be obligated to extend credit to
the Borrowers in violation of any Requirement of Law.
 
 
- 125 -

--------------------------------------------------------------------------------

Table of Contents
 
 
SECTION 10.15   Conflicts.  In the event of any conflict between the terms of
this Agreement and the terms of any other Loan Document, the terms of this
Agreement shall, to the extent of such conflict, prevail.
 
SECTION 10.16   USA PATRIOT Act.  Each Lender hereby notifies the Loan Parties
that pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) (the “Patriot Act”), such Lender may
be required to obtain, verify and record information that identifies the Loan
Parties, which information includes the names and addresses of the Loan Parties
and other information that will allow such Lender to identify the Loan Parties
in accordance with said Act.
 
SECTION 10.17   Appointment of Company as Agent.  Each Subsidiary Borrower party
hereto as of the Effective Date, by its signature below, and each Subsidiary
Borrower designated after the Effective Date as a “Subsidiary Borrower” pursuant
to Section 2.21, by its acknowledgment to the Designation Letter relating to
such Subsidiary Borrower, as applicable:
 
(a)    appoints and authorizes the Company for the purposes of (i) signing
documents deliverable by or on behalf of such Subsidiary Borrower hereunder or
under any other Loan Document, (ii) providing notices to or making requests of
the Administrative Agent, any Issuing Lender or any Lender on behalf of such
Subsidiary Borrower, (iii) receiving notices and documents from the
Administrative Agent, any Issuing Lender or any Lender on behalf of such
Subsidiary Borrower, and (iv) taking any other action on behalf such Subsidiary
Borrower hereunder or under any other Loan Document, in each case to the extent
specifically provided for hereunder or thereunder, and such Subsidiary Borrower
agrees to be irrevocably bound by all such actions being taken on behalf of such
Subsidiary Borrower by the Company and all such notices received by the Company
on behalf of such Subsidiary Borrower; provided that another Person may be
appointed to act in substitution for the Company with the power and authority
granted thereto by such Subsidiary Borrower under this clause (a) so long as
such Person shall have been certified as such in a single writing executed by
such Subsidiary Borrower and delivered to the Administrative Agent;
 
(b)    authorizes the Administrative Agent, each Issuing Lender and each Lender
to treat (i) each document signed by, each notice given or received by, each
document delivered or received by and each request made by the Company on its
behalf and (ii) each other action which specifically provides herein or therein
that the Company acts on behalf, or at the direction, of such Subsidiary
Borrower as if such Subsidiary Borrower (and not the Company) had in fact signed
such document, given or received such notice, delivered or received such
document, made such request or taken such action; and
 
(c)    acknowledges that the Administrative Agent, each Issuing Lender and each
Lender are relying upon the appointments and authorizations set forth in this
Section in connection with the making of their Commitments and credit extensions
hereunder.
 
 
- 126 -

--------------------------------------------------------------------------------

Table of Contents
 
 
In the event the Administrative Agent, any Issuing Lender or any Lender
reasonably believes that it has received a conflicting notice or instruction
from the Company and/or his or her designees, the Administrative Agent, such
Issuing Lender or such Lender may refrain from action upon such notice or
instruction and shall promptly request the Company for clarification regarding
such notice or instruction.
 
SECTION 10.18    Release of Liens and Guarantees.  A Guarantor shall
automatically be released from its obligations under the Loan Documents and all
security interests in the Collateral of such Guarantor, and in the Equity
Interests in such Guarantor, shall be automatically released upon the
consummation of any transaction permitted by this Agreement as a result of which
such Guarantor ceases to be a Subsidiary.  Upon any sale, lease, transfer or
other Disposition by any Guarantor of any Collateral that is permitted under
this Agreement to any Person that is not another Guarantor or, upon the
effectiveness of any release of the security interest granted hereby in any
Collateral pursuant to Section 10.02(c), the security interest in such
Collateral shall be automatically released.  Upon the incurrence of any
Indebtedness secured by any Available Collateral or the consummation of any sale
and leaseback transaction in respect of any Available Collateral, in each case
that is permitted by this Agreement, the security interest in such Available
Collateral shall be automatically released.  In connection with any termination
or release pursuant to this Section, the Administrative Agent, upon receipt of
such certificates or other documents reasonably requested by it to confirm
compliance with this Agreement, shall promptly execute and deliver to any
Guarantor, at such Guarantor’s expense, all documents that such Guarantor shall
reasonably request to evidence such termination or release.
 
 
- 127 -

--------------------------------------------------------------------------------

Table of Contents
 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 

 
COMPANY
     
BRUNSWICK CORPORATION
         
By
  /s/ William L. Metzger      
Name: William L. Metzger
   
Title: Vice President and Treasurer
     
U.S. Federal Tax Identification No.: 36-0848180

 
 
 
 
 
 
Credit Agreement
 

--------------------------------------------------------------------------------

Table of Contents

 
SUBSIDIARY BORROWERS
 
 

         
BRUNSWICK MARINE INC.
     
By
  /s/ William L. Metzger      
Name: William L. Metzger
   
Title: Treasurer
             
BRUNSWICK INTERNATIONAL LIMITED
       
By
  /s/ William L. Metzger      
Name: William L. Metzger
   
Title: Treasurer

 
 
 

 


Credit Agreement
 

--------------------------------------------------------------------------------

Table of Contents
 
 
 
 

  GUARANTORS:       ATTWOOD CORPORATION       BBG LOGISTICS, INC.       BOSTON
WHALER, INC.      
BRUNSWICK COMMERCIAL & GOVERNMENT
          PRODUCTS, INC.
      BRUNSWICK FAMILY BOAT CO. INC.       BRUNSWICK LEISURE BOAT COMPANY, LLC  
    LAND ‘N’ SEA CORPORATION       LAND ‘N’ SEA DISTRIBUTING, INC.       LUND
BOAT COMPANY      
SEA RAY BOATS, INC.
         
By:
 /s/ William L. Metzger      
Name: William L. Metzger
   
Title: Assistant Treasurer

 
 

 
BRUNSWICK BOWLING & BILLIARDS
         CORPORATION
     
MARINE POWER INTERNATIONAL LIMITED
         
By:
  /s/ William L. Metzger      
Name: William L. Metzger
   
Title: Treasurer

 
 

  LEISERV, INC.          
By:
  /s/ Judith P. Zelisko      
Name: Judith P. Zelisko
   
Title: Vice President

 
 


Credit Agreement
 

--------------------------------------------------------------------------------

Table of Contents
 
 

  LIFE FITNESS, INC.       LIFE FITNESS INTERNATIONAL SALES, INC.      
MARINE POWER NEW ZEALAND LIMITED
         
By:
 /s/ William L. Metzger      
Name: William L. Metzger
   
Title: Vice President and Treasurer

 
 

 
TRITON BOAT COMPANY, L.P.
         
By:
Brunswick Corporation
  its General Partner
 
       /s/ William L. Metzger      
Name: William L. Metzger
   
Title: Vice President and Treasurer

 
 

 
 
     
MARINE POWER INTERNATIONAL PTY.
         LIMITED
         
By:
  /s/ David W. Berkow      
Name: David W. Berkow
   
Title: Assistant Treasurer

 
 
Credit Agreement
 

--------------------------------------------------------------------------------

Table of Contents
 
 

 
LENDERS
     
JPMORGAN CHASE BANK, N.A.
 individually and as Administrative Agent
         
By
  /s/ Tony Yung      
Name: Tony Yung
   
Title: Vice President

 
 
 
 

 

--------------------------------------------------------------------------------

Table of Contents

 

 
Royal Bank of Scotland
      , as a Lender                  
By:
  /s/ Vlad Barshtak      
Name: Vlad Barshtak
   
Title: Vice President

 
 
 
 
 
[Brunswick Corporation Amended and Restated Credit Agreement]
 

--------------------------------------------------------------------------------

Table of Contents
 



 
Bank of America, N.A.
      , as a Lender                  
By:
 /s/ Clara Yang Strand      
Name: Clara Yang Strand
   
Title: Senior Vice President

 
 
 
 
 
[Brunswick Corporation Amended and Restated Credit Agreement]
 

--------------------------------------------------------------------------------

Table of Contents

 

 
SUNTRUST BANK, as a Lender
         
By:
  /s/ Michael J. Vegh      
Name: Michael J. Vegh
   
Title: Vice President

 
 
 
 
 
[Brunswick Corporation Amended and Restated Credit Agreement]
 

--------------------------------------------------------------------------------

Table of Contents
 
 

 
Wells Fargo
 
, as a Lender

 

         
By:
  /s/ Steven Buehler      
Name: Steven Buehler
   
Title: Senior Vice President

 
 
 
 
 
 
[Brunswick Corporation Amended and Restated Credit Agreement]
 

--------------------------------------------------------------------------------

Table of Contents
 



 
Citibank, N.A., as a Lender
         
By:
  /s/ Thomas M. Halsch      
Name: Thomas M. Halsch
   
Title: Director

 
 
 
 
 
[Brunswick Corporation Amended and Restated Credit Agreement]
 

--------------------------------------------------------------------------------

Table of Contents
 
 

 
Harris N.A., as a Lender
         
By:
  /s/ Kristina Burden      
Name: Kristina Burden
   
Title: Vice President

 
 
 
 
 
[Brunswick Corporation Amended and Restated Credit Agreement]
 

--------------------------------------------------------------------------------

Table of Contents
 



 
LLOYDS TSB BANK, as a Lender
         
By
  /s/ Jonathan Smith      
Name: Jonathan Smith
   
Title: Assistant Vice President
          Risk Management & Business
          Support S025

 



     
By
  /s/ Nicholas J. Bruce      
Name: Nicholas J. Bruce
   
Title: Vice President & Manager
          Risk Management & Business
          Support B081

 
 
 
 
 
[Brunswick Corporation Amended and Restated Credit Agreement]
 

--------------------------------------------------------------------------------

Table of Contents
 



 
NATIONAL AUSTRALIA BANK LTD, as a Lender
         
By:
  /s/ Courtney A. Cloe      
Name: Courtney A. Cloe
   
Title:   Director

 
 
 
 
 
[Brunswick Corporation Amended and Restated Credit Agreement]
 

--------------------------------------------------------------------------------

Table of Contents
 



 
The Bank of New York Mellon, as a Lender
         
By:
  /s/ Daniel J Lenckos      
Name: Daniel J. Lenckos
   
Title:   First Vice President

 
 
 
 
 
[Brunswick Corporation Amended and Restated Credit Agreement]
 

--------------------------------------------------------------------------------

Table of Contents
 



 
U.S. Bank National Association, as a Lender
         
By:
  /s/ James N. DeVries      
Name: James N. DeVries
   
Title:   Senior Vice President



 
 
 
 
[Brunswick Corporation Amended and Restated Credit Agreement]
 

--------------------------------------------------------------------------------

Table of Contents
 


 
DEUTSCHE BANK AG NEW YORK BRANCH
as a Lender
         
By:
  /s/ Heidi Sandquist      
Name: Heidi Sandquist
   
Title:   Vice President

 

     
By:
  /s/ Ming K. Chu      
Name: Ming K. Chu
   
Title:   Vice President



 
 
 
[Brunswick Corporation Amended and Restated Credit Agreement]
 

--------------------------------------------------------------------------------

Table of Contents
 


 
Fifth Third Bank (Chicago), a Michigan Banking
Corporation), as a Lender
         
By:
  /s/ Kim Puszczewicz      
Name: Kim Puszczewicz
   
Title: Vice President

 
 
 
 
 
[Brunswick Corporation Amended and Restated Credit Agreement]
 

--------------------------------------------------------------------------------

Table of Contents
 



 
KBC Bank, N.V., as a Lender
         
By:
  /s/ Olivier Smekens      
Name: Olivier Smekens
   
Title: Assistant Vice President

 

         
By:
  /s/ Thomas G. Jackson      
Name: Thomas G. Jackson
   
Title: First Vice President

 
 
 
 
[Brunswick Corporation Amended and Restated Credit Agreement]
 

--------------------------------------------------------------------------------

Table of Contents
 



 
KeyBank National Association
      , as a Lender                  
By:
  /s/ Frank J. Jancar      
Name: FRANK J. JANCAR
   
Title:   VICE PRESIDENT



 
 
 
 
[Brunswick Corporation Amended and Restated Credit Agreement]
 

--------------------------------------------------------------------------------

Table of Contents
 



 
MERRILL LYNCH BANK USA, as a Lender
         
By:
  /s/ Louis Alder      
Name: Louis Alder
   
Title:   First Vice President



 
 
 
 
[Brunswick Corporation Amended and Restated Credit Agreement]
 

--------------------------------------------------------------------------------

Table of Contents
 


 
PNC Bank, National Association, as a Lender
         
By:
  /s/ Holly L. Kay      
Name: Holly L. Kay
   
Title: Assistant Vice President

 
 

 
 
[Brunswick Corporation Amended and Restated Credit Agreement]
 

--------------------------------------------------------------------------------

Table of Contents
 


 
Sumitomo Mitsui Banking Corporation, as a Lender
         
By:
  /s/ Yoshihiro Hyakutome      
Name: Yoshihiro Hyakutome
   
Title: General Manager



 
 

 
[Brunswick Corporation Amended and Restated Credit Agreement]
 
 

--------------------------------------------------------------------------------

 1